 



Exhibit 10.1
EXECUTION COPY
 
CREDIT AGREEMENT
dated as of February 2, 2006
among
NRG ENERGY, INC.,
as Borrower,
THE LENDERS PARTY HERETO,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
MORGAN STANLEY SENIOR FUNDING, INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Book Runners, Joint Lead Arrangers and Co-Documentation Agents,
MORGAN STANLEY & CO. INCORPORATED,
as Collateral Agent,
and
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        PAGE  
 
  ARTICLE I.          
 
             
 
  Definitions            
SECTION 1.01.
  Defined Terms     2    
SECTION 1.02.
  Terms Generally     51    
SECTION 1.03.
  Classification of Loans and Borrowings     52    
SECTION 1.04.
  Pro Forma Calculations     52    
SECTION 1.05.
  Exchange Rates     52    
 
  ARTICLE II.          
 
             
 
  The Credits          
SECTION 2.01.
  Commitments     52    
SECTION 2.02.
  Loans     53    
SECTION 2.03.
  Borrowing Procedure     55    
SECTION 2.04.
  Repayment of Loans; Evidence of Debt     55    
SECTION 2.05.
  Fees     56    
SECTION 2.06.
  Interest on Loans     57    
SECTION 2.07.
  Default Interest     58    
SECTION 2.08.
  Alternate Rate of Interest     58    
SECTION 2.09.
  Termination and Reduction of Commitments; Return, Reduction and Conversion of
Credit-Linked Deposits     58    
SECTION 2.10.
  Conversion and Continuation of Borrowings     60    
SECTION 2.11.
  Repayment of Term Borrowings     61    
SECTION 2.12.
  Prepayment     62    
SECTION 2.13.
  Mandatory Prepayments     62    
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     66    
SECTION 2.15.
  Change in Legality     67    
SECTION 2.16.
  Indemnity     68    
SECTION 2.17.
  Pro Rata Treatment     68    
SECTION 2.18.
  Sharing of Setoffs     69    
SECTION 2.19.
  Payments     69    
SECTION 2.20.
  Taxes     70    
SECTION 2.21.
  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     72
   
SECTION 2.22.
  Swingline Loans     73    
SECTION 2.23.
  Letters of Credit     74    
SECTION 2.24.
  Credit-Linked Deposit Account     80    
SECTION 2.25.
  Incremental Facilities     81      
 
  ARTICLE III.          
 
             
 
  Representations and Warranties          

 



--------------------------------------------------------------------------------



 



                      PAGE
SECTION 3.01.
  Organization; Powers     83  
SECTION 3.02.
  Authorization; No Conflicts     83  
SECTION 3.03.
  Enforceability     83  
SECTION 3.04.
  Governmental Approvals     83  
SECTION 3.05.
  Financial Statements     84  
SECTION 3.06.
  No Material Adverse Change     84  
SECTION 3.07.
  Title to Properties; Possession Under Leases     84  
SECTION 3.08.
  Subsidiaries     85  
SECTION 3.09.
  Litigation; Compliance with Laws     85  
SECTION 3.10.
  Agreements     86  
SECTION 3.11.
  Federal Reserve Regulations     86  
SECTION 3.12.
  Investment Company Act     86  
SECTION 3.13.
  Use of Proceeds     86  
SECTION 3.14.
  Tax Returns     87  
SECTION 3.15.
  No Material Misstatements     87  
SECTION 3.16.
  Employee Benefit Plans     87  
SECTION 3.17.
  Environmental Matters     87  
SECTION 3.18.
  Insurance     88  
SECTION 3.19.
  Security Documents     88  
SECTION 3.20.
  Location of Real Property     89  
SECTION 3.21.
  Labor Matters     89  
SECTION 3.22.
  Intellectual Property     90  
SECTION 3.23.
  Energy Regulation     90  
SECTION 3.24.
  Solvency     91  
SECTION 3.25.
  Acquisition Documentation     91    
 
  ARTICLE IV.        
 
           
 
  Conditions of Lending          
SECTION 4.01.
  All Credit Events     92  
SECTION 4.02.
  Conditions Precedent to Closing Date     93    
 
  ARTICLE V.        
 
           
 
  Affirmative Covenants          
SECTION 5.01.
  Corporate Existence     97  
SECTION 5.02.
  Insurance     97  
SECTION 5.03.
  Taxes     98  
SECTION 5.04.
  Financial Statements, Reports, etc     98  
SECTION 5.05.
  Litigation and Other Notices     99  
SECTION 5.06.
  Information Regarding Collateral     99  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections; Environmental
Assessments     100  
SECTION 5.08.
  Use of Proceeds     101  
SECTION 5.09.
  Additional Collateral, etc     101  
SECTION 5.10.
  Further Assurances     103  

ii



--------------------------------------------------------------------------------



 



                      PAGE
SECTION 5.11.
  Texas Genco Refinancing Escrow Account     104    
 
  ARTICLE VI.        
 
           
 
  Negative Covenants          
SECTION 6.01.
  Indebtedness and Preferred Stock     104  
SECTION 6.02.
  Liens     108  
SECTION 6.03.
  Limitation on Sale and Leaseback Transactions     108  
SECTION 6.04.
  Mergers, Consolidations and Sales of Assets     108  
SECTION 6.05.
  Limitation on Investments     109  
SECTION 6.06.
  Limitation on Dividends     111  
SECTION 6.07.
  Limitations on Debt Payments; Restrictive Agreements     112  
SECTION 6.08.
  Transactions with Affiliates     115  
SECTION 6.09.
  Business Activities     116  
SECTION 6.10.
  Other Indebtedness and Agreements     116  
SECTION 6.11.
  Designation of Restricted and Unrestricted Subsidiaries and Excluded
Subsidiaries     116  
SECTION 6.12.
  Capital Expenditures     117  
SECTION 6.13.
  Consolidated Interest Coverage Ratio     117  
SECTION 6.14.
  Consolidated Leverage Ratio     117  
SECTION 6.15.
  Fiscal Year     118    
 
  ARTICLE VII.        
 
           
 
  Events of Default        
 
           
 
  ARTICLE VIII.        
 
           
 
  The Agents and the Arrangers        
 
           
 
  ARTICLE IX.        
 
           
 
  Miscellaneous          
SECTION 9.01.
  Notices     124  
SECTION 9.02.
  Survival of Agreement     124  
SECTION 9.03.
  Binding Effect     124  
SECTION 9.04.
  Successors and Assigns     125  
SECTION 9.05.
  Expenses; Indemnity     128  
SECTION 9.06.
  Right of Setoff     129  
SECTION 9.07.
  Applicable Law     130  
SECTION 9.08.
  Waivers; Amendment; Replacement of Non-Consenting Lenders     130  
SECTION 9.09.
  Interest Rate Limitation     131  
SECTION 9.10.
  Entire Agreement     132  
SECTION 9.11.
  WAIVER OF JURY TRIAL     132  
SECTION 9.12.
  Severability     132  
SECTION 9.13.
  Counterparts     132  

iii



--------------------------------------------------------------------------------



 



                                       
SECTION 9.14.
  Headings     132          
SECTION 9.15.
  Jurisdiction; Consent to Service of Process     132          
SECTION 9.16.
  Confidentiality     133          
SECTION 9.17.
  Delivery of Lender Addenda     134          
SECTION 9.18.
  Lien Sharing and Priority Confirmation     134          
SECTION 9.19.
  Mortgage Modifications     134          

Exhibits and Schedules

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Affiliate Subordination Agreement
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing Request
Exhibit E-1
  Form of NRG Collateral Trust Agreement
Exhibit E-2
  Form of Texas Genco Collateral Trust Agreement
Exhibit F-1
  Form of Guarantee and Collateral Agreement
Exhibit F-2
  Form of Texas Genco Security Agreement
Exhibit G
  Form of Lender Addendum
Exhibit H
  Form of Mortgage
Exhibit I
  Form of Joinder Agreement
Exhibit J
  Form of Perfection Certificate
Exhibit K
  Form of Revolving Note
Exhibit L
  Form of Term Note
Exhibit M
  Form of Opinion of Kirkland & Ellis LLP
 
   
Schedule 1.01(a)
  Excluded Foreign Subsidiaries
Schedule 1.01(b)
  Excluded Project Subsidiaries
Schedule 1.01(c)
  Existing Commodity Hedging Agreements
Schedule 1.01(d)
  Existing Letters of Credit
Schedule 1.01(e)
  Existing Non-Recourse Indebtedness
Schedule 1.01(f)
  Mortgaged Properties
Schedule 1.01(g)
  Subsidiary Guarantors
Schedule 3.07
  Properties
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.20
  Owned and Leased Real Property
Schedule 3.23(d)
  Regulatory Proceedings
Schedule 3.23(f)
  Regulatory Approvals
Schedule 3.23(g)
  Designated Facilities
Schedule 5.09(b)
  Title Insurance and Survey Requirements
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens

iv



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of February 2, 2006 (this “Agreement”), among NRG
ENERGY, INC., a Delaware corporation (the “Borrower”), the LENDERS from time to
time party hereto, MORGAN STANLEY SENIOR FUNDING, INC. and CITIGROUP GLOBAL
MARKETS INC., as joint lead book runners and joint lead arrangers (in such
capacities, collectively, the “Arrangers”) and as co-documentation agents (in
such capacities, collectively, the “Co-Documentation Agents”), MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”), MORGAN STANLEY & CO.
INCORPORATED, as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”), and CITIGROUP GLOBAL MARKETS INC., as
syndication agent (in such capacity, the “Syndication Agent”).
     A. Pursuant to the terms and conditions of the Purchase Agreement, the
Borrower or a newly formed Subsidiary of the Borrower will purchase (a) 82% of
the outstanding Equity Interests of Texas Genco LLC (the “Target” or “Texas
Genco”) directly from certain sellers named therein (the “Sellers”) and (b) all
of the issued outstanding shares of certain corporations affiliated with the
Sellers that hold the remaining 18% of the outstanding Equity Interests of the
Target (the “Acquisition”). As consideration for such purchase, the Borrower
will pay consideration in cash and preferred and/or common stock of the Borrower
(subject to adjustment in accordance with the Purchase Agreement) in connection
with the Acquisition (the “Acquisition Consideration”).
     B. On the Closing Date all loans outstanding under the Borrower’s Credit
Agreement, dated as of December 24, 2004, as amended on August 5, 2005 and
December 27, 2005, among the Borrower, NRG Power Marketing, the lenders party
thereto, Credit Suisse (formerly known as Credit Suisse First Boston), as
administrative agent, joint lead bookrunner, joint lead arranger and
co-documentation agent, and Goldman Sachs Credit Partners L.P., as syndication
agent, joint lead bookrunner, joint lead arranger and co-documentation agent
(the “Existing NRG Credit Agreement”) will be assigned in their entirety to the
Lenders under this Agreement, and the Commitments (as defined in the Existing
NRG Credit Agreement) of such assigning Lenders will be assigned to the Lenders
under this Agreement, and thereafter continue as and be deemed to be a portion
of the Commitments hereunder. It is understood that the terms and conditions of
the Existing NRG Credit Agreement will be superseded by the terms and conditions
of this Agreement; provided that terms of the Existing NRG Credit Agreement that
are to expressly survive termination of such agreement pursuant to the terms
thereof will continue to be effective. The Borrower has requested the Lenders to
continue to extend credit hereunder in the form of (a) Term Loans to be
re-evidenced on the Closing Date in an aggregate principal amount of
$3,575,000,000, (b) Credit-Linked Deposits to be re-evidenced on the Closing
Date in an aggregate principal amount of $1,000,000,000 and (c) Revolving Loans,
Revolving Letters of Credit and Swingline Loans to be re-evidenced, made or
issued at any time and from time to time on or after the Closing Date and prior
to the Revolving Credit Maturity Date in an aggregate principal amount at any
time outstanding not to exceed $1,000,000,000 (subject to the limitations set
forth herein).
     C. The proceeds of the Term Loans and the Credit-Linked Deposits
re-evidenced or made on the Closing Date will be used to (a) repay or return, as
applicable, all amounts due or outstanding under the Existing NRG Credit
Agreement on the Closing Date to those assigning Lenders who thereafter are not
Lenders on the Closing Date, (b) fund the cash portion of the Acquisition
Consideration, (c) fund the related refinancing of (i) the Target’s Credit
Agreement, dated as of December 14, 2004, as amended on January 29, 2006, among
the Target, the lenders party thereto, Goldman Sachs Credit Partners L.P., as
administrative agent, joint lead arranger and joint bookrunner, Morgan Stanley
Senior Funding, Inc., as syndication agent, joint lead arranger and joint
bookrunner, Deutsche Bank AG, Cayman Islands Branch, as co-documentation agent
and joint bookrunner, Citicorp USA, Inc., as co-documentation agent and joint
bookrunner and Deutsche Bank Securities Inc., as joint lead arranger for the
Special Letter of Credit Facility (the “Existing Texas Genco Credit Agreement”),
(ii) the Target’s Funded L/C Credit Agreement,

1



--------------------------------------------------------------------------------



 



dated as of June 24, 2005, among the Target, the lenders party thereto, Goldman
Sachs Credit Partners L.P., as administrative agent, syndication agent, lead
arranger and bookrunner, Sumitomo Mitsui Banking Corporation, as letter of
credit issuer, and Commerzbank AG New York and Grand Cayman Branches and Union
Bank of California, N.A., as co-documentation agents (the “Existing LC Credit
Agreement”), (iii) the Borrower’s 8% second priority senior secured notes due
2013 (the “Existing NRG Notes”) and (iv) the Target’s 6.875% senior unsecured
notes due 2014 (the “Existing Texas Genco Notes”) and (d) pay related fees,
costs and expenses. Revolving Letters of Credit issued on the Closing Date will
be used to replace certain existing Letters of Credit and the proceeds of any
Revolving Loans made on the Closing Date (the availability of which is subject
to the conditions set forth herein) will be used for other general corporate
purposes on the Closing Date (but not, directly or indirectly, to fund the
Acquisition). After the Closing Date, Revolving Loans may be available, and
Revolving Letters of Credit may be issued, for the ongoing working capital
requirements of the Borrower and for general corporate purposes, including
acquisitions not prohibited hereunder. Funded Letters of Credit may be issued to
support the Borrower’s Commodity Hedging Obligations and to support the
Borrower’s obligations under power purchase agreements.
     D. The Lenders are willing to extend such credit and the Issuing Bank is
willing to issue Letters of Credit on the terms and subject to the conditions
set forth herein. As a result of the foregoing, the Lenders on the Closing Date
shall be the owners and holders, by assignment or otherwise, of the loans
outstanding under the Existing NRG Credit Agreement immediately prior to the
Closing Date. Accordingly, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I.
Definitions
     SECTION 1.01.   Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Account” shall have the meaning assigned to such term in the UCC.
     “Acquisition” shall have the meaning assigned to such term in the recitals.
     “Acquisition Consideration” shall have the meaning assigned to such term in
the recitals.
     “Acquisition Documentation” shall mean, collectively, the Purchase
Agreement and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.
     “Acquisition Transactions” shall mean, collectively, (a) the Acquisition,
including the payment of the Acquisition Consideration, (b) the related
assignment of the loans and commitments outstanding under the Existing NRG
Credit Agreement, the related refinancing of the Existing Texas Genco Credit
Agreement, the Existing LC Credit Agreement, the Existing Texas Genco Notes and
the Existing NRG Notes and the funding of the Texas Genco Refinancing Escrow
Account and (c) the payment of fees, costs and expenses incurred in connection
with the foregoing.

2



--------------------------------------------------------------------------------



 



“Additional Non-Recourse Indebtedness” shall mean secured or unsecured
Indebtedness for borrowed money of a Subsidiary that is not a Loan Party;
provided that
     (a) except as provided below, such Indebtedness is without recourse to the
Borrower or any other Restricted Subsidiary or to any property or assets of the
Borrower or any other Restricted Subsidiary (other than, in each such case,
another Restricted Subsidiary (x) which is the direct parent or a direct or
indirect Subsidiary of the Subsidiary that incurred or issued such Indebtedness
(other than such Indebtedness constituting a Guarantee) or (y) that is a
Restricted Subsidiary that itself has Non-Recourse Indebtedness (other than such
Indebtedness constituting a Guarantee) or is the direct parent or a direct or
indirect Subsidiary of a Subsidiary that itself has Non-Recourse Indebtedness
(other than such Indebtedness constituting a Guarantee)),
     (b) neither the Borrower nor any other Restricted Subsidiary (other than
another Restricted Subsidiary (x) which is the direct parent or a direct or
indirect Subsidiary of the Subsidiary that incurred or issued such Indebtedness
(other than such Indebtedness constituting a Guarantee) or (y) that is a
Restricted Subsidiary that itself has Non-Recourse Indebtedness (other than such
Indebtedness constituting a Guarantee) or is the direct parent or a direct or
indirect Subsidiary of a Subsidiary that itself has Non-Recourse Indebtedness
(other than such Indebtedness constituting a Guarantee)) provides credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is directly or indirectly liable as a guarantor or
otherwise in respect of such Indebtedness or in respect of the business or
operations of the applicable Subsidiary that is the obligor on such Indebtedness
or any of its subsidiaries (other than (i) any such credit support or liability
consisting of reimbursement obligations in respect of Letters of Credit issued
under, and subject to the terms of, Section 2.23 to support obligations of such
applicable Subsidiary and (ii) any Investments in such applicable Subsidiary
made in accordance with Section 6.05),
     (c) no default with respect to such Indebtedness (including any rights that
the holders of such Indebtedness may have to take enforcement action against a
Subsidiary that is not a Loan Party) would permit upon notice, lapse of time or
both any holder of any other Indebtedness of the Borrower or any other Loan
Party (other than Indebtedness incurred pursuant to Section 6.01(a), (b), (c) or
(k) and any Permitted Refinancing Indebtedness incurred to refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to
Section 6.01(b), (c) or (k) or with respect to Obligations under any Specified
Hedging Agreement) to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its stated
maturity,
     (d) the Liens securing such Indebtedness shall exist only on (i) the
property and assets of any Subsidiary that is not a Loan Party and (ii) the
Equity Interests in any Subsidiary that is not a Loan Party (and shall not apply
to any other property or assets of the Borrower or any other Subsidiary that is
a Loan Party) and
     (e) the lenders of such Indebtedness have been notified or have otherwise
agreed in writing that they will not have any recourse to the stock or assets of
the Borrower or any other Loan Party, except, in the case of each of clauses
(a), (b) and (d) for the following (each of which is deemed to be non-recourse
for purposes of this definition): (w) Guarantees by the Borrower or any other
Subsidiary of such Indebtedness that are incurred pursuant to Section 6.01(p),
(x) agreements of the Borrower or any other Subsidiary to provide corporate or
management services or operation and maintenance services to such Subsidiary,
including in respect of the acquisition of fuel, oil, gas or other supply of
energy, (y) Guarantees of the Borrower or any other Subsidiary with respect to
debt service reserves established with respect to such Subsidiary to the

3



--------------------------------------------------------------------------------



 



extent that such Guarantee shall result in the immediate payment of funds,
pursuant to dividends or otherwise, in the amount of such Guarantee to the
Borrower or such other Subsidiary and (z) contingent obligations of the Borrower
or any other Subsidiary to make capital contributions to such Subsidiary, in the
case of each of clauses (x), (y) and (z), which are otherwise permitted
hereunder.
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other similar form as may be
supplied from time to time by the Administrative Agent.
     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control; provided, further,
however, that none of the Sponsors will be deemed to be an “Affiliate” of the
Borrower and/or any of the Subsidiaries. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.
     “Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party to a Person that is not a Loan Party are
required to be subordinated to the Guaranteed Obligations hereunder pursuant to
Section 6.01(f).
     “Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.08.
     “Agents” shall have the meaning assigned to such term in Article VIII.
     “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective date of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Laws” shall mean, as to any Person, any law, rule, regulation,
ordinance or treaty, or any determination, ruling or other directive by or from
a court, arbitrator or other Governmental

4



--------------------------------------------------------------------------------



 



Authority, including ERCOT, in each case applicable to or binding on such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
     “Applicable Margin” shall mean, for any day, for each Type of Loan, the
rate per annum set forth under the relevant column heading below based upon the
Consolidated Senior Leverage Ratio as of the relevant date of determination:

                                                              ABR              
                Revolving                       Eurodollar     Loans and  
Consolidated Senior   Eurodollar     ABR Term     Revolving     Swingline  
Leverage Ratio   Term Loans     Loans     Loans     Loans  
Category 1
                               
Greater than 3.50 to 1.00
    2.00 %     1.00 %     2.00 %     1.00 %
 
                               
Category 2
                               
Greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00
    1.75 %     0.75 %     1.75 %     0.75 %
 
                               
Category 3
                               
Less than or equal to 3.00 to 1.00
    1.75 %     0.75 %     1.50 %     0.50 %

     Each change in the Applicable Margin resulting from a change in the
Consolidated Senior Leverage Ratio shall be effective with respect to all
Commitments, Loans and Letters of Credit outstanding on or after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change. Notwithstanding the foregoing, until the Borrower shall
have delivered the financial statements and certificates required by
Section 5.04(b) and Section 5.04(c) for the period ended on March 31, 2006, the
Consolidated Senior Leverage Ratio shall be deemed to be in Category 1 for
purposes of determining the Applicable Margin. In addition, at any time during
which the Borrower has failed to deliver the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, the Consolidated Senior Leverage Ratio shall be deemed to be in
Category 1 for purposes of determining the Applicable Margin.
     “Arrangers” shall have the meaning assigned to such term in the preamble.
     “Asset Sale” shall mean the direct or indirect (a) sale, lease (other than
an operating lease), sale and leaseback, lease and leaseback, assignment (other
than a collateral assignment), conveyance, transfer or other disposition (by way
of merger, consolidation, casualty, condemnation, operation of law or otherwise
(other than pursuant to an event that may result in a Recovery Event)) by the
Borrower or any Restricted Subsidiary to any Person other than, in the case of
assets not constituting Core Collateral, the Borrower or any Subsidiary
Guarantor of (1) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares or investments by foreign nationals required by
Applicable Laws) or (2) any other assets of the Borrower or any Restricted
Subsidiary, including Equity Interests of any Person that is

5



--------------------------------------------------------------------------------



 



not the Borrower or a Subsidiary or (b) issuance of Equity Interests in any of
the Restricted Subsidiaries to any Person other than the Borrower or any
Subsidiary Guarantor; provided that (i) any asset sale or series of related
asset sales described in clause (a) or (b) above of assets not constituting Core
Collateral and having a value not in excess of $50,000,000 shall be deemed not
to be an “Asset Sale” for purposes of this Agreement; and (ii) each of the
following transactions shall be deemed not to be an “Asset Sale” for purposes of
this Agreement: (A) the sale, transfer or other disposition by the Borrower or
any Restricted Subsidiary of (x) damaged, worn-out, obsolete assets and scrap
and (y) cash or Cash Equivalents, (B) the sale by the Borrower or any Restricted
Subsidiary of power, capacity, energy, ancillary services, and other products or
services, or the sale of any other inventory or contracts related to any of the
foregoing, (C) the sale, lease, conveyance or other disposition for value by the
Borrower or any Restricted Subsidiary of fuel or emission credits in the
ordinary course of business, (D) the sale, transfer or other disposition of any
assets (other than any such assets which are Collateral) in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other remedial action,
(E) the sale, transfer or other disposition by any Restricted Subsidiary that is
not a Loan Party of any of its assets (other than any such assets constituting
Collateral) or the issuance of Equity Interests by any Subsidiary (that is not a
Loan Party) of such Restricted Subsidiary, in each case to any other Subsidiary
that is not a Loan Party, (F) the licensing of intellectual property, (G) the
sale or discount, in each case without recourse, of accounts receivable arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof and (H) the sale, transfer or other disposition of spare
parts and spare parts inventory to any other Restricted Subsidiary in the
ordinary course of business so long as such spare parts and spare parts
inventory are required in the ordinary course operation of the transferee’s
business or operations at the time of such disposition.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any Person whose consent
is required by Section 9.04), substantially in the form of Exhibit C or such
other similar form as shall be approved by the Administrative Agent.
     “Attributable Debt” in respect of a sale and leaseback transaction shall
mean, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction, including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such sale and leaseback transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capital Lease Obligation”, and
shall not be deemed to be Attributable Debt.
     “Available Amount” shall mean, on any date (the “Reference Date”), an
amount equal at such time to (a) the sum of, without duplication:
     (i) $250,000,000 in the aggregate;
     (ii) an amount equal to the sum of the amounts calculated for each fiscal
year ending after the Closing Date and prior to the Reference Date which is
equal to (A) the Excess Cash Flow for such fiscal year minus (B) an amount equal
to the Required Prepayment Percentage for such fiscal year multiplied by such
Excess Cash Flow for such fiscal year;
     (iii) the amount of any capital contributions received in cash or the net
cash proceeds of other equity issuances made by the Borrower (other than any
Cure Amount or any amount used to make Dividends pursuant to Section 6.06(a))
during the period from and including the Business Day immediately following the
Closing Date through and including the Reference Date;

6



--------------------------------------------------------------------------------



 



     (iv) the aggregate amount of all cash dividends and other cash
distributions received by the Borrower or any Subsidiary Guarantor from any
Minority Investment or Unrestricted Subsidiary after the Closing Date and on or
prior to the Reference Date (other than the portion of any such dividends and
other distributions that is used by the Borrower or any Subsidiary Guarantor to
pay taxes);
     (v) the aggregate amount of all cash repayments of principal and interest
received by the Borrower or any Subsidiary Guarantor from any Minority
Investment or Unrestricted Subsidiary after the Closing Date and on or prior to
the Reference Date in respect of loans made by the Borrower or any Subsidiary
Guarantor to such Minority Investment or Unrestricted Subsidiary; and
     (vi) the aggregate amount of all Net Asset Sale Proceeds received by the
Borrower or any Subsidiary Guarantor in connection with the sale, transfer or
other disposition of its ownership interest in any Minority Investment or
Unrestricted Subsidiary after the Closing Date and on or prior to the Reference
Date,
     minus (b) the sum of:
     (i) the aggregate amount of any Investments made by the Borrower or any
Restricted Subsidiary pursuant to Section 6.05(l)(ii)(A)(y) after the Closing
Date and on or prior to the Reference Date;
     (ii) the aggregate amount of any Dividends made by the Borrower pursuant to
Section 6.06(c) after the Closing Date and on or prior to the Reference Date;
     (iii) the aggregate amount of prepayments, repurchases and redemptions made
by the Borrower or any Restricted Subsidiary pursuant to Section 6.07(a)(v)
after the Closing Date and on or prior to the Reference Date; and
     (iv) the aggregate amount of Capital Expenditures made by the Borrower or
any Restricted Subsidiary pursuant to Section 6.12(a) after the Closing Date and
on or prior to the Reference Date.
     “Bankruptcy Code” shall mean Title 11 of United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time.
     “Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal or
state or other law for the relief of debtors.
     “Basket Assets” shall have the meaning assigned to such term in
Section 6.01(p).
     “Benchmark LIBO Rate” shall have the meaning assigned to such term in
Section 2.24(b).
     “Beneficial Owner” shall have the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns”
and “Beneficially Owned” have a corresponding meaning.
     “Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA,

7



--------------------------------------------------------------------------------



 



and which is maintained, sponsored or contributed to by the Borrower or any
ERISA Affiliate or with respect to which the Borrower otherwise has any
liability.
     “Blackstone Group” shall mean each of Blackstone TG Capital Partners IV
L.P., Blackstone Participation Partnership IV L.P., Blackstone Capital Partners
IV-A L.P. and Blackstone Family Investment Partnership IV-A L.P.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Board of Directors” shall mean (a) with respect to a corporation, the
board of directors of the corporation or any committee thereof duly authorized
to act on behalf of such board; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof; and (d) with respect to any other Person,
the board or committee of such Person serving a similar function.
     “Borrower” shall have the meaning assigned to such term in the preamble.
     “Borrowing” shall mean (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D.
     “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, for any period, with respect to any
Person, (a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by such Person and its consolidated subsidiaries during
such period to the extent paid in cash; provided, however, that Capital
Expenditures shall not include (i) Environmental Capital Expenditures,
(ii) Necessary Capital Expenditures, (iii) expenditures made to restore, rebuild
or replace property following any damage, loss, destruction or condemnation of
such property, to the extent such expenditure is made or financed with proceeds
received or to be received from a Recovery Event, (iv) expenditures constituting
reinvestment proceeds from the sale or other disposition of assets (including
Asset Sales) otherwise permitted herein, (v) expenditures made to acquire an
Investment permitted under Section 6.05, including pursuant to a Permitted
Acquisition (it being understood and agreed, however, that an acquisition of
assets (other than an acquisition of assets comprising a division or a line of
business) that would otherwise constitute Capital Expenditures pursuant to the
definition hereof shall not be excluded by this clause (vi)), (vi) expenditures
made to the extent reimbursed by a Person other than the Loan Parties and their
Subsidiaries or (vii) expenditures constituting capitalized interest.

8



--------------------------------------------------------------------------------



 



     “Capital Lease Obligation” shall mean, at the time any determination is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.
     “Capital Stock” shall mean (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Cash Equivalents” shall mean (a) United States dollars, Euros or, in the
case of any Foreign Subsidiary, any local currencies held by it from time to
time; (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition; (c) certificates of deposit and eurodollar
time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding 12 months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better; (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having one of the two
highest ratings obtainable from Moody’s or S&P and in each case maturing within
12 months after the date of acquisition; (f) readily marketable direct
obligations issued or guaranteed by any state of the United States or any
political subdivision thereof, in either case having one of the two highest
rating categories obtainable from either Moody’s or S&P; and (g) money market
funds that invest primarily in securities described in clauses (a) through
(f) of this definition.
     “Change of Control” shall mean the occurrence of any of the following:
(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Restricted Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan); (b) the adoption of a plan relating to the
liquidation or dissolution of the Borrower; (c) the consummation of any
transaction (including any merger or consolidation) the result of which is that
any “person” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 40% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; (d) the Borrower consolidates with,
or merges with or into, any Person, or any Person consolidates with, or merges
with or into, the Borrower, in any such event pursuant to a transaction in which
any of the outstanding Voting Stock of the Borrower or such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of the Borrower outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person (immediately after giving effect to such
issuance); (e) the first day on which a majority of the members of the Board of
Directors of the Borrower

9



--------------------------------------------------------------------------------



 



are not Continuing Directors; or (f) any change of control (or similar event,
however denominated) shall occur under and as defined in the Senior Note
Documents.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.
     “Charges” shall have the meaning assigned to such term in Section 9.09.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Swingline Loans, New Revolving Credit Loans or New Term Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Term Loan Commitment, Swingline Commitment,
Credit-Linked Deposit, New Revolving Credit Commitment or New Term Loan
Commitment.
     “Closing Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.08) and the
initial Credit Event hereunder shall occur.
     “Co-Documentation Agents” shall have the meaning assigned to such term in
the preamble.
     “Collateral” shall mean all property and assets of the Loan Parties, now
owned or hereafter acquired, other than the Excluded Assets. “Collateral” shall
include, without limitation, all Core Collateral.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
     “Collateral Trust Agreement” shall mean each of the NRG Collateral Trust
Agreement and/or the Texas Genco Collateral Trust Agreement, as applicable.
     “Collateral Trust Joinder” shall have the meaning assigned to such term in
the applicable Collateral Trust Agreement.
     “Collateral Trustee” shall mean each of the NRG Collateral Trustee and/or
the Texas Genco Collateral Trustee, as applicable.
     “Combined Company MAC” shall have the meaning assigned to such term in
Section 4.02(o)(ii).
     “Commitment” shall mean, with respect to any Lender and as of any date of
determination, such Lender’s Revolving Credit Commitment, Term Loan Commitment,
Swingline Commitment, Credit-Linked Deposit, New Revolving Credit Commitment and
New Term Loan Commitment as of such date.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
     “Commitment Fee Rate” shall mean a rate per annum equal to 0.50%.
     “Commitment Letter” shall mean that certain commitment letter, dated as of
September 30, 2005, among the Borrower and each of the Arrangers, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof.

10



--------------------------------------------------------------------------------



 



     “Commodity Contract” shall have the meaning assigned to such term in the
UCC.
     “Commodity Hedging Agreements” shall mean the Existing Commodity Hedging
Agreements and any other agreement (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into by the Borrower or any Restricted Subsidiary, in each
case under this definition, in the ordinary course of business in order to
manage fluctuations in the price or availability to the Borrower or any
Restricted Subsidiary of any commodity.
     “Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.
     “Concurrent Cash Distributions” has the meaning set forth in the definition
of Investments.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated January 2006.
     “Consolidated EBITDA” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication
     (a) an amount equal to any extraordinary loss (including any loss on the
extinguishment or conversion of Indebtedness) plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale
(without giving effect of the threshold provided in the definition thereof), to
the extent such losses were deducted in computing such Consolidated Net Income;
plus
     (b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
     (c) to the extent deducted in computing such Consolidated Net Income,
(i) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt, and net
of the effect of all payments made or received pursuant to Hedging Obligations
in respect of interest rates; plus (ii) the consolidated interest of such Person
and its Restricted Subsidiaries that was capitalized during such period; plus
(iii) any interest accruing on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus (iv) the product of (A) all dividends,
whether paid or accrued and whether or not in cash, on any series of preferred
stock of such Person or any of its Restricted Subsidiaries, other than dividends
on Equity Interests payable in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary of the
Borrower, times (B) a fraction, the numerator of which is one and the
denominator of which is one minus the then

11



--------------------------------------------------------------------------------



 



current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP; minus (v) interest income for such period; plus
     (d) any expenses or charges related to any equity offering, Investment,
acquisition, disposition, recapitalization or Indebtedness permitted to be
incurred under this Agreement including a refinancing thereof (whether or not
successful), including such fees, expenses or charges related to the Acquisition
Transactions, the offering of the Senior Notes and this Agreement, and, in each
case, deducted in computing such Consolidated Net Income; plus
     (e) any professional and underwriting fees related to any equity offering,
Investment, acquisition, recapitalization or Indebtedness permitted to be
incurred under this Agreement and, in each case, deducted in such period in
computing Consolidated Net Income; plus
     (f) the amount of any minority interest expense deducted in calculating
Consolidated Net Income (less the amount of any cash dividends paid to the
holders of such minority interests); plus
     (g) any non cash gain or loss attributable to Mark-to-Market Adjustments in
connection with Hedging Obligations; plus
     (h) without duplication, any writeoffs, writedowns or other non-cash
charges reducing Consolidated Net Income for such period, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period; plus
     (i) all items classified as extraordinary, unusual or nonrecurring non-cash
losses or charges (including severance, relocation and other restructuring
costs), and related tax effects according to GAAP to the extent such non-cash
charges or losses were deducted in computing such Consolidated Net Income; plus
     (j) depreciation, depletion, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges and expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus
     (k) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business; in each
case, on a consolidated basis and determined in accordance with GAAP (including
any increase in amortization or depreciation or other non-cash charges resulting
from the application of purchase accounting in relation to the Acquisition
Transactions or any acquisition that is consummated after the Closing Date);
     provided, however, that Consolidated EBITDA of the Borrower will exclude
the Consolidated EBITDA attributable to Excluded Subsidiaries unless (and solely
to the extent) actually distributed in cash to the Borrower or any Subsidiary
Guarantor; provided further that for purposes of calculating Consolidated EBITDA
for any period for purposes of the covenants set forth in Sections 6.13 and
6.14, (A) the Consolidated EBITDA of any Person or line of business acquired by
the Borrower or any Subsidiary Guarantor pursuant to a Permitted Acquisition
made in accordance with the terms of this Agreement during such period for which
the aggregate consideration paid by the Borrower or any

12



--------------------------------------------------------------------------------



 



Subsidiary Guarantor shall be equal to or greater than $25,000,000 shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
EBITDA of any Person or line of business sold or otherwise disposed of by the
Borrower or any Subsidiary Guarantor during such period for which the aggregate
consideration received by the Borrower or any Subsidiary Guarantor shall be
equal to or greater than $25,000,000 shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).
     Notwithstanding anything to the contrary contained herein (but subject to
pro forma adjustment in the event of any Permitted Acquisition or disposition as
described in the immediately preceding sentence), Consolidated EBITDA for the
fiscal quarters ended June 30, 2005, September 30, 2005, December 31, 2005 and
March 31, 2006 (in each case with respect to the portion of such period ending
prior to the Closing Date) shall be calculated on a pro forma basis to include
the Consolidated EBITDA of Texas Genco and its subsidiaries for such periods
(assuming the consummation of the Acquisition and the Acquisition Transactions
and the incurrence and assumption of the Indebtedness incurred in connection
with the Acquisition Transactions occurred as of the first day of such
applicable period); provided that with respect to those fiscal quarters ending
in 2005, the Borrower delivers an officer’s certificate setting forth such
calculations of Consolidated EBITDA to the Administrative Agent within 60 days
following the Closing Date (together with any other documentation reasonably
requested by the Administrative Agent with respect thereto) and the
Administrative Agent is reasonably satisfied with such calculations of
Consolidated EBITDA for such periods.
     “Consolidated Interest Coverage Ratio” shall mean, on any date, the ratio
of (a) Consolidated EBITDA of the Borrower for the period of four consecutive
fiscal quarters most recently ended on or prior to such date to (b) Consolidated
Interest Expense for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
     “Consolidated Interest Expense” shall mean, for any period, (a) the cash
interest expense (including imputed cash interest expense in respect of Capital
Lease Obligations and Synthetic Lease Obligations) of the Borrower and the
Restricted Subsidiaries for such period (including all commissions, discounts
and other fees and charges owed by the Borrower and the Restricted Subsidiaries
with respect to letters of credit and bankers’ acceptance financing), net of
interest income, in each case determined on a consolidated basis in accordance
with GAAP, minus (b) to the extent included in such consolidated cash interest
expense for such period, amounts attributable to the amortization of financing
costs and non-cash amounts attributable to the amortization of debt discounts
and other debt issuance costs, fees and expenses; provided, however, that
Consolidated Interest Expense of the Borrower will exclude cash interest expense
attributable to Non-Recourse Indebtedness and all other cash interest expense of
Excluded Subsidiaries. For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Restricted Subsidiary with respect to Interest Rate/Currency
Hedging Agreements relating to interest rate hedging activities (other than any
such Interest Rate/Currency Hedging Agreements in respect of Non-Recourse
Indebtedness of Excluded Subsidiaries).
     Notwithstanding anything to the contrary contained herein, for purposes of
calculating Consolidated Interest Expense (a) for the period of four consecutive
fiscal quarters ending March 31, 2006, Consolidated Interest Expense for such
period shall be deemed to be an amount equal to Consolidated Interest Expense
for the period beginning on the Closing Date and ending March 31, 2006 divided
by the number of days in such period and multiplied by 365, (b) for the period
of four consecutive fiscal quarters ending June 30, 2006, Consolidated Interest
Expense for such period shall be deemed to be an amount equal to Consolidated
Interest Expense for the period beginning on the Closing Date and

13



--------------------------------------------------------------------------------



 



ending June 30, 2006 divided by the number of days in such period and multiplied
by 365, (c) for the period of four consecutive fiscal quarters ending
September 30, 2006, Consolidated Interest Expense for such period shall be
deemed to be an amount equal to Consolidated Interest Expense for the period
beginning on the Closing Date and ending September 30, 2006 divided by the
number of days in such period and multiplied by 365 and (d) for the period of
four consecutive fiscal quarters ending December 31, 2006, Consolidated Interest
Expense for such period shall be deemed to be an amount equal to Consolidated
Interest Expense for the period beginning on the Closing Date and ending
December 31, 2006 divided by the number of days in such period and multiplied by
365.
     “Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Total Debt on such date to (b) Consolidated EBITDA of the Borrower for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.
     “Consolidated Net Income” shall mean, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that
     (a) the Net Income of any Person that is not a Restricted Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions (including
pursuant to other intercompany payments but excluding Concurrent Cash
Distributions) paid in cash to the specified Person or a Restricted Subsidiary
of the specified Person;
     (b) the Net Income of any Restricted Subsidiary will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;
     (c) the cumulative effect of a change in accounting principles will be
excluded;
     (d) any net after-tax non-recurring or unusual gains, losses (less all fees
and expenses relating thereto) or other charges or revenue or expenses
(including relating to severance, relocation, one-time compensation charges and
the Acquisition Transactions) shall be excluded;
     (e) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors or employees shall be excluded, whether under Financial
Accounting Standards Board Statement No. 123R, “Accounting for Stock-Based
Compensation” or otherwise;
     (f) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (g) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions shall be excluded;
     (h) any impairment charge or asset write-off pursuant to Financial
Accounting Statement No. 142 and No. 144 or any successor pronouncement shall be
excluded;

14



--------------------------------------------------------------------------------



 



     (i) any accruals or reserves or other charges related to the Transactions
and incurred on or before January 1, 2007 shall be excluded; and
     (j) notwithstanding clause (a) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries.
     “Consolidated Senior Leverage Ratio” shall mean, on any date, the ratio of
(a) Senior Debt on such date to (b) Consolidated EBITDA of the Borrower for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date.
     “Consolidated Working Capital” shall mean, at any date, the excess of
(a) the sum of all amounts (other than cash, cash equivalents and bank
overdrafts) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date over (b) the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date, but
excluding (i) the current portion of any long-term Indebtedness, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and L/C
Exposure to the extent otherwise included therein and (iii) the current portion
of deferred income taxes.
     “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of the Borrower who (a) was a member of such
Board of Directors on the Closing Date; or (b) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.
     “Control Agreement” shall mean each Control Agreement to be executed and
delivered by each Loan Party and the other parties thereto, as required by the
applicable Loan Documents as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
     “Core Collateral” shall mean all Equity Interests in, and property and
assets of, any Core Collateral Subsidiary, in each case whether now owned or
hereafter acquired; provided, however, that in the case of Louisiana Generating
LLC, Texas Genco II, LP and Texas Genco, LP, only the following property and
assets of such Subsidiaries shall be considered Core Collateral hereunder:
(a) Louisiana Generating LLC’s 100% Project Interest in Units 1 and 2 and 58%
Project Interest in Unit 3 of the Big Cajun II Facility, (b) Texas Genco II,
LP’s Project Interest in the Parish and Limestone Facilities, (c) Texas Genco,
LP’s 44% Project Interest in the South Texas Project Facility and (d) in each
case any assets related primarily to any of the Facilities described in clause
(a), (b) or (c); and provided, further, that at any time and from time to time,
the Borrower may deliver to the Administrative Agent an officer’s certificate
designating Core Collateral having an aggregate Fair Market Value not in excess
of $750,000,000 in the aggregate, valued at the Fair Market Value of such Core
Collateral at the time such designation is made, as no longer being Core
Collateral, and thereafter, such Equity Interests or property or assets shall no
longer be considered Core Collateral for any purpose hereunder.
     “Core Collateral Subsidiary” shall mean each of Louisiana Generating LLC,
Huntley Power LLC, Dunkirk Power LLC, Indian River Power LLC, Oswego Harbor
Power LLC, Astoria Gas Turbine LLC, Arthur Kill Power LLC, Texas Genco II, LP,
Texas Genco, LP and NRG Power Marketing.
     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.

15



--------------------------------------------------------------------------------



 



     “Credit-Linked Deposit” shall mean, with respect to each Funded L/C Lender,
the cash deposit made by such Funded L/C Lender pursuant to Section 2.23(d), as
the same may be (a) reduced from time to time pursuant to Section 2.02(f),
2.09(b) or 2.09(d) and (b) reduced or increased from time to time pursuant to
assignments by or to such Funded L/C Lender pursuant to Section 9.04. The amount
of each Funded L/C Lender’s Credit-Linked Deposit on the Closing Date is set
forth on the Lender Addendum delivered by such Lender.
     “Credit-Linked Deposit Account” shall mean, collectively, one or more
operating, certificates of deposits and/or investment accounts of, and
established by, the Deposit Bank under its sole and exclusive control and
maintained at the office of the Deposit Bank located at 60 Wall Street, New
York, New York 10005 (or such other office as the Deposit Bank shall from time
to time designate to the Borrower), in any such case that shall be used for the
purposes set forth in Article II.
     “Cure Amount” shall have the meaning provided in Article VII.
     “Cure Right” shall have the meaning provided in Article VII.
     “Default” shall mean any event or condition which upon notice, lapse of
time (pursuant to Article VII) or both would constitute an Event of Default.
     “Deposit Account” shall have the meaning assigned to such term in the UCC.
     “Deposit Bank” shall mean Deutsche Bank AG, New York Branch, or any
Affiliate of Deutsche Bank AG, New York Branch designated by Deutsche Bank AG,
New York Branch to act in such capacity.
     “Designated Country” shall mean Australia, Austria, Belgium, Canada,
Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the
Netherlands, New Zealand, Norway, Portugal, Spain, Sweden, Switzerland, the
United Kingdom, the United States and any other country that shall at any time
after the Closing Date become a member state of the European Union.
     “Designated Non-Recourse Indebtedness” shall mean the Non-Recourse
Indebtedness of NRG Peaker Finance Co. LLC existing on the Closing Date.
     “Disqualified Stock” shall mean any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Term Loan Maturity Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 6.06 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.
     “Dividends” shall have the meaning provided in Section 6.06.

16



--------------------------------------------------------------------------------



 



     “dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Easement” shall have the meaning assigned to such term in Section 3.07.
     “Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.
     “Environmental Capital Expenditures” shall mean capital expenditures to the
extent deemed reasonably necessary, as determined by the Borrower or its
Restricted Subsidiaries, as applicable, in good faith and pursuant to prudent
judgment, to comply with applicable Environmental Laws.
     “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances and codes, and legally binding decrees, judgments, directives
and orders (including consent orders), in each case, relating to protection of
the environment, natural resources, occupational health and safety or the
presence, Release of, or exposure to, hazardous materials, substances or wastes,
or the generation, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, recycling or handling of, or the arrangement for
such activities with respect to, hazardous materials, substances or wastes.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials at or from any
location or (e) any contract or agreement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.
     “Equally and Ratably” shall have the meaning assigned to such term in the
applicable Collateral Trust Agreement.
     “Equity Interests” shall mean Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding, except for purposes of the
definitions of “Additional Non-Recourse Indebtedness”, “Existing Non-Recourse
Indebtedness” and “Net Cash Proceeds”, any debt security that is convertible
into, or exchangeable for, Capital Stock).
     “Equity Securities” shall mean (a) the 20,855,057 shares of common stock,
par value $0.01 per share, of the Borrower and (b) the Mandatory Convertible
Preferred Stock, in each case issued on the Closing Date to fund a portion of
the Acquisition Consideration.
     “ERCOT” shall mean the Electric Reliability Council of Texas or any other
entity succeeding thereto.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

17



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Tax Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Tax Code, is treated as a single
employer under Section 414 of the Tax Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Benefit Plan or Multiemployer Plan; (e)
the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Benefit
Plan or to appoint a trustee to administer any Benefit Plan; (f) the adoption of
any amendment to a Benefit Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excess Cash Flow” shall mean, for any period, an amount equal to the
excess of (a) the sum, without duplication, of:
     (i) Consolidated Net Income of the Borrower for such period;
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income;
     (iii) decreases in Consolidated Working Capital for such period;
     (iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
     (v) to the extent not included in the determination of Consolidated Net
Income, any termination payments or similar payments received by the Borrower or
any Restricted Subsidiary during such period in connection with the termination,
partial termination or other reduction of any Commodity Hedging Agreement; and

18



--------------------------------------------------------------------------------



 



     (vi) any cash and Cash Equivalents that is returned to the Borrower and the
Restricted Subsidiaries during such period that was, immediately prior to such
return, pledged or deposited as collateral to a contract counterparty, issuer of
surety bonds or issuer of letters of credit by the Borrower or any of the
Restricted Subsidiaries, in each case to secure obligations with respect to
(A) contracts for commercial and trading activities and contracts (including
physical delivery, option (whether cash or financial), exchange, swap and
futures contracts) for the purchase, transmission, transportation, distribution,
sale, lease or hedge of any fuel-related or power-related commodity or service
or (B) Commodity Hedging Agreements;
over (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income;
     (ii) the aggregate amount actually paid by the Borrower and the Restricted
Subsidiaries in cash during such period on account of Capital Expenditures (to
the extent financed with internally generated cash flows of the Borrower and the
Restricted Subsidiaries), and including Necessary Capital Expenditures and
Environmental Capital Expenditures;
     (iii) the aggregate amount of all prepayments of Revolving Loans and
Swingline Loans made during such period to the extent accompanying reductions of
the Total Revolving Credit Commitment except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries;
     (iv) the aggregate amount of all principal payments of Indebtedness of the
Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal component of payments in respect of Capital Lease Obligations but
excluding Revolving Loans, Swingline Loans, voluntary prepayments of Term Loans
pursuant to Section 2.12 and mandatory prepayments of Term Loans pursuant to
Section 2.13) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries;
     (v) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income;
     (vi) increases in Consolidated Working Capital for such period;
     (vii) payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness;
     (viii) the amount of Investments made during such period pursuant to
Section 6.05 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries;
     (ix) the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period;

19



--------------------------------------------------------------------------------



 



     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness and that are accounted for as extraordinary items;
     (xi) to the extent not included in the determination of Consolidated Net
Income, any termination payments or similar payments made by the Borrower or any
Restricted Subsidiary during such period in connection with the termination,
partial termination or other reduction of any Commodity Hedging Agreement;
     (xii) to the extent not included in the determination of Consolidated Net
Income, the aggregate amount of pension plan contributions required by law and
actually made in cash by the Borrower or any Restricted Subsidiary during such
period in connection with the Texas Genco Retirement Plan;
     (xiii) to the extent not included in the determination of Consolidated Net
Income, the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries relating to the acquisition of nuclear fuel; and
     (vi) any cash and Cash Equivalents pledged or deposited by the Borrower and
the Restricted Subsidiaries during such period as collateral to a contract
counterparty, issuer of surety bonds or issuer of letters of credit, in each
case to secure obligations with respect to (A) contracts for commercial and
trading activities and contracts (including physical delivery, option (whether
cash or financial), exchange, swap and futures contracts) for the purchase,
transmission, transportation, distribution, sale, lease or hedge of any
fuel-related or power-related commodity or service or (B) Commodity Hedging
Agreements.
     “Excess Credit-Linked Deposits” shall mean, at any time, the excess, if
any, of the Total Credit-Linked Deposit over the aggregate Funded L/C Exposure
at such time.
“Excluded Assets” shall mean
     (i) any lease, license, contract, property right or agreement to which any
Loan Party is a party or any of such Loan Party’s rights or interests thereunder
if and only for so long as the grant of a security interest therein under the
Security Documents shall constitute or result in a breach, termination or
default or invalidity under any such lease, license, contract, property right or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity);
provided that such lease, license, contract, property right or agreement shall
be an Excluded Asset only to the extent and for so long as the consequences
specified above shall exist and shall cease to be an Excluded Asset and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such consequences shall no longer
exist;
     (ii) any interests in real property owned or leased by any Loan Party only
for so long as such interest represents an Excluded Perfection Asset;
     (iii) any Equity Interests in, and any assets of, any Excluded Project
Subsidiary the pledge of which pursuant to the Security Documents would
constitute a default under the applicable Non-Recourse Indebtedness in respect
of which it is an obligor and any voting Equity

20



--------------------------------------------------------------------------------



 



Interests in excess of 66% (or, in the case of NRGenerating International BV,
65%) of the total outstanding voting Equity Interests in any Excluded Foreign
Subsidiary;
     (iv) any Deposit Account, Securities Account or Commodities Account (and
all cash, cash equivalents and Commodity Contracts held therein) if and only for
so long as such Deposit Account, Securities Account or Commodities Account is
subject to a Lien permitted under clause (r) of the definition of “Permitted
Liens”;
     (v) the Equity Interests in, and all properties and assets of, NRG Energy
Insurance Ltd. (Cayman Islands);
     (vi) the Equity Interests in, and all properties and assets of, NRG
International Holdings GmbH (only for so long as such entity shall own only de
minimis assets), NRG International Holdings (No.2) GmbH (only for so long as
such entity shall own only de minimis assets), NRGenerating III (Gibraltar),
NRGenerating IV Gibraltar and NRG Pacific Corporate Services Pty Ltd.;
     (vii) the Equity Interests in, and all properties and assets of, NRG Latin
America Inc., Sterling Luxembourg (No. 4) S.a.r.l., Flinders Power Finance Pty
Ltd., Tosli Acquisition BV (only for so long as such entity shall own no assets
other than de minimis assets and, directly or indirectly, the Equity Interests
in Itiquira), NRGenerating Luxembourg (No. 6) S.a.r.l. and NRGenerating Holdings
(No. 21) BV (only for so long as such entity shall own only de minimis assets
and the stock of its subsidiaries owned on the Closing Date);
     (viii) any Equity Interest of a Person or Project Interest held by any Loan
Party if and for so long as the pledge thereof under the Security Documents
shall constitute or result in a breach, termination or default under any joint
venture, stockholder, membership, limited liability company, partnership,
owners, participation, shared facility or other similar agreement between such
Loan Party and one or more other holders of Equity Interests of such Person or
Project Interest (other than any such other holder who is the Borrower or a
Subsidiary thereof); provided that such Equity Interest shall be an Excluded
Asset only to the extent and for so long as the consequences specified above
shall exist and shall cease to be an Excluded Asset and shall become subject to
the security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist;
     (ix) all properties and assets of the Borrower’s resource recovery facility
located at North Newport, MN and all properties and assets of the Borrower’s
resource recovery facility located at Elk River, MN if and for so long as the
grant of a security interest therein under the Security Documents shall
constitute or result in a breach, termination or default under any service
agreement with the applicable municipalities in which such facilities reside;
provided that such properties and assets shall be an Excluded Asset only to the
extent and for so long as the consequences specified above shall exist and shall
cease to be an Excluded Asset and shall become subject to the security interest
granted under the Security Documents, immediately and automatically, at such
time as such consequences shall no longer exist;
     (x) any Account of NRG Power Marketing solely to the extent that (1) such
Account relates to the sale by NRG Power Marketing of power or capacity that was
purchased by NRG Power Marketing from an Excluded Project Subsidiary and (2) the
grant of a security interest in such Account under the Security Documents shall
constitute or result in a breach, termination or default under any agreement or
instrument governing the applicable Existing Non-Recourse

21



--------------------------------------------------------------------------------



 



Indebtedness of such Subsidiary (as such agreement or instrument was in effect
on the Closing Date);
     (xi) the working capital account of Camas Power Boiler Inc.;
     (xii) all properties and assets of the Borrower or any of its Restricted
Subsidiaries (other than Equity Interests) secured by Indebtedness permitted by
Section 6.01(d) so long as the granting of a Lien in favor of the Secured
Parties would constitute or result in a breach, termination or default under any
agreement or instrument governing the applicable Indebtedness permitted by
Section 6.01(d), and such properties or assets shall cease to be Excluded Assets
once such prohibition ceases to exist and shall immediately and automatically
become subject to the security interest granted under the Security Documents;
     (xiii) any other property and assets (other than any such properties or
assets constituting Core Collateral) designated as Excluded Assets to the
Administrative Agent in writing by the Borrower which shall not have, when taken
together with all other property and assets that constitute Excluded Assets at
the relevant time of determination by virtue of the operation of this clause
(xiii), a Fair Market Value at any time exceeding $250,000,000 in the aggregate
(and, to the extent that the Fair Market Value thereof shall exceed $250,000,000
in the aggregate, such property or assets shall cease to be an Excluded Asset to
the extent of such excess Fair Market Value and shall become subject to the
security interest granted under the Security Documents, immediately and
automatically, at such time as such amount is exceeded);
     (xiv) the Texas Genco Refinancing Escrow Account;
     (xv) any Intellectual Property (as defined in the Guarantee and Collateral
Agreement) if and to the extent a grant of a security interest therein will
result in the loss, abandonment or termination of any material right, title or
interest in or to such Intellectual Property; provided, however, that such
Intellectual Property shall be an Excluded Asset only to the extent and for so
long as the consequences specified above shall exist and shall cease to be an
Excluded Asset and shall become subject to the security interest granted under
the Security Documents, immediately and automatically, at such time as such
consequences shall no longer exist;
     (xvi) the Texas Genco Pledged Notes and Pledged Equity Interests owned by
the Texas Genco Parties shall constitute Excluded Assets until the earlier of
(i) the fifth day following the Closing Date and (ii) the release of all Liens
thereon granted pursuant to that certain Pledge Agreement dated as of
December 14, 2004 among Texas Genco, each of the other Texas Genco Parties party
thereto and Goldman Sachs Credit Partners L.P., as collateral trustee (including
its successors in such capacity, including Wachovia Bank, National Association);
and
     (xvii) any property or assets of a NYPSC Subject Company shall constitute
Excluded Assets upon any release of the guarantee of such NYPSC Subject Company
pursuant Section 8.19 of the Guarantee and Collateral Agreement and shall remain
Excluded Assets for so long as the NYPSC or the New York Public Service Law
would prohibit or restrict a guarantee by such NYPSC Subject Company.
     “Excluded Foreign Subsidiaries” shall mean, at any time, any Foreign
Subsidiary that is a Restricted Subsidiary and that is (or is treated as) for
United States federal income tax purposes either (a) a corporation or (b) a
pass-through entity owned directly or indirectly by another Foreign Subsidiary
that is (or is treated as) a corporation; provided that (i) none of the
Subsidiaries constituting or owning Core Collateral may at any time be an
Excluded Foreign Subsidiary and (ii) notwithstanding the foregoing, the

22



--------------------------------------------------------------------------------



 



following entities will be deemed to be “Excluded Foreign Subsidiaries”:
Sterling Luxembourg (No. 4) S.a.r.l., Tosli Acquisition BV (only for so long as
such entity shall own no assets other than de minimis assets and the Equity
Interests in Itiquira), NRGenerating Luxembourg (No. 6) S.a.r.l., NRG Pacific
Corporate Services Pty Ltd., NRGenerating III (Gibraltar), NRGenerating IV
(Gibraltar), NRGenerating Holdings (No. 21) B.V., Flinders Power Finance Pty
Ltd. and any subsidiary of Tosli Acquisition BV incorporated or formed in
connection with the Itiquira Refinancing. The Excluded Foreign Subsidiaries on
the Closing Date are set forth on Schedule 1.01(a).
     “Excluded Perfection Assets” shall mean any property or assets (i) that do
not have a Fair Market Value at any time exceeding $10,000,000 (or, if such
property or asset is a Deposit Account or Securities Account, $3,000,000)
individually or $50,000,000 in the aggregate in which a security interest cannot
be perfected by the filing of a financing statement under the UCC of the
relevant jurisdiction or, in the case of Equity Interests, either the filing of
a financing statement under the UCC of the relevant jurisdiction or the
possession of certificates representing such Equity Interests or (ii) that
constitute leasehold interests of the Borrower or any of its Restricted
Subsidiaries in real property (other than any real property constituting a
Facility). To the extent that the Fair Market Value of any such property or
asset exceeds $10,000,000 (or, if such property or asset is a Deposit Account or
Securities Account, $3,000,000) individually, such property or asset shall cease
to be an Excluded Perfection Asset and, to the extent that the Fair Market Value
of such property or assets shall exceed $50,000,000 in the aggregate at any
time, such property or assets shall cease to be Excluded Perfection Assets to
the extent of such excess Fair Market Value.
     “Excluded Project Subsidiaries” shall mean, at any time, any Restricted
Subsidiary that is an obligor with respect to any Non-Recourse Indebtedness
outstanding at such time, in each case if and for so long as the grant of a
security interest in the property or assets of such Subsidiary, or the guarantee
by such Subsidiary of the Obligations, or the pledge of the Equity Interests of
such Subsidiary, in each case in favor of the applicable Collateral Trustee, for
the benefit of the Secured Parties, shall constitute or result in a breach,
termination or default under the agreement or instrument governing the
applicable Non-Recourse Indebtedness; provided that such Subsidiary shall be an
Excluded Project Subsidiary only to the extent that and for so long as the
requirements and consequences above shall exist; and provided further that none
of the Subsidiaries constituting or owning Core Collateral may at any time be an
Excluded Project Subsidiary. The Excluded Project Subsidiaries on the Closing
Date are set forth on Schedule 1.01(b).
     “Excluded Subsidiary” shall mean an Excluded Foreign Subsidiary, an
Excluded Project Subsidiary and any other Subsidiary all of whose assets
constitute Excluded Assets pursuant to clause (xiii) of the definition of
Excluded Assets.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank and any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, and, for purposes of
Section 2.20 only, by or on account of any obligation of the Administrative
Agent pursuant to Section 2.24(b), (a) income or franchise taxes imposed on (or
measured in whole or in part by) each such Person’s net income by the United
States of America (or any political subdivision thereof), or as a result of a
present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.20(e), except to the
extent that such Foreign

23



--------------------------------------------------------------------------------



 



Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a) or (b)
(it being understood and agreed, for the avoidance of doubt, that any
withholding tax imposed on a Foreign Lender as a result of a Change in Law or
regulation or interpretation thereof occurring after the time such Foreign
Lender became a party to this Agreement shall not be an Excluded Tax).
     “Exempt Subsidiaries” shall mean, collectively, NRG Ilion LP LLC, NRG Ilion
Limited Partnership, Meriden Gas Turbine LLC, LSP-Pike Energy LLC, LSP-Nelson
Energy LLC, NRG Nelson Turbines LLC, NRG Jackson Valley Energy I, Inc., NRG
McClain LLC, NRG Audrain Holding LLC, NRG Audrain Generating LLC, NRG Peaker
Finance Company LLC, Bayou Cove Peaking Power, LLC, Big Cajun I Peaking Power
LLC, NRG Rockford LLC, NRG Rockford II LLC, NRG Rockford Equipment II LLC, NRG
Sterlington Power LLC and NRG Rockford Acquisition LLC, and shall not, in any
event, include any Core Collateral Subsidiary.
     “Existing Commodity Hedging Agreements” shall mean (i) the Master Power
Purchase and Sale Agreement and Cover Sheet dated as of July 21, 2004, the
Confirmation thereunder dated as of July 21, 2004 and the Confirmation
thereunder dated as of November 30, 2004, each between J. Aron & Company and
Texas Genco II, LP (as successor by merger), and any additional confirmations
thereunder, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the terms hereof and thereof,
(ii) the Master Power Purchase and Sale Agreement and Cover Sheet dated as of
December 1, 2004 and the Confirmation thereunder dated as of December 2, 2004,
each between Morgan Stanley Capital Group Inc. and Texas Genco II, LP (as
successor by merger), and any confirmation of any relevant transaction
thereunder, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the terms hereof and thereof and
(iii) any other master agreement listed on Schedule 1.01(c), and any
confirmations thereunder, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.
     “Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness under the Senior Note Documents) in
existence on the Closing Date and set forth on Schedule 6.01, until such amounts
are repaid, or are refunded, refinanced, replaced, defeased or discharged
pursuant to Section 6.01(e) hereof.
     “Existing LC Credit Agreement” shall have the meaning assigned to such term
in the recitals.
     “Existing Letter of Credit” shall mean each letter of credit listed on
Schedule 1.01(d) that is outstanding on the Closing Date.
     “Existing Non-Recourse Indebtedness” shall mean secured or unsecured
Indebtedness for borrowed money outstanding as of the Closing Date of a
Subsidiary (or of Cadillac Renewable Energy LLC) that is not a Loan Party
existing as of the Closing Date and any Permitted Refinancing Indebtedness in
respect of such Indebtedness; provided that, except as set forth on
Schedule 1.01(e),
     (a) such Indebtedness is without recourse to the Borrower or any other
Restricted Subsidiary or to any property or assets of the Borrower or any other
Restricted Subsidiary (other than, in each such case, another Restricted
Subsidiary (x) which is the direct parent or a direct or indirect Subsidiary of
the Subsidiary that incurred or issued such Indebtedness (other than such
Indebtedness constituting a Guarantee) or (y) that is a Subsidiary that itself
has Non-Recourse Indebtedness (other than such Indebtedness constituting a
Guarantee) or is the direct parent or a

24



--------------------------------------------------------------------------------



 



direct or indirect Subsidiary of a Subsidiary that itself has Non-Recourse
Indebtedness (other than such Indebtedness constituting a Guarantee)),
     (b) neither the Borrower nor any other Restricted Subsidiary (other than
another Restricted Subsidiary (x) which is the direct parent or a direct or
indirect Subsidiary of the Subsidiary that incurred or issued such Indebtedness
(other than such Indebtedness constituting a Guarantee) or (y) that is a
Subsidiary that itself has Non-Recourse Indebtedness (other than such
Indebtedness constituting a Guarantee) or is the direct parent or a direct or
indirect Subsidiary of a Subsidiary that itself has Non-Recourse Indebtedness
(other than such Indebtedness constituting a Guarantee) provides credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is directly or indirectly liable as a guarantor or
otherwise in respect of such Indebtedness or in respect of the business or
operations of the applicable Subsidiary that is the obligor on such Indebtedness
or any of its subsidiaries (other than (i) any such credit support or liability
consisting of reimbursement obligations in respect of Letters of Credit issued
under, and subject to the terms of, Section 2.23 to support obligations of such
applicable subsidiary and (ii) any Investments in such applicable subsidiary
made in accordance with Section 6.05),
     (c) no default with respect to such Indebtedness (including any rights that
the holders of such Indebtedness may have to take enforcement action against a
Subsidiary that is not a Loan Party) would permit upon notice, lapse of time or
both any holder of any other Indebtedness of the Borrower or any other Loan
Party (other than Indebtedness incurred pursuant to Section 6.01(a), (b), (c) or
(k)) to declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity and
     (d) the Liens securing such Indebtedness shall exist only on (i) the
property and assets of any Subsidiary that is not a Loan Party and (ii) the
Equity Interests in any Subsidiary that is not a Loan Party (and shall not apply
to any other property or assets of the Borrower or any other Subsidiary that is
a Loan Party), except, in the case of each of clauses (a) and (b) for the
following (each of which is deemed to be non-recourse for purposes of this
definition): (w) Guarantees by the Borrower or any other Subsidiary of such
Indebtedness that are incurred pursuant to Section 6.01(p), (x) agreements of
the Borrower or any other Subsidiary to provide corporate or management services
or operation and maintenance services to such Subsidiary, including in respect
of the acquisition of fuel, oil, gas or other supply of energy, (y) Guarantees
of the Borrower or any other Subsidiary with respect to debt service reserves
established with respect to such Subsidiary to the extent that such Guarantee
shall result in the immediate payment of funds, pursuant to dividends or
otherwise, in the amount of such Guarantee to the Borrower or such other
Subsidiary and (z) contingent obligations of the Borrower or any other
Subsidiary to make capital contributions to such Subsidiary, in the case of each
of clauses (x), (y) and (z), which are otherwise permitted hereunder.
     “Existing NRG Credit Agreement” shall have the meaning assigned to such
term in the recitals.
     “Existing NRG Notes” shall have the meaning assigned to such term in the
recitals.
     “Existing Texas Genco Credit Agreement” shall have the meaning assigned to
such term in the recitals.
     “Existing Texas Genco Notes” shall have the meaning assigned to such term
in the recitals.
     “Facility” shall mean a power or energy related facility.

25



--------------------------------------------------------------------------------



 



     “Facility Instruments” shall have the meaning set forth in (a) the
Affirmation Agreement, dated as of August 9, 1993, by and among Northern States
Power Company, the Borrower and Ramsey and Washington Counties and (b) the
Agreement and Consent for Transfer to the Borrower, dated as of August 20, 2001,
between Northern States Power Company, the Borrower, Anoka County, Hennepin
County, Sherburne County and Tri-County Solid Waste Management Commission, as in
effect on the Closing Date.
     “Fair Market Value” shall mean the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
of either party, determined in good faith by (i) the Board of Directors of the
Borrower with respect to assets and Investments having a Fair Market Value of
$100,000,000 or more and (ii) the Chief Financial Officer of the Borrower with
respect to assets and Investments having a Fair Market Value less than
$100,000,000.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean that certain amended and restated fee letter, dated
as of November 16, 2005, among the Borrower and each of the Arrangers, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
     “Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the
L/C Participation Fees and the Issuing Bank Fees.
     “FERC” shall mean the Federal Energy Regulatory Commission or its
successor.
     “Financial Institution” shall mean a bank, an investment bank or an
Affiliate of a bank or an investment bank.
     “Financial Officer” of any Person shall mean any of the chief executive
officer, chief financial officer or treasurer (or if no individual shall have
such designation, the Person charged by the Board of Directors of such Person
with such powers and duties as are customarily bestowed upon the individual with
such designation) or the audit or finance committee of the Board of Directors of
such Person.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is incorporated or
organized. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Foreign Net Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of Net Cash Proceeds.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary
that is a direct parent of one or more Foreign Subsidiaries and holds, directly
or indirectly, no other assets other than Equity Interests of Foreign
Subsidiaries and other de minimis assets related thereto.

26



--------------------------------------------------------------------------------



 



     “FPA” shall mean the Federal Power Act and the rules and regulations
promulgated thereunder, as amended from time to time.
     “Funded Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).
     “Funded L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Funded Letters of Credit pursuant to Section 2.23.
     “Funded L/C Disbursements” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Funded Letter of Credit.
     “Funded L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Funded Letters of Credit at such time and
(b) the aggregate amount of all Funded L/C Disbursements that have not yet been
reimbursed at such time (or deemed to have not yet been reimbursed at such time
pursuant to Section 2.23(e)). The Funded L/C Exposure of any Funded L/C Lender
at any time shall equal its Pro Rata Percentage of the aggregate Funded L/C
Exposure at such time.
     “Funded L/C Fee Payment Date” shall have the meaning assigned to such term
in Section 2.05(d).
     “Funded L/C Lender” shall mean a Lender with a Credit-Linked Deposit.
     “Funded L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(d).
     “Funded Letter of Credit Availability Period” shall mean the period from
and including the Closing Date to but excluding the earlier of the Funded Letter
of Credit Maturity Date and the date on which all of the Credit-Linked Deposits
are returned to the Funded L/C Lenders, utilized to reimburse the Issuing Bank
for Funded L/C Disbursements or converted into Term Loans.
     “Funded Letter of Credit Maturity Date” shall mean the Term Loan Maturity
Date.
     “Funded Letter of Credit” shall mean, at any time, any Letter of Credit
that has been designated by the Borrower (or deemed designated) as a Funded
Letter of Credit in accordance with the provisions of Section 2.23 and is
supported by the Credit-Linked Deposit Account.
     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of government or any
governmental or non-governmental authority regulating the generation and/or
transmission of energy, including ERCOT.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

27



--------------------------------------------------------------------------------



 



     “Guarantee” shall mean a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise); provided that standard contractual indemnities which do not relate
to Indebtedness shall not be considered a Guarantee.
     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, dated as of the Closing Date, in the form of Exhibit F-1,
executed and delivered by the Borrower and each Subsidiary Guarantor, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
     “Guaranteed Obligations” shall mean the Credit Agreement Borrower
Obligations and the Guarantor Obligations in respect thereof, in each case as
such terms are defined in the Guarantee and Collateral Agreement.
     “H&F Group” shall mean each of Hellman & Friedman Capital Partners IV,
L.P., H&F International Partners IV-A, L.P., H&F Executive Fund IV, L.P. and H&F
International Partners IV-C, L.P.
     “Hazardous Materials” shall mean (a) any petroleum products or byproducts,
coal ash, coal combustion by-products or waste, boiler slag, scrubber residue,
flue desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, waste or
byproducts, chlorofluorocarbons and all other ozone-depleting substances and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
     “Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements, (b) other agreements or arrangements designed
to manage interest rates or interest rate risk, (c) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange rates and (d) agreements (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, in each case under clause (a), (b), (c) and (d), entered into by
such Person, including Commodity Hedging Obligations and Interest Rate/Currency
Hedging Obligations.
     “Increased Amount Date” shall have the meaning provided in Section 2.25(a).
     “incur” shall have the meaning assigned to such term in Section 6.01.
     “Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (e) below), whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing Capital Lease
Obligations or Attributable Debt in respect of sale

28



--------------------------------------------------------------------------------



 



and leaseback transactions; (e) representing the balance deferred and unpaid of
the purchase price of any property (including trade payables) or services due
more than six months after such property is acquired or such services are
completed; or (f) representing Hedging Obligations, if and to the extent any of
the preceding items (other than letters of credit, Attributable Debt and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person. The amount of any
Indebtedness outstanding as of any date will be (a) the accreted value of the
Indebtedness, in the case of any Indebtedness issued with original issue
discount; (b) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and (c) in respect of Indebtedness of another Person secured by a
Lien on the assets of the specified Person, the lesser of (i) the Fair Market
Value of such asset at the date of determination, and (ii) the amount of the
Indebtedness of the other Person.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other
Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
     “Information” shall have the meaning assigned to such term in Section 9.16.
     “Intellectual Property Collateral” shall have the meaning assigned to such
term in the Guarantee and Collateral Agreement.
     “Intellectual Property Security Agreement” shall mean all Intellectual
Property Security Agreements executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement or the Texas Genco Security Agreement, as applicable, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan (other
than a Swingline Loan), the last Business Day of each March, June, September and
December (beginning with March 31, 2006), (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
     “Interest Period” shall mean (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending seven days
thereafter or on the numerically corresponding day in the calendar month that is
1, 2, 3 or 6 months thereafter (or 9 or 12 months thereafter if, at the time of
the relevant Borrowing, an interest period of such duration is available to all
Lenders participating therein), as the Borrower may elect and (b) with respect
to the Credit-Linked Deposits, each period commencing on the date the
Credit-Linked Deposits are initially funded or on the last day of the preceding
Interest Period applicable thereto, as the case may be, and ending (x) in the
case of the first Interest Period in respect of the Credit-Linked Deposits, on
March 31, 2006 and (y) in the case of each Interest Period in respect of the
Credit-Linked Deposits thereafter, on the numerically corresponding date in the
calendar month that is 3 months thereafter; provided, however, that (i) a single
Interest Period shall at all times apply to all Credit-Linked Deposits, (ii) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (iii) any
Interest Period (other

29



--------------------------------------------------------------------------------



 



than an Interest Period of seven days) that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Interest Rate/Currency Hedging Agreement” shall mean any agreement of the
type described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations”.
     “Interest Rate/Currency Hedging Obligations” shall mean, with respect to
any specified Person, the obligations of such Person under (a) interest rate
swap agreements (whether from fixed to floating or from floating to fixed),
interest rate cap agreements and interest rate collar agreements, (b) other
agreements or arrangements designed to manage interest rates or interest rate
risk and (c) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, in each case under clause (a),
(b) and (c), entered into by such Person in the ordinary course of business and
not for speculative purposes.
     “Investments” shall mean, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including Guarantees or other obligations), advances or
capital contributions, purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP. If the Borrower or any Subsidiary sells or otherwise
disposes of any Equity Interests of any direct or indirect Subsidiary such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary, the Borrower will be deemed to have made an Investment on the date
of any such sale or disposition equal to the Fair Market Value of the Borrower’s
Investments in such Subsidiary that were not sold or disposed of. The
acquisition by the Borrower, or by any Subsidiary, of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Borrower
or such Subsidiary in such third Person in an amount equal to the Fair Market
Value of the Investments held by the acquired Person in such third Person.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
subsequent changes in value.
     Notwithstanding anything to the contrary herein, in the case of any
Investment made by the Borrower or a Restricted Subsidiary in a Person
substantially concurrently with a cash distribution by such Person to the
Borrower or a Restricted Subsidiary (a “Concurrent Cash Distribution”), then:
     (a) the Concurrent Cash Distribution shall be deemed to be Net Cash
Proceeds received in connection with an Asset Sale and applied as described in
Section 2.13; and
     (b) the amount of such Investment shall be deemed to be the Fair Market
Value of the Investment, less the amount of the Concurrent Cash Distribution.
     “Issuing Bank” shall mean, as the context may require, (a) Deutsche Bank
AG, New York Branch in its capacity as the issuer of Letters of Credit issued by
it hereunder, (b) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued by such
Lender and (c) in respect of each Existing Letter of Credit, the issuer thereof.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank or other financial
institutions, in which case the term “Issuing Bank” shall include any such

30



--------------------------------------------------------------------------------



 



Affiliate or other financial institution with respect to Letters of Credit
issued by such Affiliate or other financial institution.
     “Issuing Bank Fees” shall mean Revolving Issuing Bank Fees and Funded
Issuing Bank Fees.
     “Itiquira” shall mean Itiquira Energetica S.A.
     “Itiquira Acquisition Sub” shall have the meaning assigned to such term in
the definition of Itiquira Refinancing.
     “Itiquira Refinancing” shall mean the transaction or series of related
transactions pursuant to which (a) any or all of the outstanding preferred stock
of Itiquira directly or indirectly held by Eletrobrás is acquired by Itiquira or
a subsidiary of Tosli Acquisition BV (“Itiquira Acquisition Sub”) for aggregate
consideration not to exceed $70,000,000, and, following such acquisition, such
preferred stock is redeemed, repaid or otherwise retired or held as treasury
stock or otherwise so treated in accordance with the requirements of Brazilian
law, and (b) pursuant to which Itiquira or the Itiquira Acquisition Sub may
incur up to $70,000,000 in aggregate principal amount of Indebtedness secured by
Liens on the assets of Itiquira and the Itiquira Acquisition Sub (“Permitted
Itiquira Indebtedness”), in each case on terms and conditions (which may include
terms and conditions other than those set forth in this definition) reasonably
satisfactory to the Administrative Agent.
     “Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit I.
     “KKR Group” shall mean each of KKR Millennium Fund (Energy) L.P. and KKR
Partners III, L.P. (Series I).
     “L/C Commitment” shall mean a Revolving L/C Commitment or a Funded L/C
Commitment.
     “L/C Disbursement” shall mean a Revolving L/C Disbursement or a Funded L/C
Disbursement.
     “L/C Exposure” shall mean, at any time, the Revolving L/C Exposure and the
Funded L/C Exposure at such time.
     “L/C Exposure Cap” shall mean $250,000,000.
     “Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit G, or such other form as may be supplied by the
Administrative Agent, to be executed and delivered by such Lender on the Closing
Date.
     “Lenders” shall mean (a) the Persons that deliver a Lender Addendum (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any Person that has become a party hereto
pursuant to an Assignment and Acceptance. Unless the context otherwise requires,
the term “Lenders” shall include the Swingline Lender.
     “Letter of Credit” shall mean a Revolving Letter of Credit, a Funded Letter
of Credit or an Existing Letter of Credit.
     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing or
Credit-Linked Deposit for any Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars

31



--------------------------------------------------------------------------------



 



(as set forth by the Bloomberg Information Service or any successor thereto or
any other service selected by the Administrative Agent which has been nominated
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.
     “Lien” shall mean, with respect to any asset (a) any mortgage, deed of
trust, deed to secure debt, lien (statutory or otherwise), pledge,
hypothecation, encumbrance, restriction, collateral assignment, charge or
security interest in, on or of such asset; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; and (c) in the case of Equity
Interests or debt securities, any purchase option, call or similar right of a
third party with respect to such Equity Interests or debt securities. For the
avoidance of doubt, “Lien” shall not be deemed to include licenses of
intellectual property.
     “Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and the Affiliate
Subordination Agreement.
     “Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.
     “Loans” shall mean the Revolving Loans, the Term Loans, the Swingline
Loans, the New Revolving Credit Loans and the New Term Loans.
     “Majority Revolving Credit Lenders” shall mean, at any time, Revolving
Credit Lenders having Revolving Loans (excluding Swingline Loans), Revolving L/C
Exposure, Swingline Exposure, unused Revolving Credit Commitments and, if
applicable, unused New Revolving Credit Commitments representing at least a
majority of the sum of all Revolving Loans outstanding (excluding Swingline
Loans), Revolving L/C Exposure, Swingline Exposure, unused Revolving Credit
Commitments and, if applicable, unused New Revolving Credit Commitments at such
time.
     “Mandatory Convertible Preferred Stock” shall mean the 2,000,000 shares of
5.750% mandatory convertible preferred stock, liquidation value $250 per share,
of the Borrower issued on the Closing Date to fund a portion of the Acquisition
Consideration.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Mark-to-Market Adjustments” means: (a) any non-cash loss attributable to
the mark-to-market movement in the valuation of Hedging Obligations (to the
extent the cash impact resulting from such loss has not been realized) or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, “Accounting for Derivative Instruments and Hedging
Activities;” plus (b) any loss relating to amounts paid in cash prior to the
stated settlement date of any Hedging Obligation that has been reflected in
Consolidated Net Income in the current period; plus (c) any gain relating to
Hedging Obligations associated with transactions recorded in the current period
that has been reflected in Consolidated Net Income in prior periods and excluded
from Consolidated EBITDA pursuant to clauses (e) and (f) below; minus (d) any
non-cash gain attributable to the mark-to-market movement in the valuation of
Hedging Obligations (to the extent the cash impact resulting from such gain has
not been realized) or other derivative instruments pursuant to Financial
Accounting Standards Board Statement No.

32



--------------------------------------------------------------------------------



 



133, “Accounting for Derivative Instruments and Hedging Activities;” minus
(e) any gain relating to amounts received in cash prior to the stated settlement
date of any Hedging Obligation that has been reflected in Consolidated Net
Income in the current period; minus (f) any loss relating to Hedging Obligations
associated with transactions recorded in the current period that has been
reflected in Consolidated Net Income in prior periods and excluded from
Consolidated EBITDA pursuant to clauses (b) and (c) above.
     “Material Adverse Effect” shall mean a material adverse change in or
material adverse effect on (a) the condition (financial or otherwise), results
of operations, assets or liabilities of the Borrower and the Subsidiaries, taken
as a whole, or (b) the validity or enforceability of any Loan Document, which if
such Loan Document is a Security Document, relates to Collateral having an
aggregate Fair Market Value of $50,000,000 or more in the aggregate, or the
material rights and remedies of the Arrangers, the Administrative Agent, the
Collateral Agent, the NRG Collateral Trustee, the Texas Genco Collateral Trustee
or the Secured Parties thereunder.
     “Material Indebtedness” shall mean Indebtedness for money borrowed (other
than the Loans and Letters of Credit) and Hedging Obligations of any one or more
of the Borrower or any of the Subsidiaries in an aggregate principal amount or
mark-to-market adjustment value exceeding $75,000,000.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
     “Minority Investment” shall mean any Person (other than a Subsidiary) in
which the Borrower or any Restricted Subsidiary owns Capital Stock.
     “Modification” shall have the meaning assigned to such term in
Section 9.19(a).
     “Modification Endorsement” shall have the meaning assigned to such term in
Section 9.19(c).
     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
entity.
     “Mortgaged Properties” shall mean, initially, each parcel of real property
and the improvements located thereon and appurtenants thereto owned or leased by
a Loan Party and specified on Schedule 1.01(f), and shall include each other
parcel of real property and improvements located thereon with respect to which a
Mortgage is granted pursuant to Section 5.09 or 5.10; provided, however, that
any Mortgaged Property that becomes an Excluded Asset, or the rights in which
are held by any Person that ceases to be a Subsidiary Guarantor pursuant to
Section 6.11 hereof or as otherwise provided in the Loan Documents, shall cease
to be a Mortgaged Property for all purposes under the Loan Documents and the
Collateral Agent and the applicable Collateral Trustee shall take such actions
as are reasonably requested by any Loan Party at such Loan Party’s expense to
terminate the Liens and security interests created by the Loan Documents in such
Mortgaged Property.
     “Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications, amendments and restatements of
the foregoing and other security documents granting a Lien on any Mortgaged
Property to secure the Guaranteed Obligations, each in the form of Exhibit H
with such changes as are reasonably satisfactory to the Borrower (which shall be
evidenced by the signature thereof by the applicable Loan Party), the Collateral
Agent and the applicable Collateral Trustee, in each case, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

33



--------------------------------------------------------------------------------



 



     “Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.
     “Necessary Capital Expenditures” shall mean capital expenditures (other
than Environmental Capital Expenditures) that are required by Applicable Law or
are undertaken for health and safety reasons. The term “Necessary Capital
Expenditures” does not include any capital expenditure undertaken primarily to
increase the efficiency of, expand or re-power any power generation facility.
     “Net Asset Sale Proceeds” shall have the meaning assigned to such term in
the definition of Net Cash Proceeds.
     “Net Cash Proceeds” shall mean
     (a) with respect to any Asset Sale or Recovery Event, the proceeds thereof
in the form of cash as and when received (including any such cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) all expenses related to such Asset Sale or
Recovery Event (including legal, accounting and investment banking fees,
broker’s fees and sales commissions, relocation fees and expenses paid or
reasonably estimated by the Borrower to be payable, and taxes paid or payable by
the Borrower and the Restricted Subsidiaries in connection therewith, and the
Borrower’s good faith estimate of any other taxes to be paid or payable in
connection with such Asset Sale or Recovery Event, after taking into account any
available tax credits or deductions and any tax sharing arrangements, and any
out-of-pocket costs of remediation, repair or closure required to be incurred by
the Borrower and the Restricted Subsidiaries by the applicable Governmental
Authority in connection with such Recovery Event), (ii) amounts remitted in an
escrow or provided as a reserve, in accordance with GAAP or the corresponding
transaction agreements or otherwise reasonably estimated to be payable to third
parties and attributable to such Asset Sale, against any liabilities under any
indemnification obligations or purchase price adjustment or otherwise associated
with such asset or Asset Sale, including pension and post-employment benefit
liabilities and liabilities related to Environmental Laws or against any other
indemnification obligations related to such transaction (provided that, to the
extent and at the time any such amounts are released from such reserve or escrow
to the benefit of the Borrower or any Restricted Subsidiary, such amounts shall
constitute Net Cash Proceeds if otherwise described as such in this definition)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness (other than any such Indebtedness hereunder or
assumed by the purchaser of such asset or any Affiliate thereof) which is
secured by the asset transferred, taken or sold in such Asset Sale or Recovery
Event and which is required to be repaid with such proceeds (such proceeds with
respect to any Asset Sale, “Net Asset Sale Proceeds”); provided, however, that
if the asset transferred, taken or sold in such Asset Sale or Recovery Event did
not constitute Core Collateral, (1) up to $300,000,000 in the aggregate of Net
Asset Sale Proceeds received from one or more Asset Sales of Equity Interests
in, or property or assets of, any Foreign Subsidiary or any Foreign Subsidiary
Holding Company (any proceeds with respect to any such Asset Sale, “Foreign Net
Asset Sale Proceeds”) and (2) up to $50,000,000 of Net Asset Sale Proceeds
(other than any Foreign Net Asset Sale Proceeds) received in each fiscal year of
the Borrower, in each case shall not be deemed Net Cash Proceeds that are
subject to mandatory prepayment pursuant to Section 2.13(b) or otherwise, even
if the terms of the following proviso are not complied with with respect to any
such Net Sale Asset Proceeds; provided, further, that if (v) the asset
transferred, taken or sold in such Asset Sale or Recovery Event did not
constitute Core Collateral, (w) the Borrower reinvests such proceeds in an
acquisition of a Person or line of business in accordance with the terms of this
Agreement or productive assets of a kind then used or usable in the business of
the Borrower and the Restricted Subsidiaries within 365 days of receipt of such
proceeds (such period, the “Reinvestment

34



--------------------------------------------------------------------------------



 



Period”) (provided that in the event approval of any Governmental Authority is
required to be procured in connection with the reinvestment of such proceeds,
the Reinvestment Period shall be extended for an additional period (not to
exceed 180 days) as necessary to obtain such approval), (x) no Event of Default
has occurred and is continuing at the time of the application of such proceeds
(both before and after giving effect to such application), (y) such proceeds
(1) resulting from the sale of the Equity Interests in any Person that is
incorporated, formed or organized under the laws of the United Sates of America,
any State thereof or the District of Columbia (other than a Foreign Subsidiary
Holding Company) (a “U.S. Person”) or any other assets located in the United
States are only used to make an acquisition of a Person that will, following the
consummation of such acquisition, be a Domestic Subsidiary or an acquisition of
other assets that are located in the United States or (2) resulting from the
sale of the Equity Interests in any Person other than a U.S. Person are only
used to make an acquisition of a Person that is incorporated, formed or
organized under the laws of a Designated Country or an acquisition of other
assets that are located in a Designated Country and (z) such proceeds resulting
from the sale of any Equity Interests in any Subsidiary Guarantor or any other
assets that constitute Collateral are only used to make an acquisition of a
Person that will, following the consummation of such acquisition, be a
Subsidiary Guarantor or an acquisition of other assets that will constitute
Collateral, then such proceeds shall not be deemed Net Cash Proceeds that are
subject to the mandatory prepayment provisions of Section 2.13(b) except to the
extent not so used at the end of the Reinvestment Period, at which time such
proceeds shall be deemed Net Cash Proceeds that are subject to the mandatory
prepayment provisions of Section 2.13(b); provided further, however, that if
(A) the asset transferred, taken or sold in such Asset Sale or Recovery Event
did not constitute Core Collateral, (B) such proceeds result from an Asset Sale
or Recovery Event to the extent involving assets, rights or other property of a
Restricted Subsidiary that is not a Loan Party, (C) the terms of any
Indebtedness of such Restricted Subsidiary require that such proceeds be applied
to repay such Indebtedness, (D) the Borrower uses such proceeds to repay such
Indebtedness of such Restricted Subsidiary solely to the extent required thereby
and, if such repaid Indebtedness is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto, within 365 days of
receipt of such proceeds and (E) no Event of Default has occurred and is
continuing at the time of the application of such proceeds, then such proceeds
shall not be deemed Net Cash Proceeds that are subject to the mandatory
prepayment provisions of Section 2.13(b) except to the extent not so used at the
end of such 365-day period, at which time such proceeds shall be deemed Net Cash
Proceeds that are subject to the mandatory prepayment provisions of Section
2.13(b); and
     (b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of any and all taxes and fees, commissions, costs and
other expenses incurred by the Borrower and the Restricted Subsidiaries in
connection therewith; provided that, in the case of the issuance or incurrence
of Indebtedness under Section 6.01(m), the cash proceeds thereof shall only
constitute “Net Cash Proceeds” to the extent distributed by the applicable
Excluded Project Subsidiary to the Borrower or any other Subsidiary; provided
further, that if (x) such Indebtedness is Non-Recourse Indebtedness, the Net
Cash Proceeds of which are distributed by the applicable Excluded Project
Subsidiary to the Borrower or any other Subsidiary that is a Loan Party, (y) the
Borrower or such Subsidiary reinvests such distribution in an acquisition of a
Person or line of business in accordance with the terms of this Agreement or
productive assets of a kind then used or usable in the business of the Borrower
and the Restricted Subsidiaries within the Reinvestment Period (provided that in
the event approval of any Governmental Authority is required to be procured in
connection with the reinvestment of such distribution, the Reinvestment Period
shall be extended for an additional period (not to exceed 180 days) as necessary
to obtain such approval), (z) no Event of Default has occurred and is continuing
at the time of the application of such distribution (both before and after
giving effect to such

35



--------------------------------------------------------------------------------



 



application), then such distribution shall not be deemed Net Cash Proceeds that
are subject to the mandatory prepayment provisions of Section 2.13(c) except to
the extent not so used at the end of the Reinvestment Period, at which time such
distribution shall be deemed Net Cash Proceeds that are subject to the mandatory
prepayment provisions of Section 2.13(c).
     “Net Income” shall mean, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof) or
(ii) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any extraordinary gain (but not loss),
together with any related provision for taxes on such extraordinary gain (but
not loss).
     “New Loan Commitments” shall have the meaning assigned to such term in
Section 2.25(a).
     “New Revolving Credit Commitments” shall have the meaning assigned to such
term in Section 2.25(a).
     “New Revolving Credit Lender” shall have the meaning assigned to such term
in Section 2.25(b).
     “New Revolving Credit Loans” shall have the meaning assigned to such term
in Section 2.25(b).
     “New Term Loan Commitments” shall have the meaning assigned to such term in
Section 2.25(a).
     “New Term Loan Lender” shall have the meaning assigned to such term in
Section 2.25(c).
     “New Term Loans” shall have the meaning assigned to such term in
Section 2.25(c).
     “New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
     “Non-Consenting Lender” shall have the meaning assigned to such term in
Section 9.08(c).
     “Non-Recourse Indebtedness” shall mean (a) Existing Non-Recourse
Indebtedness of any Subsidiary existing as of the Closing Date and
(b) Additional Non-Recourse Indebtedness of any Subsidiary that is not a Loan
Party.
     “NRG Collateral Trust Agreement” shall mean the Collateral Trust Agreement
in the form of Exhibit E-1, executed and delivered by the Borrower and each
Subsidiary Guarantor, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
     “NRG Collateral Trustee” shall mean Deutsche Bank Trust Company Americas,
acting as collateral trustee under the NRG Collateral Trust Agreement, or its
successors appointed in accordance with the terms thereof.
     “NRG Power Marketing” shall mean NRG Power Marketing Inc., a Delaware
corporation that is a wholly owned Subsidiary.
     “NYPSC” shall have the meaning assigned to such term in Section 3.23(f).

36



--------------------------------------------------------------------------------



 



     “NYPSC Subject Company” shall have the meaning assigned to such term in
Section 3.23(f).
     “Obligations” shall have the meaning assigned to such term in the
Collateral Trust Agreement.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Parity Debt Representative” shall have the meaning assigned to such term
in the NRG Collateral Trust Agreement.
     “Parity Lien Debt” shall mean (a) the Existing Commodity Hedging
Agreements; (b) any other Indebtedness consisting of Commodity Hedging
Obligations that is permitted to be incurred under Section 6.01 and secured by a
second priority Lien permitted under Section 6.02; and (c) any secured
Indebtedness that is permitted to be incurred under Section 6.01(p) and secured
by a second priority Lien permitted under Section 6.02; provided, in the case of
Indebtedness referred to in clauses (b) and (c), that (i) such Indebtedness is
governed by an agreement that includes a Sharing Confirmation and (ii) all
requirements set forth in the Collateral Trust Agreement as to the confirmation,
grant or perfection of the Liens granted to the Collateral Trustee, for the
benefit of the applicable secured parties, to secure such Indebtedness or
Obligations in respect thereof are satisfied (and the satisfaction of such
requirements and the other provisions of this clause (ii) shall be conclusively
established, for purposes of entitling the holders of such Indebtedness to share
Equally and Ratably with the other holders of Parity Lien Debt in the benefits
and proceeds of the Collateral Trustee’s Liens on the Collateral, if the
Borrower delivers to the Collateral Trustee an officers’ certificate stating
that such requirements and other provisions have been satisfied and that such
Indebtedness is Parity Lien Debt and/or Second Lien Debt, as applicable).
     “Parity Lien Obligations” shall mean Parity Lien Debt and all other
Obligations in respect thereof.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” shall mean the Pre-Closing UCC Diligence
Certificate substantially in the form of Exhibit J or any other form reasonably
approved by the Collateral Agent.
     “Permitted Acquisition” shall mean any acquisition, by merger or otherwise,
by the Borrower or any of the Restricted Subsidiaries of assets or Capital Stock
after the Closing Date, so long as, (a) such acquisition and all transactions
related thereto shall be consummated in accordance with all Applicable Laws;
(b) such acquisition shall result in the issuer of such Capital Stock becoming a
Restricted Subsidiary that is not an Excluded Subsidiary and, to the extent
required by Section 5.09, a Subsidiary Guarantor; (c) such acquisition shall
result in the applicable Collateral Trustee, for the benefit of the Secured
Parties, being granted a security interest in any Capital Stock and/or any
assets so acquired to the extent required by Sections 5.09 and/or 5.10;
(d) after giving effect to such acquisition, no Default or Event of Default
shall have occurred and be continuing; and (e) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition
(including any Indebtedness assumed or permitted to exist or incurred pursuant
to Sections 6.01(q) and 6.01(r), respectively), with the covenants set forth in
Sections 6.13 and 6.14, as such covenants are recomputed as at the last day of
the most recently ended fiscal quarter for which financial statements are
required to be delivered pursuant to Section 5.04(a) or 5.04(b) under such
Sections 6.13 and 6.14 as if such acquisition had occurred on the first day of
the applicable Test Period.

37



--------------------------------------------------------------------------------



 



     “Permitted Asset Swap” shall mean any transfer of Equity Interests or
properties or other assets (other than any such Equity Interests, properties or
other assets constituting Core Collateral) by the Borrower or any of the
Restricted Subsidiaries in which at least 75% of the consideration received by
the transferor consists of Equity Interests or properties or other assets (other
than cash or Cash Equivalents) useful in the Permitted Business; provided that
the aggregate Fair Market Value of the Equity Interests or property or other
assets being transferred by the Borrower or such Restricted Subsidiary is not
greater than the aggregate Fair Market Value of the Equity Interests or
properties or other assets received by the Borrower or such Restricted
Subsidiary in such transfer.
     “Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating
Facilities, together with any related assets or facilities, and any other
business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date, as well as any other activities reasonably related, ancillary,
incidental or complementary to any of the foregoing activities (including
acquiring and holding reserves), including investing in Facilities.
     “Permitted Cure Security” shall mean an equity security of the Borrower
having no mandatory redemption, repurchase or similar requirements prior to
91 days after the latest maturity date for any of the Loans, and upon which all
dividends or distributions (if any) shall be payable solely in additional shares
of such equity security.
     “Permitted Itiquira Indebtedness” shall have the meaning assigned to such
term in the definition of Itiquira Refinancing.
     “Permitted Liens” shall mean
     (a) Liens held by the applicable Collateral Trustee on assets of the
Borrower or any Subsidiary Guarantor securing (i) Guaranteed Obligations of the
Borrower or such Subsidiary Guarantor relating to Indebtedness and Letters of
Credit under this Agreement or relating to obligations under any Specified
Hedging Agreements and (ii) secured obligations of the Borrower or such
Subsidiary Guarantor relating to Revolver Refinancing Indebtedness permitted by
Section 6.01(a);
     (b) second priority Liens held by the applicable Collateral Trustee Equally
and Ratably securing Parity Lien Debt and other Parity Lien Obligations;
     (c) Liens on Equity Interests or assets of Excluded Subsidiaries securing
Indebtedness of Excluded Subsidiaries that was permitted by the terms of this
Agreement to be incurred;
     (d) Liens (i) in favor of the Borrower or any of the Subsidiary Guarantors,
(ii) incurred by Excluded Project Subsidiaries in favor of any other Excluded
Project Subsidiary and (iii) incurred by Excluded Foreign Subsidiaries in favor
of any other Excluded Foreign Subsidiary;
     (e) Liens to secure the performance of statutory obligations, surety or
appeal bonds, performance bonds or other obligations of a like nature incurred
in the ordinary course of business;
     (f) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 6.01(d) hereof covering only the assets acquired with or
financed by such Indebtedness;
     (g) Liens existing on the Closing Date and set forth on Schedule 6.02;

38



--------------------------------------------------------------------------------



 



     (h) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other provision as is required in conformity with GAAP has been made
therefor;
     (i) Liens imposed by law (other than those described in clause (h) above),
such as carriers’, warehousemen’s, landlords’ and mechanics’ Liens;
     (j) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
     (k) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that such Lien shall be
limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien (plus improvements and accessions to such property or proceeds
or distributions thereof);
     (l) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
     (m) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;
     (n) leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
     (o) inchoate statutory Liens arising under ERISA incurred in the ordinary
course of business;
     (p) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
to the extent the Liens on such assets secure Indebtedness permitted by
Section 6.01(q); provided that such Liens attach at all times only to the same
assets that such Liens attached to, and secure only the same Indebtedness that
such Liens secured, immediately prior to such Permitted Acquisition;
     (q)(i) Liens placed upon the Capital Stock of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness of the
Borrower or any other Restricted Subsidiary incurred pursuant to Section 6.01(r)
in connection with such Permitted Acquisition and (ii) Liens placed upon the
assets of such Restricted Subsidiary to secure a guarantee by such Restricted
Subsidiary of any such Indebtedness of the Borrower or any other Restricted
Subsidiary;
     (r) Liens on cash and Cash Equivalents (i) deposited by the Borrower or any
of the Restricted Subsidiaries in margin accounts with or on behalf of futures
contract brokers or paid over to other counterparties or (ii) pledged or
deposited as collateral to a contract counterparty or issuer of surety bonds or
issuer of letters of credit by the Borrower or any of the Restricted
Subsidiaries, in each case to secure obligations with respect to (A) contracts
for commercial and trading activities in the ordinary course of business and
contracts (including physical delivery, option (whether cash or financial),
exchange, swap

39



--------------------------------------------------------------------------------



 



and futures contracts) for the purchase, transmission, transportation,
distribution, sale, lease or hedge of any fuel-related or power-related
commodity or service or (B) Commodity Hedging Agreements;
     (s) Liens arising from UCC financing statements filed on a precautionary
basis in respect of operating leases intended by the parties to be true leases
(other than any such leases entered into in violation of this Agreement);
     (t) Liens on assets and Equity Interests of a Subsidiary that is an
Excluded Subsidiary as of the Closing Date;
     (u) Liens granted in favor of Xcel Energy, Inc. pursuant to the Xcel
Indemnification Agreements as in effect on the Closing Date on the Borrower’s
interest in all revenues received by the Borrower pursuant to the Facility
Instruments;
     (v) first priority Liens held by the applicable Collateral Trustee (and
subject to the terms of the applicable Collateral Trust Agreement) to secure
Indebtedness incurred pursuant to Section 6.01(p) that, together with (i) any
New Loan Commitments incurred under Section 2.25 and (ii) any Parity Lien Debt
incurred under Section 6.01(p) and secured by a Lien permitted under clause
(b) of this definition, does not exceed $375,000,000 at any one time
outstanding;
     (w) Liens on cash deposits and other funds maintained with a depositary
institution, in each case arising in the ordinary course of business by virtue
of any statutory or common law provision relating to banker’s liens, including
Section 4-210 of the UCC;
     (x) any restrictions on any Equity Interest or Project Interest of a Person
providing for a breach, termination or default under any owners, participation,
shared facility, joint venture, stockholder, membership, limited liability
company or partnership agreement between such Person and one or more other
holders of Equity Interests or Project Interests of such Person, if a security
interest or other Lien is created on such Equity Interest or Project Interest as
a result thereof and other similar Liens and restrictions described in
Section 6.07(b)(ix) and 6.07(c)(I);
     (y) any Liens on Excluded Assets described in clause (xiii) of the
definition thereof;
     (z) Liens to secure Environmental CapEx Debt or Necessary CapEx Debt
permitted by Section 6.01(v) that encumber only the assets purchased, installed
or otherwise acquired with the proceeds of such Environmental CapEx Debt or
Necessary CapEx Debt;
     (aa) Liens on assets or securities deemed to arise in connection with and
solely as a result of the execution, delivery or performance of contracts to
sell such assets or securities if such sale is otherwise permitted hereunder;
     (bb) Liens on assets of the Borrower or any Restricted Subsidiary with
respect to obligations (other than in respect of Indebtedness) that do not
exceed $50,000,000 at any one time outstanding;
     (cc) Liens securing the obligations under the Existing Texas Genco Credit
Agreement; provided that such Liens are released and UCC-3 financing statements
and such other appropriate termination statements are filed in the appropriate
offices on or prior to the fifth day following the Closing Date;
     (dd) Liens and options to acquire the “Switchyard Area” of the Webster
Plant owned by Texas Genco; and

40



--------------------------------------------------------------------------------



 



     (ee) those Liens or other exceptions to title, in either case on or in
respect of any facility of the Borrower or any Subsidiary, arising as a result
of any shared facility agreement entered into with respect to such facility,
except to the extent that any such Liens or exceptions, individually or in the
aggregate, materially adversely affect the value of the relevant property or
materially impair the use of the relevant property in the operation of the
business of the Borrower or such Subsidiary.
     “Permitted Refinancing Indebtedness” shall mean any Indebtedness of the
Borrower or any of its Restricted Subsidiaries issued in exchange for, or the
net proceeds of which are used to refund, refinance, replace, defease or
discharge, other Indebtedness of the Borrower or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued and unpaid interest on such
Indebtedness and the amount of all expenses and premiums incurred in connection
therewith); (b) such Permitted Refinancing Indebtedness has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded (provided that amortization payments of up to 1% per annum shall be
excluded for purposes of calculating the Weighted Average Life to Maturity of
any such Permitted Refinancing Indebtedness); (c) if the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded is subordinated in
right of payment to the Guaranteed Obligations hereunder, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Guaranteed
Obligations hereunder on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (d) such Indebtedness is
incurred either by the Borrower (and may be guaranteed by any Subsidiary
Guarantor to the extent permitted by Section 6.01(i)) or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; and (e)(i) if the Stated Maturity of
the Indebtedness being refinanced is earlier than the Term Loan Maturity Date,
the Permitted Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being refinanced or (ii) if the Stated
Maturity of the Indebtedness being refinanced is later than the Term Loan
Maturity Date, the Permitted Refinancing Indebtedness has a Stated Maturity at
least 91 days later than the Term Loan Maturity Date.
     “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.
     “Pledged Equity Interests” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.
     “Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Preferred Stock” shall mean (i) the 4% Convertible Perpetual Preferred
Stock, par value $0.01 per share, of the Borrower, (ii) the 3.625% Convertible
Perpetual Preferred Stock, par value $0.01 per share, of the Borrower and
(iii) the Mandatory Convertible Preferred Stock, in each case issued on or prior
to the Closing Date.
     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by The Wall Street Journal as the “base rate on corporate
loans posted by at least 75% of the nation’s 30 largest banks” (or, if The Wall
Street Journal ceases quoting a base rate of the type described, the highest per
annum rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent); each change

41



--------------------------------------------------------------------------------



 



in the Prime Rate shall be effective as of the opening of business on the date
such change is publicly announced as being effective. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available.
     “Project Interest” shall mean any undivided interest in a Facility.
     “Pro Rata Percentage” of (a) any Revolving Credit Lender at any time shall
mean the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment and (b) any Funded L/C Lender at any time
shall mean the percentage of the Total Credit-Linked Deposit represented by such
Lender’s Credit-Linked Deposit. In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages of any Revolving
Credit Lender shall be determined on the basis of the Revolving Credit
Commitments most recently in effect prior thereto. In the event the
Credit-Linked Deposits shall have been applied in full to reimburse Funded L/C
Disbursements or shall be returned, the Pro Rata Percentage of any Funded L/C
Lender shall be determined on the basis of the Credit-Linked Deposits most
recently in effect prior thereto.
     “PUCT” shall mean the Public Utility Commission of Texas.
     “PUHCA” shall mean the Public Utility Holding Company Act of 1935 and the
rules and regulations promulgated thereunder, as repealed by the Energy Policy
Act of 2005 effective February 8, 2006.
     “Purchase Agreement” shall mean the acquisition agreement dated as of
September 30, 2005, among the Target, the Borrower and the direct and indirect
owners of the Target party thereto.
     “PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and
the rules and regulations promulgated thereunder, as amended from time to time.
     “QF” shall mean a “qualifying facility” under PURPA.
     “Qualified Counterparty” shall mean, (a) with regard to any Specified
Hedging Agreement in existence on the Closing Date, any counterparty thereto
that, as of the Closing Date, was a Lender, an Agent or the Syndication Agent or
an Affiliate of a Lender, an Agent or the Syndication Agent and (b) with respect
to any Specified Hedging Agreement entered into on or after the Closing Date,
any counterparty thereto that, at the time such Specified Hedging Agreement was
entered into, was a Lender, an Agent or the Syndication Agent or an Affiliate of
a Lender, an Agent or the Syndication Agent.
     “Rate” shall have the meaning set forth in the definition of Type.
     “Recovery Event” shall mean the receipt of cash proceeds with respect to
any settlement of or payment in respect of (a) any property or casualty
insurance claim or (b) any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
the Borrower or any Restricted Subsidiary; provided that any such recovery event
or series of related recovery events having a value not in excess of $50,000,000
shall not be deemed to be a “Recovery Event” for purposes of Section 2.13(b).
     “Reference Date” shall have the meaning set forth in the definition of
Available Amount.
     “Register” shall have the meaning assigned to such term in Section 9.04(d).

42



--------------------------------------------------------------------------------



 



     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Reinvestment Period” shall have the meaning assigned to such term in the
definition of Net Cash Proceeds.
     “Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching or migration into or through the environment or within or
upon any building, structure, facility or fixture.
     “Repayment Date” shall have the meaning assigned to such term in
Section 2.11.
     “Requested Prepayment Amount” shall have the meaning assigned to such term
in Section 2.13(f).
     “Requested Term Loan Prepayment Amount” shall have the meaning assigned to
such term in Section 2.13(e).
     “Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), Revolving L/C Exposure, Funded L/C Exposure, Swingline
Exposure, unused Revolving Credit Commitments, unused Term Loan Commitments,
Excess Credit-Linked Deposits, and, if applicable, unused New Revolving Credit
Commitments and unused New Term Loan Commitments, representing at least a
majority of the sum of all Loans outstanding (excluding Swingline Loans),
Revolving L/C Exposure, Funded L/C Exposure, Swingline Exposure, unused
Revolving Credit Commitments, unused Term Loan Commitments, Excess Credit-Linked
Deposits, and, if applicable, unused New Revolving Credit Commitments and unused
New Term Loan Commitments at such time.
     “Required Prepayment Percentage” shall mean (a) in the case of any Asset
Sale or Recovery Event, 100%; (b) in the case of any issuance or other
incurrence of Indebtedness (except for Indebtedness permitted to be issued or
incurred pursuant to Section 6.01 (other than pursuant to Section 6.01(m) and
6.01(s))), 100%, and, with respect to any issuance or other incurrence of
Indebtedness pursuant to Section 6.01(s), 100% or if on the date of the
applicable prepayment the Consolidated Leverage Ratio is less than or equal to
3.50 to 1.00, 75%; and (c) in the case of any Excess Cash Flow, 75% or, if on
the date of the applicable prepayment, the Consolidated Leverage Ratio is less
than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00, 50%, or, if on the
date of the applicable prepayment, the Consolidated Leverage Ratio is less than
or equal to 3.00 to 1.00 but greater than 2.50 to 1.00, 25%, or, if on the date
of the applicable prepayment, the Consolidated Leverage Ratio is less than or
equal to 2.50 to 1.00, 0%.

43



--------------------------------------------------------------------------------



 



     “Restricted Subsidiary” of a specified Person shall mean, with respect to
such Person, any subsidiary of that Person that is not an Unrestricted
Subsidiary. Unless otherwise indicated, any reference to a “Restricted
Subsidiary” shall be deemed to be a reference to a Restricted Subsidiary of the
Borrower. On the Closing Date, all the Subsidiaries of the Borrower are
Restricted Subsidiaries of the Borrower.
     “Retained Prepayment Amount” shall mean, on any date, an amount equal at
such time to (a) the sum of all amounts that are offered to Lenders and retained
by the Borrower after all mandatory prepayments, returns, reductions and cash
collateralizations are made pursuant to Section 2.13(e) and 2.13(f) after the
Closing Date and on or prior to such date minus (b) the sum of (i) the aggregate
amount of any Investments made by the Borrower or any Restricted Subsidiary
pursuant to Section 6.05(h) after the Closing Date and on or prior to such date,
(ii) the aggregate amount of any Dividends made by the Borrower or any
Restricted Subsidiary pursuant to Section 6.06(d)(iii) after the Closing Date
and on or prior to such date, (iii) the aggregate amount of any prepayments,
repurchases and redemptions made by the Borrower or any Restricted Subsidiary
pursuant to Section 6.07(a)(viii) after the Closing Date and on or prior such
date and (iv) the aggregate amount of any Capital Expenditures made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.12(b) after the
Closing Date and on or prior such date.
     “Revolver Refinancing Indebtedness” shall mean Indebtedness issued or
incurred under a new revolving credit facility (a “New Revolver”) that
refinances, refunds, extends, renews or replaces the Revolving Credit
Commitments hereunder; provided that (a) the available commitments under such
New Revolver shall not exceed $1,000,000,000, (b) the Borrower shall be the only
borrower under such New Revolver and the Subsidiary Guarantors shall be the only
guarantors, if any, with respect thereto, (c) unless such New Revolver shall be
incurred within six months of the Revolving Credit Maturity Date, such New
Revolver contains covenants and events of default which, taken as a whole, are
determined in good faith by a Financial Officer of the Borrower to be the same
in all material respects as (or less restrictive than) the covenants and events
of default contained herein, (d) the Indebtedness under such New Revolver, if
secured, is secured only by Liens on the Collateral granted in favor of the
Collateral Trustee that are subject to the terms of the Collateral Trust
Agreement, (e) if such New Revolver is secured, the administrative agent in
respect of such New Revolver executes and delivers a Collateral Trust Joinder as
required by the Collateral Trust Agreement and (f) if such New Revolver is
secured, the secured parties with respect to such New Revolver agree in writing
for the enforceable benefit of all Secured Parties hereunder that such secured
parties are bound by the provisions set forth in the Collateral Trust Agreement
relating to the order of application of proceeds from the enforcement of Liens
upon the Collateral to the same extent that the Secured Parties are bound by
such provisions as of the Closing Date.
     “Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans (and to acquire
participations in Revolving Letters of Credit and Swingline Loans) hereunder as
set forth on the Lender Addendum delivered by such Lender, or in the Assignment
and Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender in accordance with Section 9.04.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
Revolving L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.

44



--------------------------------------------------------------------------------



 



     “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.
     “Revolving Credit Maturity Date” shall mean February 2, 2011.
     “Revolving Issuing Bank Fees” shall have the meaning assigned to such term
in Section 2.05(c).
     “Revolving L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Revolving Letters of Credit pursuant to Section 2.23.
     “Revolving L/C Disbursement” shall mean a payment or disbursement made by
the Issuing Bank pursuant to a Revolving Letter of Credit.
     “Revolving L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Revolving Letters of Credit at such time and
(b) the aggregate amount of all Revolving L/C Disbursements that have not been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Revolving L/C Exposure at such time.
     “Revolving L/C Fee Payment Date” shall have the meaning assigned to such
term in Section 2.05(c).
     “Revolving L/C Participation Fee” shall have the meaning assigned to such
term in Section 2.05(c).
     “Revolving Letter of Credit” shall mean, at any time, any Letter of Credit
that has been designated by the Borrower (or deemed designated) as a Revolving
Letter of Credit in accordance with the provisions of Section 2.23.
     “Revolving Loans” shall mean (i) the revolving loans made by the Lenders to
the Borrower pursuant to clause (b) of Section 2.01 and (ii) any New Revolving
Credit Loans.
     “S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor
entity.
     “Sale of Collateral” shall mean any Asset Sale involving a sale or other
disposition of Collateral.
     “Sale of Core Collateral” shall mean any Asset Sale involving a sale or
other disposition of Core Collateral.
     “Scheduled Investment Termination Date” shall mean, when referring to the
Credit-Linked Deposits on deposit in the Credit-Linked Deposit Account, the date
agreed to by the Borrower and the Deposit Bank from time to time, provided that
if no such agreement shall be reached, the Scheduled Investment Termination Date
shall be the last day of the then current Interest Period applicable to the
Credit-Linked Deposits.
     “Second Lien Debt” shall have the meaning assigned to such term in the
Texas Genco Collateral Trust Agreement.
     “Second Lien Representative” shall have the meaning assigned to such term
in the Texas Genco Collateral Trust Agreement.

45



--------------------------------------------------------------------------------



 



     “Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation Agents, the Lenders, the
Issuing Bank, the Deposit Bank and, with respect to any Specified Hedging
Agreement, any Qualified Counterparty that has agreed to be bound by the
provisions of Article VIII hereof and Section 7.2 of the Guarantee and
Collateral Agreement as if it were a party hereto or thereto; provided that no
Qualified Counterparty shall have any rights in connection with the management
or release of any Collateral or the obligations of any Subsidiary Guarantor
under the Guarantee and Collateral Agreement, the Texas Genco Security Agreement
or the applicable Collateral Trust Agreement.
     “Securities Account” shall have the meaning assigned to such term in the
UCC.
     “Security Documents” shall mean the Guarantee and Collateral Agreement, the
Texas Genco Security Agreement, the Mortgages, the Control Agreements, the
Intellectual Property Security Agreements, the NRG Collateral Trust Agreement,
the Texas Genco Collateral Trust Agreement and each of the other security
agreements, pledges, mortgages, assignments (collateral or otherwise), consents
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Section 5.09 or 5.10.
     “Sellers” shall have the meaning assigned to such term in the recitals.
     “Senior Debt” shall mean all Total Debt that is not subordinated in right
of payment to the obligations under this Agreement.
     “Senior Note Documents” shall mean the indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Senior Notes or providing for any Guarantee or other
right in respect thereof, in each case as the same may be amended or
supplemented from time to time in accordance with the terms hereof and thereof.
     “Senior Notes” shall mean each of (i) the Borrower’s 7.375% Senior Notes
due 2016 and (ii) the Borrower’s 7.250% Senior Notes due 2014, in each case
including any notes issued by the Borrower in full exchange for, and as
contemplated by, such Senior Notes with substantially identical terms as such
Senior Notes in an aggregate amount not to exceed $3,600,000,000.
     “Series” shall have the meaning provided in Section 2.25(a).
     “Sharing Confirmation” shall mean, as applicable, (i) a “Sharing
Confirmation” as defined in the NRG Collateral Trust Agreement and/or (ii) a
“Lien Sharing and Priority Confirmation” as defined in the Texas Genco
Collateral Trust Agreement.
     “Significant Subsidiary” shall mean any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the Closing Date and shall in any event include the Core Collateral
Subsidiaries.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Specified Facility” means each of the following Facilities: (a) the
Facilities held on the Closing Date by Vienna Power LLC, Meriden Gas Turbine
LLC, Norwalk Power LLC, Connecticut Jet Power LLC (excluding the assets located
at the Cos Cob site), Devon Power LLC, Montville Power LLC (including the
Capital Stock of the entities owning such Facilities provided that such entities
do not hold material assets other than the Facilities held on the Closing Date);
(b) the following Facilities: P.H. Robinson, H.O. Clarke, Webster, Unit 3 at
Cedar Bayou, Unit 2 at T.H. Wharton; and (c) the Capital

46



--------------------------------------------------------------------------------



 



Stock of the following Subsidiaries of the Borrower if such Subsidiary holds no
assets other than the Capital Stock of a Foreign Subsidiary of Borrower: NRG
Latin America, Inc., NRG International LLC, NRG Insurance Ltd. (Cayman Islands),
NRG Asia Pacific, Ltd., NRG International II Inc. and NRG International III Inc.
     “Specified Hedging Agreement” shall mean any Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor and any
Qualified Counterparty.
     “Sponsor” means, collectively, the Blackstone Group, the H&F Group, the KKR
Group, the TPG Group and the Affiliates of each of the foregoing.
     “Sponsor Preferred Stock” shall mean the shares of the Borrower’s preferred
stock issued pursuant to the terms of the Purchase Agreement.
     “Stated Maturity” shall mean, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” shall mean, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
     “Subsidiary” shall mean any subsidiary of the Borrower.
     “Subsidiary Guarantor” shall mean, initially, each Restricted Subsidiary
specified on Schedule 1.01(g) and, at any time thereafter, shall include (a) all
Core Collateral Subsidiaries and (b) each other Restricted Subsidiary that is
not (i) an Excluded Foreign Subsidiary or (ii) an Excluded Project Subsidiary;
provided that if at any time any Subsidiary Guarantor is designated as an
Unrestricted Subsidiary or Excluded Subsidiary pursuant to and in accordance
with Section 6.11, thereafter, such Person shall not be deemed a Subsidiary
Guarantor.
     “Supermajority Lenders” shall mean, at any time, Lenders having Loans
(excluding Swingline Loans), Revolving L/C Exposure, Funded L/C Exposure,
Swingline Exposure, unused Revolving Credit Commitments, unused Term Loan
Commitments, Excess Credit-Linked Deposits, and if applicable,

47



--------------------------------------------------------------------------------



 



unused New Revolving Credit Commitments and unused New Term Loan Commitments,
representing at least two-thirds of the sum of all Loans outstanding (excluding
Swingline Loans), Revolving L/C Exposure, Funded L/C Exposure, Swingline
Exposure, unused Revolving Credit Commitments, unused Term Loan Commitments,
Excess Credit-Linked Deposits, unused New Revolving Credit Commitments and
unused New Term Loan Commitments at such time.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.22, as the same may be reduced from time to
time pursuant to Section 2.09.
     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Credit Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time.
     “Swingline Lender” shall mean Morgan Stanley Senior Funding, Inc. in its
capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.22.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble.
     “Synthetic Lease Obligations” shall mean all monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention lease
or (b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such Person, but which, upon the insolvency or bankruptcy of such Person,
would be characterized as Indebtedness of such Person (without regard to
accounting treatment).
     “Target” shall have the meaning assigned to such term in the recitals.
     “Target MAC” shall have the meaning assigned to such term in
Section 4.02(o)(i).
     “Tax Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges, liabilities or withholdings (including interest,
fines, penalties or additions to tax) imposed by any Governmental Authority.
     “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Lender” shall mean a Lender with a Term Loan Commitment or New Term
Loan Commitment or an outstanding Term Loan (including any Term Loan extended
pursuant to Section 2.02(f) or resulting from a conversion pursuant to
Section 2.09(d)).
     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder as set forth on
the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Term Loan Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial aggregate
amount of all Term Loan Commitments on the Closing Date is $3,575,000,000.
     “Term Loan Maturity Date” shall mean February 1, 2013.

48



--------------------------------------------------------------------------------



 



     “Term Loans” shall mean (a) the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a), the term loans extended pursuant to the
second paragraph of Section 2.02(f), the term loans resulting from a conversion
pursuant to Section 2.09(d) and (b) any New Term Loans.
     “Test Period” shall mean, for any determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.
     “Texas Genco” shall have the meaning assigned to such term in the recitals.
     “Texas Genco Collateral Trust Agreement” shall mean the Collateral Trust
Agreement in the form of Exhibit E-2, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with the terms thereof.
     “Texas Genco Collateral Trustee” shall mean Wachovia Bank, National
Association, acting as collateral trustee under the Texas Genco Collateral Trust
Agreement, or its successors appointed in accordance with the terms thereof.
     “Texas Genco Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Texas Genco Pledged Notes” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.
     “Texas Genco Refinancing Escrow Account” shall mean the escrow account or
escrow accounts established by the Borrower and held by Law Debenture Trust
Company of New York, in which funds sufficient to repay the loans and other
obligations then due and payable under the Existing Texas Genco Credit Agreement
are deposited on the Closing Date.
     “Texas Genco Security Agreement” shall mean the Security Agreement in the
form of Exhibit F-2, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time in accordance with the terms
thereof.
     “Total Credit-Linked Deposit” shall mean, at any time, the sum of all
Credit-Linked Deposits at such time, as the same may be reduced from time to
time pursuant to Section 2.02(f), 2.09(b) or 2.09(d). The initial amount of the
Total Credit-Linked Deposit on the Closing Date is $1,000,000,000.
     “Total Debt” shall mean, at any time, the aggregate amount of Indebtedness
of the Borrower and the Restricted Subsidiaries outstanding at such time, in the
amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP; provided, however, that (i) Total
Debt will exclude all Indebtedness of Excluded Subsidiaries (but, for the
avoidance of doubt, not Guarantees of such Indebtedness by the Loan Parties),
(ii) with respect to Hedging Obligations of the Borrower or any Restricted
Subsidiary, Total Debt will include only the amount of payments that any such
Person is required to make, on the date Total Debt is being determined, as a
result of an early termination or similar event in respect of outstanding
Hedging Obligations of such Person and (iii) for the avoidance of doubt, the
undrawn amount of all outstanding letters of credit (including Funded Letters of
Credit and Revolving Letters of Credit) shall not be included in Total Debt.
     “Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment on the Closing Date is $1,000,000,000.

49



--------------------------------------------------------------------------------



 



     “TPG Group” shall mean each of TPG Genco IV, L.P., TPG Partners IV – AIV 2,
L.P., TPG Genco III, L.P., TPG III – AIV 2, L.P. and TPG III – AIV 3, L.P.
     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents and the Senior Note
Documents to which they are a party, (b) the borrowings hereunder, the issuance
of the Senior Notes and the Equity Securities, the issuance of Letters of Credit
and the use of proceeds of each of the foregoing, (c) the granting of Liens
pursuant to the Security Documents, (d) the Acquisition and the other
Acquisition Transactions and (e) any other transactions related to or entered
into in connection with any of the foregoing.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York or any other applicable jurisdiction.
     “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.
     “Unrestricted Subsidiary” shall mean any Subsidiary (other than any
Subsidiary that constitutes or owns Core Collateral) that is designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to a
board resolution, but only to the extent that such Subsidiary (a) has no
Indebtedness other than Non-Recourse Indebtedness; (b) except as permitted by
Section 6.08 hereof, is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower; (c) is a Person
with respect to which neither the Borrower nor any of its Restricted
Subsidiaries has any direct or indirect obligation (i) to subscribe for
additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results except as otherwise permitted by this Agreement; and (d) has
not guaranteed or otherwise directly or indirectly provided credit support for
any Indebtedness of the Borrower or any of its Restricted Subsidiaries except as
otherwise permitted by this Agreement. Any designation of a Subsidiary as an
Unrestricted Subsidiary will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the board resolution giving
effect to such designation and an officers’ certificate certifying that such
designation complied with the conditions set forth in Section 6.11 and was
permitted by Section 6.05. If, at any time, any Unrestricted Subsidiary fails to
meet the requirements as an Unrestricted Subsidiary, it will thereafter cease to
be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary as of such date and, if such Indebtedness is not permitted to be
incurred as of such date by Section 6.01, the Borrower will be in default of
such covenant. The Board of Directors of the Borrower may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
such designation will only be permitted if (A) such Indebtedness is permitted by
Section 6.01, calculated on a pro forma basis as if such designation had
occurred at the beginning of the four-quarter reference period; and (B) no
Default or Event of Default would be in existence following such designation.
     “U.S. Person” shall have the meaning assigned to such term in the
definition of Net Cash Proceeds.

50



--------------------------------------------------------------------------------



 



     “Voting Stock” of any Person as of any date shall mean the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.
     “wholly owned subsidiary” of any specified Person shall mean a subsidiary
of such Person of which securities (except for directors’ qualifying shares or
securities held by foreign nationals as required by applicable law) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more wholly owned subsidiaries of such Person or by such Person and one or
more wholly owned subsidiaries of such Person; a “wholly owned Subsidiary” shall
mean any wholly owned subsidiary of the Borrower.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     “Xcel Indemnification Agreements” shall mean the Indemnification Agreements
each dated as of December 5, 2003, by and among Xcel Energy Inc., Northern
States Power Company and the Borrower, which was approved by the U.S. Bankruptcy
Court for the Southern District of New York on November 24, 2003.
     “Xcel Note” shall mean the unsecured promissory note made by the Borrower
in favor of Xcel Energy Inc. in a principal amount of $10,000,000 dated
December 5, 2003.
     SECTION 1.02.   Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including”, and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all rights and interests in tangible and intangible
assets and properties of any kind whatsoever, whether real, personal or mixed,
including cash, securities, Equity Interests, accounts and contract rights. The
word “control”, when used in connection with the applicable Collateral Trustee’s
rights with respect to, or security interest in, any Collateral, shall have the
meaning specified in the UCC with respect to that type of Collateral. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate

51



--------------------------------------------------------------------------------



 



the effect of any change in GAAP occurring after the Closing Date on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI or any related definition for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
     SECTION 1.03.   Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
     SECTION 1.04.   Pro Forma Calculations. All pro forma calculations
permitted or required to be made by the Borrower or any Subsidiary pursuant to
this Agreement shall (a) include only (i) those adjustments that would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended, or (ii) reductions in costs and related adjustments that have been
actually realized or are projected by the Borrower’s Chief Financial Officer in
good faith to result from reasonably identifiable and factually supportable
actions or events, but only if such reductions in costs and related adjustments
are so projected by the Borrower to be realized during the consecutive
four-quarter period commencing after the transaction giving rise to such
calculation and (b) be certified to by a Financial Officer of the Borrower as
having been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable at the time made in light of circumstances at the time
made.
     SECTION 1.05.   Exchange Rates. For purposes of determining compliance
under Article VI with respect to any amount in a foreign currency, the U.S.
dollar-equivalent amount thereof will be calculated based on the relevant
currency exchange rate in effect at the time of such incurrence. The maximum
amount of Indebtedness, Liens, Investments and other basket amounts that the
Borrower and its Subsidiaries may incur under Article VI shall not be deemed to
be exceeded, with respect to any outstanding Indebtedness, Liens, Investments
and other basket amounts, solely as a result of fluctuations in the exchange
rate of currencies, if as of the initial date of calculation the Borrower
determined that each such maximum amount had not been exceeded. When calculating
capacity for the incurrence of additional Indebtedness, Liens, Investments and
other basket amounts by the Borrower and its Subsidiaries under Article VI the
exchange rate of currencies shall be measured as of the date of calculation.
ARTICLE II.
The Credits
     SECTION 2.01.   Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein, (a) each Term
Lender agrees, severally and not jointly, to re-evidence and/or fund a Term Loan
to the Borrower on the Closing Date in a principal amount not to exceed its Term
Loan Commitment, and all Term Loans under the Existing NRG Credit Agreement and
outstanding on the Closing Date shall be re-evidenced as Term Loans hereunder,
(b) each Revolving Credit Lender agrees, severally and not jointly, to
re-evidence and/or fund Revolving Loans to the Borrower, at any time and from
time to time after the Closing Date and until the earlier of the Revolving
Credit Maturity Date and the termination of the Revolving Credit Commitment of
such Revolving Credit Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Revolving Credit Lender’s Revolving Credit Exposure exceeding such Revolving
Credit Lender’s Revolving Credit Commitment, and all Revolving Loans and
Revolving Credit

52



--------------------------------------------------------------------------------



 



Commitments under the Existing NRG Credit Agreement outstanding on the Closing
Date shall be re-evidenced as Revolving Loans and Revolving Credit Commitments
hereunder; provided that notwithstanding the foregoing, and only with respect to
Revolving Loans to be funded on the Closing Date, the Borrower may request
Revolving Loans on the Closing Date to the extent the Borrower has, after giving
effect to such Borrowing, unrestricted domestic cash and unfunded Revolving
Credit Commitments of more than $1,000,000,000 on the Closing Date, and (c) each
Funded L/C Lender agrees, severally and not jointly, to re-evidence and/or fund
its Credit-Linked Deposit with the Deposit Bank on the Closing Date in
accordance with Section 2.24, and all Credit-Linked Deposits under the Existing
NRG Credit Agreement outstanding on the Closing Date shall be re-evidenced as
Credit-Linked Deposits hereunder. Within the limits set forth in clause (b) of
the preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrower may borrow, pay or prepay and reborrow Revolving
Loans. Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
     SECTION 2.02.   Loans. (a) Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided, however, that the failure of any Lender to make any
Loan required to be made by it shall not in itself relieve any other Lender of
its obligation to lend hereunder (it being understood, however, that no Lender
shall be responsible for the failure of any other Lender to make any Loan
required to be made by such other Lender). Except for Loans deemed made pursuant
to Section 2.02(f) and subject to Section 2.22 relating to Swingline Loans, the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 or
(ii) equal to the remaining available balance of the applicable Commitments.
     (b)   Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03; provided that no Borrowings may be converted into or continued
as a Eurodollar Borrowing having an Interest Period in excess of one month prior
to the date which is 30 days after the Closing Date. Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall (i) not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement, (ii) not result in increased costs
for the Borrower pursuant to Sections 2.14, 2.15, 2.16 or 2.20 and (iii) take
into account the obligations of each Lender to mitigate increased costs pursuant
to Section 2.21 hereof. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than 16 Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
     (c)   Except with respect to Loans made pursuant to Section 2.02(f) or
Section 2.09(d) and subject to Section 2.22 relating to Swingline Loans, each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
     (d)   Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with

53



--------------------------------------------------------------------------------



 



paragraph (c) of this Section and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing (in lieu of
interest which would otherwise become due to such Lender pursuant to Section
2.06) or (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent clearly demonstrable error). If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
     (e)   Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Revolving Credit Borrowing which is a
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Revolving Credit Maturity Date.
     (f)   If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) with respect to a Revolving
Letter of Credit within the time specified in such Section, the Issuing Bank
will promptly notify the Administrative Agent of the Revolving L/C Disbursement
and the Administrative Agent will promptly notify each Revolving Credit Lender
of such Revolving L/C Disbursement and its Pro Rata Percentage thereof. Each
Revolving Credit Lender shall pay by wire transfer of immediately available
funds to the Administrative Agent not later than 5:00 p.m., New York City time,
on such date (or, if such Revolving Credit Lender shall have received such
notice later than 3:00 p.m., New York City time, on any day, not later than
10:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Lender’s Pro Rata Percentage of such Revolving L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and such payment shall be deemed to have
reduced the Revolving L/C Exposure), and the Administrative Agent will promptly
pay to the Issuing Bank amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent will promptly pay to the Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph; any such amounts received by the Administrative Agent thereafter will
be promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such Revolving L/C Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the Issuing
Bank at (i) in the case of the Borrower, a rate per annum equal to the interest
rate applicable to Revolving Loans pursuant to Section 2.06(a) (in lieu of
interest which would otherwise become due to such Lender pursuant to
Section 2.06), and (ii) in the case of such Lender, for the first such day, the
Federal Funds Effective Rate, and for each day thereafter, the Alternate Base
Rate.
     If the Issuing Bank shall not have received from the Borrower the payment
that it may make pursuant to Section 2.23(e) with respect to a Funded Letter of
Credit within the time specified in such Section, the Issuing Bank will promptly
notify the Deposit Bank and the Administrative Agent of the Funded L/C
Disbursement and the Administrative Agent will promptly notify each Funded L/C
Lender of such Funded L/C Disbursement and its Pro Rata Percentage thereof, and
the Deposit Bank shall promptly pay to the Issuing Bank such Funded L/C
Disbursement from such Funded L/C Lender’s Credit-Linked

54



--------------------------------------------------------------------------------



 



Deposit (such amount to be applied to each Funded L/C Lender’s Credit-Linked
Deposit in accordance with its Pro Rata Percentage). Upon the payment made from
the Credit-Linked Deposit Account pursuant to this paragraph to reimburse the
Issuing Bank for any Funded L/C Disbursement, the Borrower shall be deemed to
have reimbursed the Issuing Bank as of such date and the Funded L/C Lenders
shall be deemed to have extended, and the Borrower shall be deemed to have
accepted, a Term Loan, which shall initially be an ABR Loan, in the aggregate
principal amount of such payment without further action on the part of any
party, and the Total Credit-Linked Deposit shall be permanently reduced by such
amount; any amount so paid pursuant to this paragraph shall, on and after the
payment date thereof, be deemed to be Term Loans for all purposes hereunder.
     SECTION 2.03.   Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the Borrower shall notify the
Administrative Agent by telephone (promptly confirmed by fax) or shall hand
deliver or fax to the Administrative Agent a duly completed Borrowing Request
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing and (b) in the case
of an ABR Borrowing, not later than 12:00 (noon), New York City time, one
Business Day before a proposed Borrowing. Each Borrowing Request shall be
irrevocable, shall be signed by or on behalf of the Borrower and shall specify
the following information: (i) whether the Borrowing then being requested is to
be a Term Borrowing or a Revolving Credit Borrowing, and whether such Borrowing
is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the initial Interest
Period with respect thereto; provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.02. If no election as to the
Type of Borrowing is specified in any such notice, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given in
accordance with this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
     SECTION 2.04.   Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the principal amount of each Term Loan of such Lender
made to the Borrower as provided in Section 2.11 and (ii) the then unpaid
principal amount of each Revolving Loan of such Lender made to the Borrower on
the Revolving Credit Maturity Date. The Borrower hereby unconditionally promises
to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Credit Maturity Date and the
first date after such Swingline Loan is made that is the 15th day or the last
day of a calendar month and is at least three Business Days after such Swingline
Loan is made.
     (b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement, and shall provide copies of such
accounts to the Borrower upon its reasonable request (at the Borrower’s sole
cost and expense).
     (c)   The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof, and shall

55



--------------------------------------------------------------------------------



 



provide copies of such accounts to the Borrower upon its reasonable request (at
the Borrower’s sole cost and expense).
     (d)   The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall be conclusive evidence of the existence and
amounts of the obligations therein recorded absent clearly demonstrable error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
     (e)   Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note. In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
(i) in the form of Exhibit K, if such promissory note relates to Revolving
Credit Borrowings or (ii) in the form of Exhibit L, if such promissory note
relates to Term Borrowings, or, in any such case, any other form reasonably
acceptable to the Administrative Agent. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
     SECTION 2.05.   Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year (beginning with March 31, 2006) and on each
date on which any Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the applicable
Commitment Fee Rate in effect from time to time on the average daily unused
amount of the Commitments of such Lender (other than the Swingline Commitment)
during the preceding quarter (or shorter or longer period commencing with the
Closing Date or ending with the Revolving Credit Maturity Date or the date on
which the Commitments of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the Commitment of such Lender shall expire or be terminated as provided
herein. For purposes of calculating Commitment Fees with respect to Revolving
Credit Commitments only, no portion of the Revolving Credit Commitments shall be
deemed utilized under Section 2.22 as a result of outstanding Swingline Loans.
     (b)   The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times from time to time agreed to in
writing by the Borrower and the Administrative Agent, including pursuant to the
Fee Letter (the “Administrative Agent Fees”).
     (c)   The Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year (beginning with March 31, 2006) and on the
date on which the Revolving Credit Commitment of such Lender shall be terminated
as provided herein (each, a “Revolving L/C Fee Payment Date”) a fee (a
“Revolving L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements which are
earning interim interest pursuant to Section 2.23(h)) during the preceding
quarter (or shorter or longer period commencing with the Closing Date or ending
with the Revolving Credit Maturity Date or the date on which all Revolving
Letters of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Margin used to determine the interest rate on Revolving Credit
Borrowings comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to
the Issuing Bank with respect to each outstanding Revolving Letter of Credit
(including each Existing Letter of Credit

56



--------------------------------------------------------------------------------



 



designated as such) issued at the request of the Borrower a fronting fee, which
shall accrue at such rate as shall be separately agreed upon between the
Borrower and the Issuing Bank, on the drawable amount of such Revolving Letter
of Credit, payable quarterly in arrears on each Revolving L/C Fee Payment Date
after the issuance date of such Revolving Letter of Credit, as well as the
Issuing Bank’s customary documentary and processing charges with respect to the
issuance, amendment, renewal or extension of any Revolving Letter of Credit
issued at the request of the Borrower or processing of drawings thereunder (the
fees in this clause (ii), collectively, the “Revolving Issuing Bank Fees”). All
Revolving L/C Participation Fees and Revolving Issuing Bank Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
     (d)   Subject to the provisions of Section 2.07, the Borrower agrees to pay
(i) to each Funded L/C Lender, through the Administrative Agent, on the last
Business Day of March, June, September and December of each year (beginning with
March 31, 2006) and on the date on which the Credit-Linked Deposits are returned
to the Funded L/C Lenders (each, a “Funded L/C Fee Payment Date”) a fee (a
“Funded L/C Participation Fee”) calculated on such Lender’s Pro Rata Percentage
of the daily amount of the Total Credit-Linked Deposit (excluding the portion
thereof attributable to unreimbursed Funded L/C Disbursements which are earning
interim interest pursuant to Section 2.23(h)) during the preceding quarter (or
shorter or longer period commencing with the Closing Date or ending with the
Funded Letter of Credit Maturity Date or the date on which the entire amount of
such Lender’s Credit-Linked Deposit is returned to it) at a rate per annum equal
to the Applicable Margin used to determine the interest rate on Term Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, (ii) to each Funded L/C
Lender, through the Administrative Agent, the fees referred to in the last
sentence of Section 2.24(b) and (iii) to the Issuing Bank with respect to each
outstanding Funded Letter of Credit (including each Existing Letter of Credit
designated as such) issued for the account of (or at the request of) the
Borrower a fronting fee, which shall accrue at such rate as shall be separately
agreed upon between the Borrower and the Issuing Bank, on the drawable amount of
such Funded Letter of Credit, payable quarterly in arrears on each Funded L/C
Fee Payment Date after the issuance date of such Funded Letter of Credit, as
well as the Issuing Bank’s customary documentary and processing charges with
respect to the issuance, amendment, renewal or extension of any Funded Letter of
Credit issued for the account of (or at the request of) the Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Funded Issuing Bank Fees”). All Funded L/C Participation Fees and Funded
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.
     (e)   All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees actually owed and due shall be
refundable under any circumstances.
     SECTION 2.06.   Interest on Loans. (a) Subject to the provisions of Section
2.07, the outstanding Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.
     (b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

57



--------------------------------------------------------------------------------



 



     (c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Subject
to Section 2.08, the applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
     SECTION 2.07.   Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due and payable hereunder or under any other Loan Document, by acceleration or
otherwise, the Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Term Loan plus 2.00%.
     SECTION 2.08.   Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing or the determination of the Benchmark LIBO Rate on any day (a) the
Administrative Agent or the Deposit Bank, as applicable, shall have determined
that adequate and reasonable means do not exist for determining the Adjusted
LIBO Rate for such Interest Period or the Benchmark LIBO Rate for such day or
(b) the Administrative Agent or the Deposit Bank, as applicable, is advised by
the Required Lenders reasonably and in good faith that the Adjusted LIBO Rate
for such Interest Period or the Benchmark LIBO Rate for such day will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing or such Credit-Linked Deposit, as
applicable, for such Interest Period, then the Administrative Agent or the
Deposit Bank, as applicable, shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower and the Lenders. In
the event of any such notice, until the Administrative Agent or the Deposit
Bank, as applicable, shall have advised the Borrower and the Lenders that the
circumstances giving rise to such written or fax notice no longer exist, (i) any
request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or
2.10 shall be deemed to be a request for an ABR Borrowing, (ii) any Interest
Period election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (iii) the Credit-Linked Deposits shall be invested so as to earn a return
equal to the greater of the Federal Funds Effective Rate or a rate determined by
the Deposit Bank in accordance with banking industry rules on interbank
compensation. Each determination by the Administrative Agent or the Deposit
Bank, as applicable, under this Section 2.08 shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
     SECTION 2.09.   Termination and Reduction of Commitments; Return, Reduction
and Conversion of Credit-Linked Deposits. (a) Unless previously terminated in
accordance with the terms hereof, (i) the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date
and (ii) the Revolving Credit Commitments, the Swingline Commitment and the
Revolving L/C Commitment shall automatically terminate on the Revolving Credit
Maturity Date. If any Funded Letter of Credit remains outstanding on the Funded
Letter of Credit Maturity Date, the Borrower shall deposit with the
Administrative Agent an amount in cash equal to 103% of the aggregate undrawn
amount of such Letter of Credit to secure the full obligations with respect to
any drawings that may occur thereunder, which amount shall be promptly returned
to the Borrower upon each such Letter of Credit being terminated or cancelled.
Subject only to the Borrower’s compliance with its obligations under the
immediately preceding sentence, any amount of the Credit-Linked Deposits held in
the Credit-Linked Deposit Account will be paid to the Administrative Agent for
return to the Funded L/C Lenders on the Funded Letter of Credit Maturity Date
pursuant to Section 2.11(c). Notwithstanding the foregoing, all the

58



--------------------------------------------------------------------------------



 



Commitments shall automatically terminate at 5:00 p.m., New York City time, on
February 2, 2006, if the initial Credit Event shall not have occurred by such
time.
     (b)   Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, in each
case without premium or penalty, the Revolving Credit Commitments or the
Swingline Commitment; provided, however, that (i) each partial reduction of the
Revolving Credit Commitments or the Swingline Commitment shall be in an integral
multiple of $1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure then in effect; provided further that a
notice of termination may state that such termination is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified termination date) if such condition is not satisfied.
Upon at least three Business Days’ prior irrevocable written or fax notice to
the Deposit Bank and the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time permanently reduce, the Total
Credit-Linked Deposit; provided, however, that (i) each partial reduction of the
Total Credit-Linked Deposit shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Credit-Linked Deposit shall
not be reduced to an amount that would result in the aggregate Funded L/C
Exposure exceeding the Total Credit-Linked Deposit (as so reduced); provided
further that a notice of termination may state that such termination is
conditioned upon the effectiveness of other credit facilities or any other
event, in which case such notice may be revoked by the Borrower (by notice to
the Deposit Bank, if such termination relates to the Total Credit-Linked
Deposit, and the Administrative Agent on or prior to the specified termination
date) if such condition is not satisfied. In the event the Credit-Linked
Deposits shall be reduced as provided in the immediately preceding sentence, the
Deposit Bank shall pay to the Administrative Agent for return all amounts in the
Credit-Linked Deposit Account in excess of the reduced Total Credit-Linked
Deposit to the Funded L/C Lenders ratably in accordance with their Pro Rata
Percentages of the Total Credit-Linked Deposit.
     (c)   Each reduction in the Revolving Credit Commitments or Swingline
Commitment, or reduction of the Total Credit-Linked Deposit, hereunder shall be
made ratably among the applicable Lenders in accordance with their Pro Rata
Percentages. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.
     (d)   In addition to the foregoing and subject to the terms hereof, so long
as no Default or Event of Default shall have occurred and be continuing, upon at
least three Business Days’ prior irrevocable written or fax notice to the
Deposit Bank and the Administrative Agent, the Borrower may, at any time and
from time to time, request that any unused portion of the Total Credit-Linked
Deposit in an amount not greater than the excess of the Total Credit-Linked
Deposit over the aggregate Funded L/C Exposure be permanently converted into
Term Loans, in whole or in part, without premium or penalty; provided, however,
that (i) each partial conversion shall be an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Credit-Linked Deposit shall
not be reduced to an amount that would result in the aggregate Funded L/C
Exposure exceeding the Total Credit-Linked Deposit (as so reduced). Any such
notice of conversion shall include the date and amount of such conversion. If
any such notice of conversion is properly given, the Deposit Bank shall
irrevocably and permanently fund the requested amount in the Credit-Linked
Deposit Account to the Administrative Agent for payment to the Borrower as
proceeds of Term Loans made on such date by the Funded L/C Lenders ratably in
accordance with their Pro Rata Percentages of the Total Credit-Linked Deposit,
and the amount so funded shall permanently reduce the Total Credit-Linked
Deposit; any amount so funded

59



--------------------------------------------------------------------------------



 



pursuant to this paragraph shall, on and after the funding date thereof, be
deemed to be Term Loans for all purposes hereunder.
     SECTION 2.10.   Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing of the
Borrower into an ABR Borrowing, (b) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of the Borrower into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing of the Borrower as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing of the Borrower to another permissible Interest
Period, subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued and unpaid interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of the sum of (A) the Eurodollar Term Borrowings with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR Term
Borrowings would not be at least equal to the principal amount of Term
Borrowings to be paid on such Repayment Date; and
     (viii) after the occurrence and during the continuance of an Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.
       Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or

60



--------------------------------------------------------------------------------



 



continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall advise
the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted or continued
into an ABR Borrowing.
     SECTION 2.11.   Repayment of Term Borrowings. (a) On the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), the Borrower shall pay to
the Administrative Agent, for the account of the Term Lenders, a principal
amount of the Term Loans (as adjusted from time to time pursuant to
Sections 2.11(b), 2.12 and 2.13(e)) in an aggregate amount equal to the sum of
the principal amount of Term Loans made on the Closing Date and, if applicable,
the principal amount of Term Loans resulting from any conversion pursuant to
Section 2.09(d), multiplied, in each case, by the percentage set forth below for
such date, together in each case with accrued and unpaid interest and Fees on
the amount to be paid to but excluding the date of such payment:

          Repayment Date   Percentage
June 30, 2006
    0.25 %
September 30, 2006
    0.25 %
December 31, 2006
    0.25 %
March 31, 2007
    0.25 %
June 30, 2007
    0.25 %
September 30, 2007
    0.25 %
December 31, 2007
    0.25 %
March 31, 2008
    0.25 %
June 30, 2008
    0.25 %
September 30, 2008
    0.25 %
December 31, 2008
    0.25 %
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %

61



--------------------------------------------------------------------------------



 



          Repayment Date   Percentage
Term Loan Maturity Date
  93.25% or Remainder

     (b)   In the event and on each occasion that any Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date shall be
reduced pro rata by an aggregate amount equal to the amount of such reduction,
expiration or termination.
     (c)   To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment. Subject to the cash collateralization by the Borrower of any Funded
Letter of Credit outstanding on the Funded Letter of Credit Maturity Date and to
the extent not previously returned, all Credit-Linked Deposits shall be returned
to the Funded L/C Lenders on the Funded Letter of Credit Maturity Date, together
with accrued and unpaid fees and other amounts due hereunder.
     (d)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     SECTION 2.12.   Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
     (b)   Optional prepayments of Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of the Term Loans
as directed by the Borrower.
     (c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such prepayment is conditioned upon the effectiveness of other
credit facilities or any other event, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied. All prepayments
and failures to prepay under this Section 2.12 shall be subject to Section 2.16.
All prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
     SECTION 2.13.   Mandatory Prepayments. (a) In the event of any termination
in full of all the Revolving Credit Commitments, the Borrower shall, on the date
of such termination, repay or prepay all its outstanding Revolving Credit
Borrowings and all its outstanding Swingline Loans and replace all its
outstanding Revolving Letters of Credit and/or deposit an amount equal to the
Revolving L/C Exposure in cash in a cash collateral account established with the
Collateral Agent for the benefit of the Revolving Credit Lenders. If as a result
of any partial reduction of the Revolving Credit Commitments the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment
after giving effect thereto, then the Borrower shall, on the date of such
reduction, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and/or cash collateralize Revolving Letters of Credit in an
amount sufficient to eliminate such excess. If at any time the Funded L/C
Exposure shall exceed the Total Credit-Linked Deposit, the Borrower shall
deposit cash in a cash

62



--------------------------------------------------------------------------------



 



collateral account established with the Administrative Agent pursuant to
Section 2.23(j) in an amount equal to such excess.
     (b)   (i) Not later than the tenth Business Day following receipt of Net
Cash Proceeds from (A) the completion of any Asset Sale that is not (1) a Sale
of Core Collateral, (2) a sale of the Equity Interests of Rocky Road Power LLC
or Termo Santander (Alpha) Holding, LLC owned by the Borrower or (3) a sale of
the assets comprising the Audrain Generating Station by the Borrower or (B) the
occurrence of any Recovery Event (other than in respect of Core Collateral), the
Borrower shall apply the Required Prepayment Percentage of the Net Cash Proceeds
received with respect thereto to prepay outstanding Term Loans, such prepayment
to be made in accordance with Section 2.13(e). Notwithstanding the foregoing, if
the amount of Net Cash Proceeds from the completion of any such Asset Sale or
the occurrence of any such Recovery Event required to be used to prepay
outstanding Term Loans pursuant to this clause (b)(i) is less than $10,000,000,
such application of such Net Cash Proceeds may be deferred until such time as
the amount of such Net Cash Proceeds plus the aggregate amount of all Net Cash
Proceeds received thereafter from the completion of any such Asset Sale or the
occurrence of any such Recovery Event required to be so applied under this
clause (b)(i) aggregates at least $10,000,000, at which time the Borrower shall
apply all such deferred Net Cash Proceeds to prepay outstanding Term Loans, such
prepayment to be made in accordance with Section 2.13(e).
     (ii) Not later than the tenth Business Day following receipt of Net Cash
Proceeds from the completion of any Sale of Core Collateral or the occurrence of
any Recovery Event in respect of Core Collateral, the Borrower shall apply 100%
of the Net Cash Proceeds received with respect thereto to prepay outstanding
Loans, to permanently reduce the Total Credit-Linked Deposit, to permanently
reduce Revolving Credit Commitments and to cash collateralize outstanding
Letters of Credit, such prepayment, reduction and cash collateralization to be
made in accordance with Section 2.13(f). Promptly upon the receipt of any such
Net Cash Proceeds, the Borrower shall, pending such application of such
proceeds, hold such proceeds in a segregated account under the exclusive
dominion and control of the NRG Collateral Trustee or, in the case of a Sale of
Core Collateral representing assets of Texas Genco or its subsidiaries, the
Texas Genco Collateral Trustee, for the benefit of the Secured Parties, which is
free from any other Liens, other than non-consensual Permitted Liens.
     (c)   In the event that the Borrower or any Restricted Subsidiary shall
receive Net Cash Proceeds from the issuance or other incurrence of Indebtedness
of the Borrower or any Restricted Subsidiary (other than Indebtedness permitted
pursuant to Section 6.01 (other than pursuant to Section 6.01(m) and 6.01(s))),
the Borrower shall, substantially simultaneously with (and in any event not
later than the tenth Business Day next following) the receipt of such Net Cash
Proceeds by the Borrower or any Restricted Subsidiary, apply an amount equal to
the Required Prepayment Percentage of such Net Cash Proceeds to prepay
outstanding Term Loans, such prepayment to be made in accordance with
Section 2.13(e).
     (d)   No later than ten days following the earlier of (i) 90 days after the
end of each fiscal year of the Borrower, commencing with the fiscal year ending
on December 31, 2006, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.04(a), the Borrower
shall prepay outstanding Term Loans, such prepayment to be made in accordance
with Section 2.13(e), in an aggregate principal amount equal to (x) the Required
Prepayment Percentage of Excess Cash Flow for the fiscal year then ended minus
(y) the aggregate amount of any voluntary prepayments of Term Loans made
pursuant to Section 2.12 during such fiscal year.
     (e)   Notwithstanding any provision in this Agreement to the contrary, but
subject to the right of each Term Lender to elect to decline all or any portion
of any prepayment pursuant to Section 2.13(b)(i), 2.13(c) or 2.13(d) as
described below, the amount to be prepaid on any date pursuant to

63



--------------------------------------------------------------------------------



 



Section 2.13(b)(i), 2.13(c) or 2.13(d) shall be applied to the prepayment (to
the extent required to be so applied) of all Term Loans outstanding on such
date. No later than 5:00 p.m., New York City time, within the earlier of three
Business Days (A) prior to the applicable prepayment date or (B) after the
Borrower has offered prepayment of the Term Loans hereunder, each Term Lender
may provide written notice to the Administrative Agent either (i) setting forth
the maximum amount of the aggregate amount of its Term Loans that it wishes to
have prepaid on such date pursuant to this Section (the “Requested Term Loan
Prepayment Amount”) or (ii) declining in its entirety any prepayment on such
date pursuant to this Section. In the event that any Term Lender shall fail to
provide such written notice to the Administrative Agent within the time period
specified above, such Term Lender shall be deemed to have elected a Requested
Term Loan Prepayment Amount equal to its ratable share of such mandatory
prepayment (determined based on the percentage of the aggregate amount of all
Term Loans represented by such Term Lender’s Term Loans as determined
immediately prior to such prepayment and without taking into account any
Requested Term Loan Prepayment Amount of any other Lender). In the event that
the amount of any mandatory prepayment to be made pursuant to this Section shall
be equal to or exceed the aggregate amount of all Requested Term Loan Prepayment
Amounts of all Term Lenders electing (or deemed to be electing) such a
prepayment, each Term Lender electing (or deemed to be electing) such a
prepayment shall have an amount of its Term Loans prepaid that is equal to such
Term Lender’s Requested Term Loan Prepayment Amount. In the event that the
amount of any mandatory prepayment to be made pursuant to this Section shall be
less than the aggregate amount of all Requested Term Loan Prepayment Amounts of
all Term Lenders electing (or deemed to be electing) such a prepayment, each
Term Lender electing (or deemed to be electing) such a prepayment shall have its
Term Loans prepaid in an amount equal to the product of (A) the amount of such
mandatory prepayment and (B) the percentage of the aggregate Requested Term Loan
Prepayment Amounts of all Term Lenders electing (or deemed to be electing) such
a prepayment represented by such Term Lender’s Requested Term Loan Prepayment
Amount. Any residual amounts after any mandatory prepayments are made pursuant
to this Section 2.13(e) shall be retained by the Borrower. Mandatory prepayments
of outstanding Term Loans under this Agreement shall be applied against the
remaining scheduled installments due in respect of the Term Loans under
Section 2.11 as directed by the Borrower.
     (f)   Notwithstanding any provision in this Agreement to the contrary, but
subject to the right of each Term Lender, each Funded L/C Lender and each
Revolving Credit Lender to elect to decline all or any portion of any prepayment
or return pursuant to Section 2.13(b)(ii) as described below, the amount to be
prepaid, returned or deposited as cash collateral on any date pursuant to
Section 2.13(b)(ii) shall, subject to paragraph (g) below, be applied first to
the prepayment (to the extent required to be so applied) of all Term Loans
outstanding on such date, second (to the extent of any residual) to the
permanent return of Credit-Linked Deposits outstanding on such date (and/or to
be deposited in an account with the Administrative Agent if required under the
circumstances described in paragraph (g) below) and thereafter (to the extent of
any residual) to the permanent reduction of Revolving Credit Commitments and
concurrent repayment of Revolving Credit Borrowings, Swingline Loans and/or cash
collateralization of Revolving Letters of Credit outstanding on such date. No
later than 5:00 p.m., New York City time, three Business Days prior to the
applicable prepayment, return, reduction or cash collateralization date, each
Term Lender, each Funded L/C Lender and each Revolving Credit Lender may provide
written notice to the Administrative Agent (and to the Deposit Bank, in the case
of Funded L/C Lenders) either (i) setting forth the maximum amount of the
aggregate amount of its Term Loans, Credit-Linked Deposits and/or Revolving
Credit Commitments that it wishes to have prepaid or reduced on such date
pursuant to this Section 2.12(f) (the “Requested Prepayment Amount”) or
(ii) declining in its entirety any prepayment, return, reduction or cash
collateralization on such date pursuant to this Section. In the event that any
Term Lender, Funded L/C Lender or Revolving Credit Lender shall fail to provide
such written notice to the Administrative Agent within the time period specified
above, (i) such Term Lender shall be deemed to have elected a Requested
Prepayment Amount equal to its ratable share of such mandatory prepayment
(determined based on the percentage of the aggregate amount of all Term Loans
represented

64



--------------------------------------------------------------------------------



 



by such Term Lender’s Term Loans as determined immediately prior to such
prepayment and without taking into account any Requested Prepayment Amount of
any other Lender), (ii) such Funded L/C Lender shall be deemed to have elected a
Requested Prepayment Amount equal to its ratable share of such mandatory return
(determined based on the percentage of the aggregate amount of the Total
Credit-Linked Deposit represented by such Funded L/C Lender’s Credit-Linked
Deposits as determined immediately prior to such return and without taking into
account any Requested Prepayment Amount of any other Lender) and (iii) such
Revolving Credit Lender shall be deemed to have elected a Requested Prepayment
Amount and corresponding reduction of its Revolving Credit Commitment equal to
its ratable share of such mandatory reduction (determined based on the
percentage of the aggregate amount of the Total Revolving Credit Commitment
represented by such Revolving Credit Lender’s Revolving Credit Commitment as
determined immediately prior to such return and without taking into account any
Requested Prepayment Amount of any other Lender). In the event that the amount
of any mandatory prepayment to be made pursuant to this Section shall be less
than the aggregate amount of all Requested Prepayment Amounts of all Term
Lenders electing (or deemed to be electing) such a prepayment, (i) each Term
Lender electing (or deemed to be electing) such a prepayment shall have its Term
Loans prepaid in an amount equal to the product of (A) the amount of such
mandatory prepayment and (B) the percentage of the aggregate Requested
Prepayment Amounts of all Term Lenders electing (or deemed to be electing) such
a prepayment represented by such Term Lender’s Requested Prepayment Amount and
(ii) no amount shall be returned in respect of the Credit-Linked Deposits or
applied to permanently reduce the Revolving Credit Commitments. In the event
that the amount of any mandatory prepayment, return, reduction or cash
collateralization to be made pursuant to this Section shall be equal to or
exceed the aggregate amount of all Requested Prepayment Amounts of all Term
Lenders electing (or deemed to be electing) such a prepayment, each Term Lender
electing (or deemed to be electing) such a prepayment shall have an amount of
its Term Loans prepaid that is equal to such Term Lender’s Requested Prepayment
Amount, and any residual amount of any mandatory prepayment, return, reduction
or cash collateralization remaining after such application shall be applied to
the return of the Credit-Linked Deposits of the Funded L/C Lenders as follows:
(i) in the event that any such residual amount shall be equal to or exceed the
aggregate amount of all Requested Prepayment Amounts of all Funded L/C Lenders
electing (or deemed to be electing) such a return, each Funded L/C Lender
electing (or deemed to be electing) such a return shall have an amount of its
Credit-Linked Deposits returned that is equal to such Funded L/C Lender’s
Requested Prepayment Amount and any residual amount shall be applied to the
permanent reduction of Revolving Credit Commitments as set forth in the next
succeeding sentence or (ii) in the event that any such residual amount shall be
less than the aggregate amount of all Requested Prepayment Amounts of all Funded
L/C Lenders electing (or deemed to be electing) such a return, each Funded L/C
Lender electing (or deemed to be electing) such a return shall have its
Credit-Linked Deposits returned in an amount equal to the product of (A) the
amount of such residual and (B) the percentage of the aggregate Requested
Prepayment Amounts of all Funded L/C Lenders electing (or deemed to be electing)
such a return represented by such Funded L/C Lender’s Requested Prepayment
Amount. In the event that the amount of any mandatory prepayment, return,
reduction or cash collateralization to be made pursuant to this Section shall
exceed the aggre gate amount of all Requested Prepayment Amounts of all Term
Lenders and Funded L/C Lenders electing (or deemed to be electing) such a
prepayment or return, any residual amount of any mandatory prepayment, return,
reduction or cash collateralization remaining after such application shall be
applied to the permanent reduction of Revolving Credit Commitments as follows:
(i) in the event that any such residual amount shall be equal to or exceed the
aggregate amount of all Requested Prepayment Amounts of all Revolving Credit
Lenders electing (or deemed to be electing) such a reduction, each Revolving
Credit Lender electing (or deemed to be electing) such a reduction shall have a
portion of its Revolving Credit Commitment reduced that is equal to such
Revolving Credit Lender’s Requested Prepayment Amount or (ii) in the event that
any such residual amount shall be less than the aggregate amount of all
Requested Prepayment Amounts of all Revolving Credit Lenders electing (or deemed
to be electing) such a reduction, each Revolving Credit Lender electing (or
deemed to be electing) such a reduction shall have its Revolving Credit
Commitment reduced

65



--------------------------------------------------------------------------------



 



in an amount equal to the product of (A) the amount of such residual and (B) the
percentage of the aggregate Requested Prepayment Amounts of all Revolving Credit
Lenders electing (or deemed to be electing) such a return represented by such
Revolving Credit Lender’s Requested Prepayment Amount. Any residual amounts
after any mandatory prepayments, returns, reductions or cash collateralizations
are made pursuant to this Section 2.13(f) shall be retained by the Borrower.
     (g)   Notwithstanding any provision in this Agreement to the contrary, in
the event that any permanent reduction of the Total Credit-Linked Deposit
pursuant to this Section 2.13 would result in the Funded L/C Exposure exceeding
the Total Credit-Linked Deposit, the Borrower shall deposit cash in a cash
collateral account established with the Administrative Agent pursuant to Section
2.23(j) in an amount equal to such excess and Credit-Linked Deposits in an
amount equal to such excess shall not be returned to the Funded L/C Lenders
until the 91st day following the date of such deposit by the Borrower.
     (h)   The Borrower shall deliver to the Administrative Agent and the
Deposit Bank, at the time of each prepayment, return, reduction or cash
collateralization required under this Section 2.13, (i) a certificate signed by
a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment, return, reduction or cash
collateralization and (ii) to the extent practicable, at least ten days prior
written notice of such prepayment, return, reduction or cash collateralization
(and the Administrative Agent shall promptly provide the same to each Term
Lender, Funded L/C Lender and Revolving Credit Lender). Each notice of
prepayment, return, reduction or cash collateralization shall specify the
prepayment, return, reduction or cash collateralization date, the Type of each
Loan being prepaid and the principal amount of each Loan (or portion thereof) to
be prepaid, the amount of any reduction of the Total Credit-Linked Deposit and
the amount of any reduction of Revolving Credit Commitments. All prepayments of
Borrowings or reductions of the Total Credit-Linked Deposit or Revolving Credit
Commitments pursuant to this Section 2.13 shall be accompanied by accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment and shall be subject to Section 2.16, but shall otherwise be without
premium or penalty.
     SECTION 2.14.   Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, the Administrative Agent, the Deposit Bank or
the Issuing Bank, or
     (ii) impose on any Lender, the Administrative Agent, the Deposit Bank or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein or any Credit-Linked Deposit (except, in each case, any
such reserve requirement which is reflected in the Adjusted LIBO Rate),
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to any
Lender, the Administrative Agent, the Deposit Bank or the Issuing Bank of
issuing or maintaining any Letter of Credit or any Credit-Linked Deposit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Bank hereunder (whether
of principal, interest or otherwise) by an amount reasonably deemed by such
Lender, the Administrative Agent, the Deposit Bank or the Issuing Bank to be
material, then the Borrower will pay to such Lender, the Administrative Agent,
the Deposit Bank or the Issuing Bank, as the case may be, promptly upon demand
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

66



--------------------------------------------------------------------------------



 



     (b)   If any Lender, the Administrative Agent or the Issuing Bank shall
have determined that any Change in Law regarding capital adequacy has or would
have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or the Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans purchased by, such Lender or the Letters
of Credit issued by the Issuing Bank to a level below that which such Lender,
the Administrative Agent or the Issuing Bank or such Lender’s, the
Administrative Agent’s or the Issuing Bank’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s, the
Administrative Agent’s or the Issuing Bank’s policies and the policies of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company with
respect to capital adequacy) by an amount reasonably deemed by such Lender, the
Administrative Agent or the Issuing Bank to be material, then from time to time
the Borrower shall pay to such Lender, the Administrative Agent or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender, the Administrative Agent or the Issuing Bank or such Lender’s, the
Administrative Agent’s or the Issuing Bank’s holding company for any such
reduction suffered.
     (c)   A certificate of a Lender, the Administrative Agent, the Deposit Bank
or the Issuing Bank setting forth the amount or amounts reasonably determined by
such Person to be necessary to compensate such Lender, the Administrative Agent,
the Deposit Bank or the Issuing Bank or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section, the calculations and criteria
applied to determine such amount or amounts, and other documentation or
information reasonably supporting the conclusions in such certificate, shall be
delivered to the Borrower and shall, absent clearly demonstrable error, be final
and conclusive and binding. The Borrower shall pay such Lender, the
Administrative Agent, the Deposit Bank or the Issuing Bank, as the case may be,
the amount or amounts shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.
     (d)   Failure or delay on the part of any Lender, the Administrative Agent,
the Deposit Bank or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Administrative
Agent’s, the Deposit Bank’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be under any obligation to
compensate any Lender, the Administrative Agent, the Deposit Bank or the Issuing
Bank under paragraph (a) or (b) above for increased costs or reductions with
respect to any period prior to the date that is 270 days prior to such request;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 270-day period. The protection of this Section shall be
available to each Lender, the Administrative Agent, the Deposit Bank and the
Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.
     SECTION 2.15.   Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower (which notice shall include documentation or information in
reasonable detail supporting the conclusions in such notice) and to the
Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar

67



--------------------------------------------------------------------------------



 



Loan into an ABR Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. Any such conversion of a Eurodollar Loan under (i) above
shall be subject to Section 2.16.
     (b)   For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
     SECTION 2.16.   Indemnity. The Borrower shall indemnify each Lender and the
Deposit Bank against any loss or expense that such Lender or the Deposit Bank
may sustain or incur as a consequence of (a) any event, other than a default by
such Lender or the Deposit Bank in the performance of its obligations hereunder,
which results in (i) such Lender receiving or being deemed to receive any amount
on account of the principal of any Eurodollar Loan prior to the end of the
Interest Period in effect therefor, (ii) the conversion of any Eurodollar Loan
to an ABR Loan, or the conversion of the Interest Period with respect to any
Eurodollar Loan, in each case other than on the last day of the Interest Period
in effect therefor, (iii) any Eurodollar Loan to be made by such Lender
(including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder, (iv) the default by the Borrower in
making any reduction or conversion of any Credit-Linked Deposits after notice
thereof shall have been given by the Borrower hereunder or (v) the reduction or
conversion of any Credit-Linked Deposits on a day which is not the last day of
the Interest Period with respect thereto or the Scheduled Investment Termination
Date with respect thereto (any of the events referred to in this clause
(a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment required to be made hereunder. In the case of any Breakage
Event, such loss shall include, in the case of a Lender, an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan or Credit-Linked Deposit that is the subject of
such Breakage Event for the period from the date of such Breakage Event to the
last day of the Interest Period in effect (or that would have been in effect)
for such Loan or Credit-Linked Deposit, as the case may be, over (ii) the amount
of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender or the Deposit Bank, as the case may be, setting forth
any amount or amounts which such Lender or the Deposit Bank believes it is
entitled to receive pursuant to this Section 2.16, including the calculations
and criteria applied to determine such amount or amounts, and other
documentation or information reasonably supporting the conclusions in such
certificate, shall be delivered to the Borrower and shall, absent clearly
demonstrable error, be final and conclusive and binding.
     SECTION 2.17.   Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Section 2.13,
2.14, 2.15 or 2.20, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of reimbursement obligations, each payment of
interest on the Loans, each payment of the Commitment Fees, each reduction of
the Term Loan

68



--------------------------------------------------------------------------------



 



Commitments, the Total Credit-Linked Deposit or the Revolving Credit Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans and/or Credit-Linked Deposits). For
purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.
     SECTION 2.18.   Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan or L/C Disbursement deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.
     SECTION 2.19.   Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon) (or such other time as otherwise required by Section 2.23(e)),
New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than (i)
Issuing Bank Fees, which shall be paid directly to the Issuing Bank,
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e) and
(iii) payments pursuant to Sections 2.14, 2.16 or 2.20, which at the election of
the Borrower may be made directly to the Lender claiming the benefit of any such
Sections) shall be made to the Administrative Agent at its offices at 1585
Broadway, New York, NY 10036 by wire transfer of immediately available funds (or
as otherwise agreed by the Borrower and the Administrative Agent). All payments
hereunder and under each other Loan Document shall be made in dollars.

69



--------------------------------------------------------------------------------



 



     (b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     SECTION 2.20.   Taxes. (a) Except as otherwise provided herein, any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or any other Loan Party shall be required to
deduct or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions and withholdings been made, (ii) the
Borrower or such other Loan Party shall make (or cause to be made) such
deductions and withholdings and (iii) the Borrower or such other Loan Party
shall pay (or cause to be paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law. In addition,
the Borrower or any other Loan Party hereunder shall pay (or cause to be paid)
any Other Taxes imposed other than by deduction or withholding to the relevant
Governmental Authority in accordance with applicable law.
     (b)   Any and all payments by or on account of any obligation of the
Administrative Agent or the Deposit Bank pursuant to Section 2.24(b) hereunder
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Administrative Agent or the Deposit Bank
shall be required to deduct or withhold any Indemnified Taxes or Other Taxes
from such payments, then (i) the Administrative Agent or the Deposit Bank, as
the case may be, shall so notify the Borrower and advise it of the additional
amount required to be paid so that the sum payable by the Administrative Agent
or the Deposit Bank pursuant to Section 2.24(b) after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) to the Funded L/C Lenders is an
amount from the Administrative Agent or the Deposit Bank equal to the sum they
would have received from the Administrative Agent or the Deposit Bank had no
deductions and withholdings been made, (ii) the Borrower shall pay such
additional amount to the Administrative Agent and the Deposit Bank, (iii) the
Administrative Agent and the Deposit Bank shall make all required deductions and
withholdings, (iv) the Administrative Agent and the Deposit Bank shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and (v) the Borrower shall indemnify, within
10 days after written demand therefor, the Administrative Agent and the Deposit
Bank with respect to any payments made on account of any obligation of the
Administrative Agent and the Deposit Bank pursuant to Section 2.24(b).
     (c)   The Borrower shall indemnify the Administrative Agent, the Deposit
Bank and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
the Deposit Bank or such Lender, as the case may be, or any of their respective
Affiliates, on or with respect to any payment by or on account of any obligation
of the Borrower or any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability shall be delivered to the Borrower by the Deposit Bank
or a Lender, or by the Administrative Agent on its behalf or on behalf of the
Deposit Bank or a Lender, promptly upon such party’s determination of an
indemnifiable event and such certificate shall be conclusive absent clearly
demonstrable error; provided that the failure to deliver

70



--------------------------------------------------------------------------------



 



such certificate shall not affect the obligations of the Borrower under this
Section 2.20(c) except to the extent the Borrower is actually prejudiced
thereby. Payment under this Section 2.20(c) shall be made within 15 days from
the date of delivery of such certificate; provided that no Borrower shall be
obligated to make any such payment to the Administrative Agent, the Deposit Bank
or the Lender (as the case may be) in respect of penalties, interest and other
liabilities attributable to any Indemnified Taxes or Other Taxes if and to the
extent that such penalties, interest and other liabilities are attributable to
the gross negligence or willful misconduct of the Administrative Agent, the
Deposit Bank or such Lender or to the failure of the Administrative Agent, the
Deposit Bank or a Lender to deliver a timely certificate as to the amount of an
indemnifiable liability.
     (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
and in any event within 60 days of such payment being due, the Borrower shall
deliver to the Administrative Agent or the Deposit Bank, if applicable, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent or
the Deposit Bank, if applicable.
     (e)   Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the reasonable written request of the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
delivery would not materially prejudice the legal position of such Lender.
     In addition, each Foreign Lender shall (i) furnish on or before it becomes
a party to this Agreement either (a) two accurate and complete originally
executed U.S. Internal Revenue Service Form W-8BEN and/or Form W-8IMY, as
applicable (or successor form) or (b) an accurate and complete U.S. Internal
Revenue Service Form W-8ECI (or successor form), certifying, in either case, to
such Foreign Lender’s legal entitlement to an exemption or reduction from U.S.
federal withholding tax with respect to all interest payments hereunder, and
(ii) provide a new Form W-8BEN and/or Form W-8IMY, as applicable (or successor
form) or Form W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; provided that any Foreign Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and is relying on
the so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit I together with a Form W-8BEN (or successor
form). Notwithstanding any other provision of this paragraph, a Foreign Lender
shall not be required to deliver any form pursuant to this paragraph that such
Foreign Lender is not legally able to deliver.
     (f)   Any Lender that is a United States person, as defined in
Section 7701(a)(30) of the Internal Revenue Code, and is not an exempt recipient
within the meaning of Treasury Regulations Section 1.6049-4(c) shall deliver to
the Borrower (with a copy to the Administrative Agent) two accurate and complete
original signed copies of Internal Revenue Service Form W-9, or any successor
form that such person is entitled to provide at such time in order to comply
with United States back-up withholding requirements.
     (g)   For purposes of this Section 2.20, in the case of any Lender that is
treated as a partnership for U.S. federal income tax purposes, any Taxes
required to be deducted and withheld by such Lender with respect to payments
made by the Borrower under any Loan Document shall be treated as Taxes

71



--------------------------------------------------------------------------------



 



required to be deducted by the Borrower, but only to the extent such Taxes would
have been required to be deducted and withheld by the Lender if it were treated
as a corporation for U.S. federal income tax purposes making such payments under
the Loan Documents on behalf of the Borrower and Excluded Taxes were defined by
reference to the partner (treating the partner as a Foreign Lender) to whom
payments are made.
     (h)   Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of all amounts due
hereunder.
     SECTION 2.21.   Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or the Issuing
Bank or any Governmental Authority on account of any Lender or the Issuing Bank
pursuant to Section 2.20, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be withheld
or delayed, and (z) the Borrower or such assignee shall have paid to the
affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder (including any amounts
under Section 2.14 and Section 2.16); provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14 or
notice under Section 2.15 or the amounts paid pursuant to Section 2.20, as the
case may be, cease to cause such Lender or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.14 in respect of
such circumstances or event or shall withdraw its notice under Section 2.15 or
shall waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder.
     (b)   If (i) any Lender, the Deposit Bank or the Issuing Bank shall request
compensation under Section 2.14, (ii) any Lender, the Deposit Bank or the
Issuing Bank delivers a notice described in Section 2.15 or (iii) the Borrower
is required to pay any additional amount to any Lender, the Deposit Bank or the
Issuing Bank or any Governmental Authority on account of any Lender, the Deposit
Bank or the Issuing Bank, pursuant to Section 2.20, then such Lender, the
Deposit Bank or the Issuing Bank shall use reasonable efforts (which shall not
require such Lender, the Deposit Bank or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant)
(x) to file any certificate or document reasonably requested in writing by

72



--------------------------------------------------------------------------------



 



the Borrower or (y) to assign its rights and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
filing or assignment would reduce or eliminate its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce or eliminate amounts payable pursuant to Section 2.20, as the case
may be, in the future. The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender, the Deposit Bank or the Issuing Bank in
connection with any such filing or assignment, delegation and transfer.
     SECTION 2.22.   Swingline Loans. (a) Swingline Commitment. Subject to the
terms and conditions hereof and relying upon the representations and warranties
set forth herein, the Swingline Lender agrees to make loans to the Borrower, at
any time and from time to time after the Closing Date, and until the earlier of
the Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $50,000,000 in the aggregate
or (ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $500,000.
The Swingline Commitment may be terminated or reduced from time to time as
provided herein. Within the foregoing limits, the Borrower may borrow, pay or
prepay, without premium or penalty, and reborrow Swingline Loans hereunder,
subject to the terms, conditions and limitations set forth herein.
     (b)   Swingline Loans. The Borrower shall notify the Administrative Agent
by fax, or by telephone (confirmed by fax), not later than 10:00 a.m., New York
City time, on the day of a proposed Swingline Loan to be made to it. Such notice
shall be delivered on a Business Day, shall be irrevocable and shall refer to
this Agreement and shall specify the requested date (which shall be a Business
Day) and amount of such Swingline Loan. The Administrative Agent will promptly
advise the Swingline Lender of any notice received from the Borrower pursuant to
this paragraph (b). The Swingline Lender shall make each Swingline Loan
available to the Borrower by means of a credit to the general deposit account of
the Borrower with the Swingline Lender by no later than 3:00 p.m. on the date
such Swingline Loan is so requested.
     (c)   Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time, on the date of prepayment at the Swingline Lender’s
address for notices specified in the Lender Addendum delivered by the Swingline
Lender. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.
     (d)   Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).
     (e)   Participations. The Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees

73



--------------------------------------------------------------------------------



 



that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders under this Section)
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other party liable for obligations of the Borrower) of any
default in the payment thereof.
     SECTION 2.23.   Letters of Credit. (a) General. On the Closing Date, the
Existing Letters of Credit will automatically, without any action on the part of
any Person, be deemed to be Funded Letters of Credit or Revolving Letters of
Credit, as indicated on Schedule 1.01(d), issued hereunder for the account of
the Borrower and its Subsidiaries for all purposes of this Agreement and the
other Loan Documents. Subject to the terms and conditions hereof, (i) the
Issuing Bank agrees to issue, upon the Borrower’s request, a Revolving Letter of
Credit in such form as may be reasonably approved from time to time by the
Issuing Bank at any time and from time to time while the Revolving Credit
Commitments remain in effect, and (ii) the Issuing Bank agrees to issue, upon
the Borrower’s request, a Funded Letter of Credit in such form as may be
reasonably approved from time to time by the Issuing Bank at any time and from
time to time during the Funded Letter of Credit Availability Period, in the case
of each of clauses (i) and (ii), for the Borrower’s account or for the account
of any of the Subsidiary Guarantors or for the account of any other Subsidiary;
provided that the L/C Exposure with respect to all such Letters of Credit for
the account of Subsidiaries that are not Subsidiary Guarantors shall not exceed
the L/C Exposure Cap (and, if for the account of a Subsidiary Guarantor or other
Subsidiary, the Borrower and such Subsidiary Guarantor or such other Subsidiary,
as the case may be, shall be co-applicants with respect to such Letter of
Credit). This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.
Notwithstanding the foregoing, the Issuing Bank is under no obligation to issue
any Letter of Credit if at the time of such issuance:
     (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect with respect to such Issuing Bank on the
date hereof, or any unreimbursed loss, cost or expense which was not applicable
or

74



--------------------------------------------------------------------------------



 



in effect with respect to such Issuing Bank as of the date hereof and which such
Issuing Bank reasonably and in good faith deems material to it; or
     (ii) such Issuing Bank shall have received from the Borrower or the
Administrative Agent prior to the issuance of such Letter of Credit notice that
the issuance of such Letter of Credit is not permitted under this Agreement.
     (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or fax to the Issuing Bank and the Administrative Agent (no less than three
Business Days (or such shorter period of time acceptable to the Issuing Bank) in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, whether such Letter of Credit
shall be a Funded Letter of Credit or a Revolving Letter of Credit, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be reasonably necessary to prepare such Letter of
Credit. The Issuing Bank shall promptly (i) notify the Administrative Agent in
writing of the amount and expiry date of each Letter of Credit issued by it and
(ii) provide a copy of such Letter of Credit (and any amendments, renewals or
extensions thereof) to the Administrative Agent. A Funded Letter of Credit shall
be issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each such Funded Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension the Funded L/C Exposure shall not exceed the
Total Credit-Linked Deposit and that the other conditions expressly set forth
herein are satisfied in respect thereto. A Revolving Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each such Revolving Letter of Credit the Borrower shall
be deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension, the Aggregate Revolving Credit Exposure shall
not exceed the Total Revolving Credit Commitment and that the other conditions
expressly set forth herein are satisfied in respect thereto. It is understood
and agreed that the Revolving Letter of Credit Exposure in respect of Revolving
Letters of Credit issued by Deutsche Bank AG, New York Branch pursuant to this
Agreement shall not exceed $300,000,000 at any time outstanding without the
prior written consent of Deutsche Bank AG, New York Branch, and Deutsche Bank
AG, New York Branch shall have no obligation to issue a Revolving Letter of
Credit if the foregoing limitation would be exceeded. If the Borrower shall fail
to specify whether any requested Letter of Credit is to be a Funded Letter of
Credit or a Revolving Letter of Credit, then the requested Letter of Credit
shall be deemed to be a Funded Letter of Credit unless the issuance thereof
would result in the Funded L/C Exposure exceeding the Total Credit-Linked
Deposit at such time, in which case it shall be deemed to be a Revolving Letter
of Credit, but only if the issuance of a Revolving Letter of Credit is
permissible at such time as described above. Notwithstanding the foregoing, the
issuance of Funded Letters of Credit shall also be subject to the limitations
set forth in Section 2.23(e) below.
     (c)   Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit and (ii)(A) in the case of any Revolving Letter of
Credit, the date that is five Business Days prior to the Revolving Credit
Maturity Date and (B) in the case of any Funded Letter of Credit, the date that
is five Business Days prior to the Funded Letter of Credit Maturity Date, unless
such Letter of Credit expires by its terms on an earlier date; provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to, in the case of any Revolving Letter of
Credit, the Revolving Credit Maturity Date or, in the case of any Funded Letter
of Credit, the

75



--------------------------------------------------------------------------------



 



Funded Letter of Credit Maturity Date) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days (or within such longer period as specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.
     (d)   Participations. By the issuance of a Revolving Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each Revolving L/C Disbursement made by the Issuing Bank and
not reimbursed by the Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(f). Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.
     On the Closing Date, without any further action on the part of the Issuing
Bank or the Lenders, the Issuing Bank hereby grants to each Funded L/C Lender,
and each such Lender hereby acquires from the Issuing Bank, a participation in
each Funded Letter of Credit (including each Existing Letter of Credit) equal to
such Lender’s Pro Rata Percentage of the aggregate amount available to be drawn
under such Letter of Credit. The aggregate purchase price for the participations
of each Funded L/C Lender in Funded Letters of Credit shall equal the amount of
the Credit-Linked Deposit of such Lender. Each Funded L/C Lender shall pay to
the Administrative Agent for payment to the Deposit Bank its Credit-Linked
Deposit in full on the Closing Date. Each Funded L/C Lender hereby absolutely
and unconditionally agrees that if the Issuing Bank makes a Funded L/C
Disbursement which is not reimbursed by the Borrower pursuant to
Section 2.23(e), the Deposit Bank shall reimburse the Issuing Bank for the
amount of such Funded L/C Disbursement, ratably as among the Funded L/C Lenders
in accordance with their Pro Rata Percentages of the Total Credit-Linked
Deposit, from such Funded L/C Lender’s Credit-Linked Deposit on deposit in the
Credit-Linked Deposit Account. Each Funded L/C Lender acknowledges and agrees
that its obligation to acquire and fund participations in respect of Funded
Letters of Credit pursuant to this paragraph is unconditional and irrevocable
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or the return of
the Credit-Linked Deposits, and that such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Without limiting the
foregoing, each Funded L/C Lender irrevocably authorizes the Deposit Bank to
apply amounts of its Credit-Linked Deposit as provided in this paragraph.
     Notwithstanding the intention of the parties that each Funded L/C Lender
shall have purchased its participation in Funded Letters of Credit on the
Closing Date, in further consideration for the agreements of the Issuing Bank
and the Deposit Bank hereunder, each Funded L/C Lender hereby grants to the
Deposit Bank for the benefit of the Issuing Bank a security interest and right
of offset with respect to its Credit-Linked Deposit and all investments thereof
and all proceeds of any of the foregoing to secure such Funded L/C Lender’s
obligation to acquire and fund participations in respect of Funded Letters of
Credit pursuant to this Section 2.23(d) and each Funded L/C Lender irrevocably
authorizes the Deposit Bank to apply amounts of its Credit-Linked Deposit in
accordance with this Section 2.23(d). Each Funded L/C Lender further
acknowledges and agrees that each Credit-Linked Deposit will be established in
the name of the Deposit Bank and will be subject to the sole dominion and
control of the Deposit Bank.

76



--------------------------------------------------------------------------------



 



     (e)   Reimbursement. If the Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall pay
or cause to be paid to the Administrative Agent an amount equal to such
Revolving L/C Disbursement not later than two hours after the Borrower shall
have received notice from the Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 1:00 p.m.,
New York City time, on any Business Day, not later than 12:00 (noon), New York
City time, on the immediately following Business Day.
     If the Issuing Bank shall make any Funded L/C Disbursement in respect of a
Funded Letter of Credit, the Borrower shall have the right (but not the
obligation) to pay or cause to be paid to the Administrative Agent an amount
equal to the entire amount of such Funded L/C Disbursement not later than two
hours after the Borrower shall have received notice from the Issuing Bank that
payment of such draft will be made or, if the Borrower shall have received such
notice later than 1:00 p.m., New York City time, on any Business Day, not later
than 12:00 (noon), New York City time, on the immediately following Business
Day; provided that the Borrower may not elect to make such reimbursement at any
time after the 91st day immediately preceding the Funded Letter of Credit
Maturity Date. If the Borrower does not so elect to reimburse the Issuing Bank
for such Funded L/C Disbursement, reimbursement of the Issuing Bank shall be
made in accordance with the provisions of Section 2.02(f). In the event that the
Borrower elects to reimburse the Issuing Bank for any Funded L/C Disbursement,
for a period of 91 days following such reimbursement payment by the Borrower,
the Funded L/C Exposure shall be deemed to include for all purposes hereunder
(including for purposes of the issuance of any new Funded Letter of Credit
during such period) the amount of such reimbursement payment until the end of
such 91-day period.
     (f)   Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of, or any consent to departure from, all or
any of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, any Lender, the Administrative Agent or any other Person or any other
event or circumstance

77



--------------------------------------------------------------------------------



 



whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
     Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.
     (g)   Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
L/C Disbursement. The Administrative Agent shall promptly give each Revolving
Credit Lender or each Funded L/C Lender, as the case may be, notice thereof.
     (h)   Interim Interest. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, (i) in the case of any Revolving L/C
Disbursement, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on such date or (ii) in the case of any Funded L/C
Disbursement, unless either the Borrower shall reimburse such Funded L/C
Disbursement in full within the time period specified in Section 2.23(e) or the
Deposit Bank shall pay an amount equal to such Funded L/C Disbursement to the
Issuing Bank with funds held in the Credit-Linked Deposit Account in full on
such date, in each case the unpaid amount thereof shall bear interest for the
account of the Issuing Bank, for each day from and including the date of such
L/C Disbursement to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at (A) in the case of a Revolving L/C Disbursement,
the rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan and (B) in the case of a Funded L/C Disbursement, the rate per
annum that would apply to such amount if such amount were an ABR Term Loan.
     (i)   Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as the Issuing Bank hereunder by
a Lender that

78



--------------------------------------------------------------------------------



 



shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder without affecting
its rights and obligations with respect to Letters of Credit previously issued
by it. At the time such removal or resignation shall become effective, the
Borrower shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii).
The acceptance of any appointment as the Issuing Bank hereunder by a successor
Lender shall be evidenced by an agreement entered into by such successor, in a
form reasonably satisfactory to the Borrower and the Administrative Agent, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Issuing Bank under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
removal of the Issuing Bank hereunder, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank set forth in this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation or removal,
but shall not be required to issue additional Letters of Credit.
     (j)   Cash Collateralization. If any Event of Default pursuant to clauses
(b), (c), (g) or (h) of Article VII shall occur and be continuing, or the
maturity of the Loans has been accelerated and/or the Commitments have been
terminated, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders and Funded L/C Lenders with L/C
Exposure representing greater than 50% of the total L/C Exposure) thereof and of
the amount to be deposited, deposit in an account with the Administrative Agent,
for the ratable benefit of the Lenders with L/C Exposure, an amount in cash
equal to the L/C Exposure as of such date. Such deposit shall be held, upon the
occurrence of any such Event of Default, and for so long as such Event of
Default is continuing, by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower with respect to Letters of
Credit under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Cash Equivalents, which investments shall be made by the Administrative Agent in
accordance with its internal policies applied to transactions of the size and
nature provided for in the Loan Documents, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Upon the occurrence and during the continuance of an Event of
Default pursuant to clauses (b), (c), (g) or (h) of Article VII, or acceleration
of the maturity of the Loans and/or termination of the Commitments, moneys in
such account shall (i) automatically be applied by the Administrative Agent to
reimburse the Issuing Bank for L/C Disbursements for which it has not been
reimbursed, (ii) be held for the satisfaction of the reimbursement obligations
of the Borrower for the L/C Exposure at such time and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders and Funded L/C Lenders with L/C Exposure representing greater than 50%
of the total L/C Exposure), be applied to satisfy the Guaranteed Obligations
hereunder. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence and during the continuance of an Event
of Default pursuant to clauses (b), (c), (g) or (h) of Article VII, or
acceleration of the maturity of the Loans and/or termination of the Commitments,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all such Events of Default have been
cured or waived.
     (k)   Additional Issuing Banks. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such

79



--------------------------------------------------------------------------------



 



Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Lender.
     SECTION 2.24.   Credit-Linked Deposit Account. (a) The Credit-Linked
Deposits shall be held by the Deposit Bank in the Credit-Linked Deposit Account,
and no party other than the Deposit Bank shall have a right of withdrawal from
the Credit-Linked Deposit Account or any other right or power with respect to
the Credit-Linked Deposits, except as expressly set forth in the second
paragraph of Section 2.02(f), the second sentence of 2.09(b) or Section 2.09(d).
Notwithstanding any provision in this Agreement to the contrary, the sole
funding obligation of each Funded L/C Lender in respect of its participation in
Funded Letters of Credit shall be satisfied in full upon the funding of its
Credit-Linked Deposit on the Closing Date.
     (b)   Each of the Borrower, the Deposit Bank, the Administrative Agent, the
Issuing Bank and each Funded L/C Lender hereby acknowledges and agrees that each
Funded L/C Lender is funding its Credit-Linked Deposit to the Deposit Bank for
application in the manner contemplated by the second paragraph of
Section 2.02(f) and that the Deposit Bank has agreed to invest the Credit-Linked
Deposits so as to earn a return (subject to Section 2.08) for the Funded L/C
Lenders equal to (i) the LIBO Rate for the Interest Period in effect for the
Credit-Linked Deposits at such time (the “Benchmark LIBO Rate”) minus (ii) 0.10%
per annum. The Borrower shall not be liable under any circumstance for the
payment of the return described in the immediately preceding sentence. Such
interest will be paid by the Deposit Bank to the Administrative Agent who shall
pay the same to the Funded L/C Lenders quarterly in arrears when Letter of
Credit fees are payable pursuant to Section 2.05(d). In addition to the
foregoing payments by the Deposit Bank, the Borrower agrees to make payments to
the Administrative Agent for payment to the Funded L/C Lenders quarterly in
arrears when Letter of Credit fees are payable pursuant to Section 2.05(d) (and
together with the payment of such fees) in an amount equal to 0.10% per annum on
the average daily amount of the Credit-Linked Deposit during the applicable
Interest Period.
     (c)   Subject to Section 2.09(d), the Borrower shall have no right, title
or interest in or to the Credit-Linked Deposits and no obligations with respect
thereto (including with respect to payment of the Benchmark LIBO Rate), it being
acknowledged and agreed by the parties hereto that the making of the
Credit-Linked Deposits by the Funded L/C Lenders, the provisions of this Section
2.24 and the application of the Credit-Linked Deposits in the manner
contemplated by Section 2.02(f) constitute agreements among the Deposit Bank,
the Administrative Agent, the Issuing Bank and each Funded L/C Lender with
respect to the funding obligations of each Funded L/C Lender in respect of its
participation in Funded Letters of Credit and do not constitute any loan or
extension of credit to the Borrower, subject to the provisions of
Section 2.02(f).
     (d)   Subject to the Borrower’s compliance with the cash-collateralization
requirements set forth in Section 2.09(a), the Deposit Bank shall return any
remaining Credit-Linked Deposits to the Administrative Agent for payment to the
Funded L/C Lenders on a pro rata basis following the occurrence of the Funded
Letter of Credit Maturity Date.
     (e)   Resignation or Removal of the Deposit Bank. The Deposit Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders, the Borrower and any Issuing Bank (other than the entity
serving as the Deposit Bank) if such resignation is in connection with a
concurrent resignation by it as an Issuing Bank. The Deposit Bank may be removed
at any time that the Deposit Bank shall not act as an Issuing Bank with respect
to Funded Letters of Credit, or shall have been removed as an Issuing Bank with
respect to Funded Letters of Credit, by the Borrower by notice to the Deposit
Bank, the Administrative Agent, the Lenders and any Issuing Bank (other than the
entity serving as the Deposit Bank). Upon the acceptance of any appointment as
the Deposit Bank hereunder by an entity that shall agree to serve as successor
Deposit Bank and that (i) shall be a Lender, (ii) shall have an

80



--------------------------------------------------------------------------------



 



office in New York, New York, (iii) shall have a combined capital surplus of at
least $250,000,000, (iv) shall otherwise be reasonably acceptable to the
Borrower, the Administrative Agent and each Issuing Bank (other than the entity
that will serve as successor Deposit Bank) and (v) shall agree to also serve as
an Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Deposit Bank. The acceptance
of any appointment as the Deposit Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form reasonably
satisfactory to the Borrower, the Administrative Agent and such Lender, and,
from and after the effective date of such agreement, (i) such successor Lender
shall have all the rights and obligations of the previous Deposit Bank under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the term “Deposit Bank” shall be deemed to refer to
such successor or to any previous Deposit Bank, as the context shall require.
     SECTION 2.25.   Incremental Facilities. (a) The Borrower may, by written
notice to the Administrative Agent, elect to request (x) the establishment of
one or more new term loan commitments (the “New Term Loan Commitments”) and/or
(y) prior to the Revolving Credit Maturity Date, an increase to the existing
Revolving Credit Commitments (any such increase, the “New Revolving Credit
Commitments” and, together with the New Term Loan Commitments, the “New Loan
Commitments”), in each case to effect the incurrence of secured Indebtedness
permitted to be incurred pursuant to Section 6.01(p) in an amount not in excess
of (and not in duplication of) the amount of secured Indebtedness permitted to
be incurred pursuant to Section 6.01(p) in the aggregate and not less than
$50,000,000 individually (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between the amount of secured Indebtedness permitted to be incurred pursuant to
Section 6.01(p) and all such New Loan Commitments obtained prior to such date),
and integral multiples of $5,000,000 in excess of that amount (it being
understood that any Indebtedness incurred pursuant to this Section 2.25 shall
correspondingly reduce the amount of Indebtedness permitted to be incurred
pursuant to Section 6.01(p), and vice versa). Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that the
New Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that the Borrower shall first offer the Lenders,
on a pro rata basis, the opportunity to provide all of the New Loan Commitments
prior to offering such opportunity to any other Person that is an eligible
assignee pursuant to Section 9.04(b); provided, further, that any Lender offered
or approached to provide all or a portion of the New Loan Commitments may elect
or decline, in its sole discretion, to provide a New Loan Commitment. Such New
Loan Commitments shall become effective, as of such Increased Amount Date;
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Loan Commitments, as
applicable; (ii) both before and after giving effect to the making of any Series
of New Term Loans or New Revolving Credit Loans, each of the conditions set
forth in Section 4.01 shall be satisfied; (iii) the Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Sections 6.13 and 6.14 as of the last day of the most recently ended
fiscal quarter for which financial statements are required to be delivered
pursuant to Section 5.04(a) and 5.04(b) after giving effect to such New Loan
Commitments and any Investment to be consummated in connection therewith;
(iv) the New Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower and the Administrative Agent,
and each of which shall be recorded in the Register; (v) the Borrower shall make
any payments required pursuant to Section 2.16 in connection with the New Loan
Commitments, as applicable; (vi) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by the
Administrative Agent in connection with any such transaction; and (vii) the
requirements set forth in Section 9.19 shall have been satisfied. Any New Term
Loans made on an Increased Amount Date shall be designated as a separate series
(a “Series”) of New Term Loans for all purposes of this Agreement and the other
Credit Documents.

81



--------------------------------------------------------------------------------



 



          (b) On any Increased Amount Date on which New Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the Lenders with Revolving Credit Commitments shall
assign to each Lender with a New Revolving Credit Commitment (each, a “New
Revolving Credit Lender”) and each of the New Revolving Credit Lenders shall
purchase from each of the Lenders with Revolving Credit Commitments, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Lenders with
Revolving Credit Loans and New Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such New Revolving Credit Commitments to the Revolving Credit Commitments,
(ii) each New Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each loan made thereunder (a “New Revolving
Credit Loan”) shall be deemed, for all purposes, a Revolving Credit Loan and
(iii) each New Revolving Credit Lender shall become a Lender with respect to its
New Revolving Credit Commitment and all matters relating thereto.
          (c) On any Increased Amount Date on which any New Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Series shall make a loan to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to its New Term Loan Commitment of such Series and the
New Term Loans of such Series made by such Lender pursuant thereto.
          (d) The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (i) the Series of New Term Loan Commitments and New Term Loan Lenders of
such Series or the New Revolving Credit Commitments and New Revolving Credit
Lenders, as applicable, and (ii) in the case of each notice to any Lender with
Revolving Credit Loans, the respective interests in such Lender’s Revolving
Credit Loans subject to the assignments contemplated by clause (b) of this
Section 2.25.
          (e) The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans; provided, however, that
(i) the New Term Loan Maturity Date for any Series shall be determined by the
Borrower and the applicable New Term Loan Lenders and shall be set forth in the
applicable Joinder Agreement; provided that (x) the Weighted Average Life to
Maturity of all New Term Loans of any Series shall be no shorter than the
Weighted Average Life to Maturity of the Term Loans and (y) the applicable New
Term Loan Maturity Date of each Series shall be no shorter than the final
maturity of the Term Loans and (ii) the rate of interest applicable to the New
Term Loans of each Series shall be determined by the Borrower and the applicable
New Term Loan Lenders and shall be set forth in the applicable Joinder
Agreement. The terms and provisions of the New Revolving Credit Loans and New
Revolving Credit Commitments shall be identical to the Revolving Credit Loans
and the Revolving Credit Commitments.
          (f) Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.25.

82



--------------------------------------------------------------------------------



 



ARTICLE III.
Representations and Warranties
     The Borrower represents and warrants to the Arrangers, the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:
     SECTION 3.01.   Organization; Powers. The Borrower and each of the
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, as proposed to be conducted, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority, and the legal right, to execute, deliver and perform
its obligations under this Agreement, each of the other Loan Documents, the
Senior Note Documents, the Acquisition Documentation and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party,
including, in the case of the Borrower, to borrow hereunder and to issue the
Senior Notes under the Senior Note Documents, in the case of each Loan Party, to
grant the Liens contemplated to be granted by it under the Security Documents
and, in the case of each Subsidiary Guarantor, to Guarantee the Guaranteed
Obligations hereunder as contemplated by the Guarantee and Collateral Agreement.
     SECTION 3.02.   Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or arbitrator or (C) any provision of any
indenture or any material agreement or other material instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture or material agreement or
other material instrument or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any other Loan Party (other than Liens created under
the Security Documents).
     SECTION 3.03.   Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws now or
hereafter in effect relating to creditors’ rights generally and (including with
respect to specific performance) subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and to the
discretion of the court before which any proceeding therefor may be brought.
     SECTION 3.04.   Governmental Approvals. No action, consent or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office,
(b) recordation of the Mortgages, (c) such other actions specifically described
in Section 3.19, (d) any immaterial actions,

83



--------------------------------------------------------------------------------



 



consents, approvals, registrations or filings or (e) such as have been made or
obtained and are in full force and effect.
     SECTION 3.05.   Financial Statements. (a) The Borrower has, on or prior to
the Closing Date, furnished to the Lenders (i) its consolidated balance sheets
and statements of income and stockholder’s equity (A)(1) as of and for the
fiscal year ended December 31, 2004, audited by and accompanied by the opinion
of KPMG LLP, independent public accountants, and (2) as of and for the fiscal
years ended December 31, 2003 and December 31, 2002, audited by and accompanied
by the opinion of PricewaterhouseCoopers LLP, independent public accountants,
and (B) as of and for the fiscal quarter and the portion of the fiscal year
ended September 30, 2005, certified by a Financial Officer of the Borrower and
reviewed by KPMG LLP, independent public accountants, as provided in Statement
on Auditing Standards No. 100 and (ii) the Target’s consolidated balance sheets
and statements of income and stockholder’s equity (A) as of and for the fiscal
years ended December 31, 2004, December 31, 2003 and December 31, 2002, audited
by and accompanied by the opinion of Deloitte & Touche LLP, independent public
accountants, and (B) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2005, certified by a Financial Officer of the
Target and reviewed by Deloitte & Touche LLP, independent public accountants, as
provided in Statement on Auditing Standards No. 100. Such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries or the Target and
its consolidated Subsidiaries, as applicable, as of such dates and for such
periods, subject to normal year-end audit adjustments and the absence of
footnotes in the case of the financial statements referred to in clauses (i)(B)
and (ii)(B) above. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries or the Target and its consolidated Subsidiaries, as applicable, as
of the dates thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis (except, with respect to such financial
statements referred to in clauses (i)(B) and (ii)(B) above, for normal year-end
adjustments and the absence of footnotes).
     (b)   The Borrower has heretofore delivered to the Lenders its unaudited
pro forma consolidated balance sheet and statements of income, stockholder’s
equity and cash flows as of September 30, 2005, prepared giving effect to the
Transactions as if they had occurred, with respect to such balance sheet, on
such date and, with respect to such other financial statements, on the first day
of each of the 9-month period and 12-month period ending on such date. Such pro
forma financial statements (i) have been prepared in good faith by the Borrower,
based on the assumptions used to prepare the pro forma financial information
contained in the Confidential Information Memorandum (which assumptions are
believed by the Borrower on the Closing Date to be reasonable in all material
respects) and (ii) present fairly in all material respects on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be (it being understood that estimates (including pro
forma financial statements), by their nature, are inherently uncertain and that
no assurances are being given that such results will be achieved).
     SECTION 3.06.   No Material Adverse Change. As of the Closing Date, no
event, change or condition has occurred that has had, or could reasonably be
expected to have, a Target MAC or a Combined Company MAC, since June 30, 2005.
At any time after the Closing Date, no event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since the Closing Date.
     SECTION 3.07.   Title to Properties; Possession Under Leases. (a) The
Borrower and the other Loan Parties have good and marketable title to, valid
leasehold interests in, or a license or other right to use, all their respective
material properties and material assets that are included in the Collateral
(including all Mortgaged Property) and including valid rights, title and
interests in or rights to control or

84



--------------------------------------------------------------------------------



 



occupy easements or rights of way used in connection with such properties and
assets (“Easements”), free and clear of all Liens or other exceptions to title
other than Permitted Liens and minor defects in title that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.
     (b)   Except as set forth in Schedule 3.07 or where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect,
(i) each of the Loan Parties has complied with all material obligations under
all material leases to which it is a party and all such material leases are in
full force and effect and (ii) each of the Loan Parties enjoys peaceful and
undisturbed possession under all such material leases.
     (c)   Except as set forth in Schedule 3.07, none of the Borrower or any of
the other Loan Parties has received any notice of, nor has any knowledge of, any
pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation (i) as of
the Closing Date or (ii) at any time thereafter, which in the case of clause
(ii) has had, or could reasonably be expected to have, a Material Adverse
Effect.
     (d)   Except as set forth on Schedule 3.07, none of the Borrower or any of
the Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.
     SECTION 3.08.   Subsidiaries. Schedule 3.08 sets forth as of the Closing
Date (and after giving effect to the Acquisition) a list of all Subsidiaries,
including each Subsidiary’s exact legal name (as reflected in such Subsidiary’s
certificate or articles of incorporation or other constitutive documents) and
jurisdiction of incorporation or formation and the percentage ownership interest
of the Borrower (direct or indirect) therein, and identifies each Subsidiary
that is a Loan Party. As of the Closing Date, the shares of capital stock or
other Equity Interests so indicated on Schedule 3.08 are owned by the Borrower,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Security Documents and, in the case of Equity Interests (other than
Pledged Securities), Permitted Liens) and all such shares of capital stock are
fully paid, and to the extent issued by a corporation, non-assessable.
     SECTION 3.09.   Litigation; Compliance with Laws. (a) Except as set forth
on Schedule 3.09, there are no actions, suits or proceedings at law or in equity
or by or before any arbitrator or Governmental Authority now pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary or
any business, property or material rights of the Borrower or any Subsidiary
(i) that, as of the Closing Date, involve any Loan Document or the Transactions
or, at any time thereafter, involve any Loan Document or the Transactions and
which could reasonably be expected to be material and adverse to the interests
of the Borrower and its Subsidiaries, taken as a whole, or the Lenders, or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
     (b)   Except as set forth on Schedule 3.09, none of the Borrower or any of
the Subsidiaries or any of their respective material properties or assets is in
violation of any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits, but not including any
Environmental Law which is the subject of Section 3.17) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

85



--------------------------------------------------------------------------------



 



     (c)   Permits are in effect for each Mortgaged Property as currently
constructed.
     SECTION 3.10.   Agreements. None of the Borrower or any of the Subsidiaries
is in default under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.11.   Federal Reserve Regulations. (a) None of the Borrower or
any of the Subsidiaries is engaged principally, or as one of its material
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b)   No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve the Borrower in a violation of Regulation X or to involve any broker or
dealer in a violation of Regulation T. No Indebtedness being reduced or retired
out of the proceeds of any Loans or Letters of Credit was or will be incurred
for the purpose of purchasing or carrying any Margin Stock. Following the
application of the proceeds of the Loans and the Letters of Credit, Margin Stock
will not constitute more than 25% of the value of the assets of the Borrower and
the Subsidiaries. None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.
     SECTION 3.12.   Investment Company Act. None of the Borrower or any of the
Subsidiaries is an “investment company” as defined in, and subject to
registration under, the Investment Company Act of 1940, as amended from time to
time.
     SECTION 3.13.   Use of Proceeds. The Borrower will use the proceeds of the
Term Loans made on the Closing Date solely in connection with the assignment of
the term loans, credit-linked deposits, revolving loans and revolving credit
commitments existing under the Existing NRG Credit Agreement on the Closing
Date, to re-evidence and/or to pay amounts outstanding under the Existing NRG
Credit Agreement, to pay the cash portion of the Acquisition Consideration, to
refinance and/or repay the Existing LC Credit Agreement, and the Existing NRG
Notes, to fund the Texas Genco Refinancing Escrow Account (such proceeds to be
applied as set forth in Section 5.11 hereof) and to pay fees, costs and expenses
incurred in connection therewith. The Borrower will use Revolving Letters of
Credit issued on the Closing Date to replace existing Letters of Credit and the
proceeds of any Revolving Loans made on the Closing Date (the availability of
which is subject to the conditions set forth herein) will be used for other
general corporate purposes of the Borrower and the Subsidiary Guarantors on the
Closing Date (but not, directly or indirectly, to fund the Acquisition). After
the Closing Date, the Borrower will use the remaining proceeds of the Term Loans
made on the Closing Date to refinance and/or repay the Existing Texas Genco
Notes and will use the proceeds of the Revolving Loans and the Swingline Loans
for the ongoing working capital requirements and general corporate purposes of
the Borrower and the Subsidiaries. The Borrower will request the issuance of
Letters of Credit solely for the working capital requirements and general
corporate purposes of (i) the Borrower and the Subsidiary Guarantors or (ii) any
other Subsidiary, including to support Commodity Hedging Obligations; provided
that the L/C Exposure with respect to such other Subsidiaries shall not exceed
the L/C Exposure Cap. The Borrower will use the proceeds of the Term Loans that
may be made, or deemed to be made, from the requested conversion of

86



--------------------------------------------------------------------------------



 



Credit-Linked Deposits into Term Loans solely for the working capital
requirements and general corporate purposes of the Borrower.
     SECTION 3.14.   Tax Returns. The Borrower and each of the Subsidiaries has
timely filed or timely caused to be filed all material Federal, state, local and
foreign tax returns or materials required to have been filed by it and all such
tax returns are correct and complete in all material respects. The Borrower and
each of the Subsidiaries has timely paid or caused to be timely paid all
material Taxes due and payable by it and all assessments received by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The Borrower has made adequate provision in accordance with GAAP for all
Taxes accrued and not yet due and payable. No Lien for Taxes has been filed
(except for Taxes not yet delinquent that are being contested in good faith by
appropriate proceedings), and to the knowledge of the Borrower and each of the
Subsidiaries, based on the receipt of written notice, no claim is being
asserted, with respect to any Tax. Neither the Borrower nor any of the
Subsidiaries (a) intends to treat the Loans or any of the transactions
contemplated by any Loan Document or the Acquisition as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4) or
(b) is aware of any facts or events that would result in such treatment.
     SECTION 3.15.   No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower or any
Subsidiary to the Arrangers, the Administrative Agent or any Lender for use in
connection with the transactions contemplated by the Loan Documents or in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain (as of the date
of its delivery to the Arrangers, the Administrative Agent or any Lender or, as
modified or supplemented, as of the Closing Date) any material misstatement of
fact or omitted, omits or will omit to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were,
are or will be made, not misleading; provided that to the extent any such
written information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection (including pro forma financial
statements), the Borrower represents only that it acted in good faith and upon
assumptions believed to be reasonable at the time, it being understood that
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower and the Subsidiaries, and that no
assurance can be given that such projections will be realized.
     SECTION 3.16.   Employee Benefit Plans. Except as could not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each ERISA
Affiliate is in compliance with the applicable provisions of ERISA and, in
respect of the Benefit Plans and Multiemployer Plans, the Tax Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.17.   Environmental Matters. (a) Except as set forth in Schedule
3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries:
     (i) has failed to comply with any Environmental Law or to take all actions
necessary to obtain, maintain, renew and comply with any permit, license,
registration or other approval required under Environmental Law;

87



--------------------------------------------------------------------------------



 



     (ii) has become a party to any administrative or judicial proceeding, or
possesses knowledge of any such proceeding that has been threatened, that could
result in the termination, revocation or modification of any permit, license,
registration or other approval required under Environmental Law;
     (iii) possesses knowledge that the Borrower or any of the Subsidiaries has
become subject to any Environmental Liability or any Mortgaged Property (A) is
subject to any Lien imposed pursuant to Environmental Law or (B) contains
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in any Environmental Liability;
     (iv) has received written notice of any claim or threatened claim, with
respect to any Environmental Liability other than those which have been fully
and finally resolved and for which no obligations remain outstanding; or
     (v) possesses knowledge of any facts or circumstances that could reasonably
be expected to result in any Environmental Liability or could reasonably be
expected to materially interfere with or prevent continued material compliance
with Environmental Laws in effect as of the Closing Date and the date of each
Credit Event by the Borrower or the Subsidiaries.
     (b)   Since the Closing Date, there has been no change in the status of the
matters disclosed on Schedule 3.17 that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
     The representations and warranties in this Section 3.17 are the sole
representations and warranties in any Loan Document with respect to
environmental matters, including without limitation, those relating to
Environmental Law or Hazardous Materials.
     SECTION 3.18.   Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all material insurance coverage maintained by or on
behalf of the Borrower and the Subsidiaries as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums that
are due and owed have been duly paid. The Borrower and the Subsidiaries are
insured by financially sound insurers and such insurance is in such amounts and
covering such risks and liabilities (and with such deductibles, retentions and
exclusions) as are maintained by companies of a similar size operating in the
same or similar businesses.
     SECTION 3.19.   Security Documents. (a) The Guarantee and Collateral
Agreement and the Texas Genco Security Agreement are effective to create in
favor of the applicable Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein and proceeds thereof, subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
and (including with respect to specific performance) principles of equity,
whether considered in a proceeding in equity or in law and to the discretion of
the court before which any proceeding therefor may be brought, and (i) in the
case of the Pledged Securities, upon the earlier of (A) when such Pledged
Securities are delivered to the applicable Collateral Trustee and (B) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), (ii) in the case of Deposit Accounts not constituting Excluded
Perfection Assets, by the execution and delivery of control agreements providing
for “control” as described in Section 9-104 of the UCC, (iii) in the case of
Securities Accounts not constituting Excluded Perfection Assets, upon the
earlier of (A) the filing of financing statements in the offices specified on
Schedule 3.19(a) and (B) the execution and delivery of control agreements
providing for “control” as described in Section 9-106 of the UCC and (iv) in the
case

88



--------------------------------------------------------------------------------



 



of all other Collateral described therein (other than Excluded Perfection
Assets, Intellectual Property Collateral, money not credited to a Deposit
Account or letter of credit rights not constituting supporting obligations),
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.19(a), the Guarantee and Collateral Agreement and the Texas Genco
Security Agreement shall constitute a fully perfected Lien on, all right, title
and interest of the Secured Parties in such Collateral and proceeds thereof, as
security for the Guaranteed Obligations hereunder, in each case prior and
superior to the rights of any other Person (except, in the case of all
Collateral other than Pledged Securities, with respect to Permitted Liens).
     (b)   Each Intellectual Property Security Agreement is effective to create
in favor of the applicable Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Intellectual Property Collateral described therein and proceeds thereof,
subject to applicable insolvency, bankruptcy, reorganization, moratorium,
fraudulent transfer and other laws now or hereafter in effect generally
affecting rights of creditors and (including with respect to specific
performance) principles of equity, whether considered in a proceeding in equity
or in law and to the discretion of the court before which any proceeding
therefor may be brought. When each Intellectual Property Security Agreement is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, respectively, together with financing statements in
appropriate form filed in the offices specified in Schedule 3.19(a), in each
case within the time period prescribed by applicable law, such Intellectual
Property Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the Intellectual Property Collateral, as security for the Guaranteed
Obligations hereunder, in each case prior and superior in right to any other
Person (except with respect to Permitted Liens) (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications, patents, patent applications and copyrights
acquired by the grantors after the Closing Date).
     (c)   Each of the Mortgages is effective to create in favor of the
applicable Collateral Trustee, for the ratable benefit of the Secured Parties, a
legal, valid, binding, subsisting and enforceable Lien on, and security interest
in, all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and proceeds thereof, subject to applicable insolvency,
bankruptcy, reorganization, moratorium, fraudulent transfer and other laws now
or hereafter in effect generally affecting rights of creditors and (including
with respect to specific performance) principles of equity, whether considered
in a proceeding in equity or in law, and to the discretion of the court before
which any proceeding therefor may be brought, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c), each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereof in such Mortgaged Property and proceeds
thereof, as security for the Guaranteed Obligations hereunder, in each case
prior and superior in right to any other Person (except Liens expressly
permitted by clauses (f), (h), (i), (j), (k) (solely to the extent that such
Lien relating to such Permitted Refinancing Indebtedness was permitted prior to
such refinancing by clause (f), (h), (i), (j), (n) or (p)), (n) or (p) of the
definition of “Permitted Liens”).
     SECTION 3.20.   Location of Real Property. Schedule 3.20 lists completely
and correctly as of the Closing Date all real property owned or leased by the
Borrower and the other Loan Parties and all real property to which the Borrower
and the other Loan Parties have an interest via easement, license or permit and,
in each case, the addresses thereof, indicating for each parcel whether it is
owned or leased. As of the Closing Date, the Borrower and the other Loan Parties
own in fee or have valid leasehold or easement interests in, as the case may be,
all the real property set forth on Schedule 3.20.
     SECTION 3.21.   Labor Matters. As of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower,

89



--------------------------------------------------------------------------------



 



threatened. The hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, material local or material foreign law
applicable to such matters in any material respect. All payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary, except as could not reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.
     SECTION 3.22.   Intellectual Property. Except as could not reasonably be
expected to result in a Material Adverse Effect, the Borrower and each of the
Subsidiaries owns, or is licensed or otherwise has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person.
     SECTION 3.23.   Energy Regulation. (a) Neither the Borrower nor any
“subsidiary company” of the Borrower is, or by virtue of the Transactions, will
become, subject to regulation under PUHCA as a “holding company,” a
“public-utility company” or, to the knowledge of the Borrower, a “subsidiary
company” of a “holding company,” in each case as such terms are defined in
PUHCA; provided that after February 8, 2006, the representations and warranties
of this Section 3.23(a) shall be of no force and effect.
     (b)   None of the Borrower or any of the Subsidiaries is subject to
regulation as a “public utility” as such term is defined in the FPA, other than
entities that have market-based rate authority under Section 205 of the FPA.
Each Subsidiary that is subject to regulation as a “public utility” as such term
is defined in the FPA has an order from the FERC, not subject to any pending
challenge, investigation, complaint, or other proceeding (other than generic
proceedings generally applicable in the industry), (x) authorizing such
Subsidiary to engage in wholesale sales of electricity and, to the extent
permitted under its market-based rate tariff, other transactions at market-based
rates and (y) granting such waivers and blanket authorizations as are
customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA. With respect to each Subsidiary described in the
preceding sentence, the FERC has not imposed any rate caps, mitigation measures,
or other limits on market-based sales of power by that Subsidiary, other than
(i) rate caps and mitigation measures generally applicable to similarly situated
marketers or generators selling electricity, ancillary services or other
services at wholesale at market-based rates in the geographic market where such
Subsidiary conducts its business, and (ii) the restrictions imposed on Devon
Power LLC, Middleton Power LLC, Montville Power LLC, Norwalk Power LLC and
Connecticut Jet Power LLC pursuant to those entities’ “reliability must run”
agreements and/or other agreements with ISO New England.
     (c)   Each Subsidiary of the Borrower participating in the wholesale power
market in ERCOT, including Subsidiaries acquired through the Acquisition, has
registered with ERCOT and the PUCT to generate electricity at wholesale, and the
PUCT has not imposed any specific rate cap or mitigation measure. To its
knowledge, the rates charged by each such Subsidiary are not subject to any
pending challenge or investigation other than (i) the obligation of certain
Subsidiaries to sell capacity in auctions mandated by the PUCT under
Section 39.153 of the Texas Public Utility Regulatory Act and (ii) a petition
for certiorari filed for review of the decision of the United States Court of
Appeals for the Fifth Circuit in Texas Commercial Energy v. TXU Energy, Inc.,
413 F.3d 503 (5th Cir. 2005).

90



--------------------------------------------------------------------------------



 



     (d)   There are no complaint proceedings pending with the FERC or the PUCT
seeking abrogation or modification, or otherwise investigating the terms, of a
contract for the sale of power by Borrower or its Subsidiary Guarantors, other
than as expressly set forth on Schedule 3.23(d).
     (e)   Except as could not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and each of the Subsidiary Guarantors, as
applicable, has filed or caused to be filed with the applicable state or local
utility commission or regulatory bodies, ERCOT and the FERC all forms,
applications, notices, statements, reports and documents (including all exhibits
and amendments thereto) required to be filed by it under all Applicable Laws,
including PUHCA, the FPA and state utility laws and the respective rules
thereunder, all of which complied with the applicable requirements of the
appropriate act and rules, regulations and orders thereunder in effect on the
date each was filed.
     (f)   None of the Borrower or any of the Subsidiary Guarantors is subject
to any state laws or material regulations respecting rates or the financial or
organizational regulation of utilities, other than (i) with respect to those
Subsidiaries that are QFs, such state regulations contemplated by 18 C.F.R.
Section 292.602(c), (ii) “lightened regulation” by the New York State Public
Service Commission (the “NYPSC”) of the type described in the NYPSC’s order
issued on September 23, 2004 in Case 04-E-0884 and (iii) the assertion of
jurisdiction by the State of California over maintenance and operating standards
of all generating facilities pursuant to SB 39XX. Other than the approvals noted
in Schedule 3.23(f) associated with the Acquisition, no approval is required to
be obtained in connection with the Transactions by Borrower or its Subsidiaries
from the PUCT, the FERC, or any other state or federal Governmental Authority
with jurisdiction over the energy sales or financing arrangements of the
Borrower and its Subsidiaries.
     (g)   As of the date of this Agreement, each Facility identified as a “QF”
in Schedule 3.23(g) is a QF under PURPA and the current rules and regulations
promulgated thereunder. As of the date of this Agreement, each person identified
as an “EWG” in Schedule 3.23(g) is an “exempt wholesale generator” within the
meaning of PUHCA and the Energy Policy Act of 1992, as amended. As of the date
of this Agreement, each person identified as a FUCO in Schedule 3.23(g) is a
“foreign utility company” within the meaning of PUHCA.
     SECTION 3.24.   Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan (or other extension of credit hereunder) and after giving effect to
the application of the proceeds of each Loan (or other extension of credit
hereunder), (a) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, taking into account the effect of any indemnities,
contribution or subrogation rights, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, taking into account the
effect of any indemnities, contribution or subrogation rights, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.
     SECTION 3.25.   Acquisition Documentation. The Borrower has delivered the
Acquisition Documentation to the Administrative Agent on or prior to the Closing
Date. As of the Closing Date, none of the Acquisition Documentation has been
waived, amended, modified or supplemented without the prior written consent of
the Arrangers in a manner that is material and adverse to the Lenders, and all
such material agreements, instruments and undertakings are in full force and
effect.

91



--------------------------------------------------------------------------------



 



ARTICLE IV.
Conditions of Lending
     The obligations of the Lenders to make Loans, the obligations of the
Issuing Bank to issue Letters of Credit and the obligations of the Funded L/C
Lenders to fund their Credit-Linked Deposits hereunder are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:
     SECTION 4.01.   All Credit Events. On the date of each Borrowing on or
after the Closing Date, including each Borrowing of a Swingline Loan, and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit on
or after the Closing Date (each such event being called a “Credit Event”):
     (a)   The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
     (b)   The representations and warranties set forth in each Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date; provided that,
with respect to any Credit Event occurring on the Closing Date only, any breach
of any such representation or warranty shall not constitute a failure of this
condition unless it constitutes a breach of (i) a representation or warranty
made in the Purchase Agreement by the Target that is material to the interests
of the Lenders but only to the extent that the Borrower has the right to
terminate its obligations under the Purchase Agreement as a result of a breach
of such representation or warranty in the Purchase Agreement and (ii) a
representation or warranty of the Borrower set forth in any of Sections 3.01,
3.02, 3.03, 3.05 (solely with respect to financial statements of the Borrower
and its consolidated Subsidiaries), 3.11, 3.12, 3.15 and 3.25 hereof.
     (c)   The Borrower and each other Loan Party shall be in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed, and, at the time of and immediately after such Credit
Event, no Event of Default or Default shall have occurred and be continuing;
provided that, with respect to any Credit Event occurring on the Closing Date
only, any Default or Event of Default arising from the breach of any
representation or warranty set forth in the Loan Documents shall not constitute
a failure of this condition unless it constitutes a breach of (i) a
representation or warranty made in the Purchase Agreement by the Target that is
material to the interests of the Lenders but only to the extent that the
Borrower has the right to terminate its obligations under the Purchase Agreement
as a result of a breach of such representation or warranty in the Purchase
Agreement and (ii) a representation or warranty of the Borrower set forth in any
of Sections 3.01, 3.02, 3.03, 3.05 (solely with respect to financial statements
of the Borrower and its consolidated Subsidiaries), 3.11, 3.12, 3.15 and 3.25
hereof.
     (d)   After giving effect to such Credit Event, the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment.

92



--------------------------------------------------------------------------------



 



     (e)   After giving effect to such Credit Event, the Funded L/C Exposure
shall not exceed the Total Credit-Linked Deposit.
     Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the matters
specified in paragraphs (b), (c), (d) and (e) of this Section 4.01.
     SECTION 4.02.   Conditions Precedent to Closing Date. On the Closing Date:
     (a)   The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of (i) Kirkland &
Ellis LLP, counsel for the Borrower and the Subsidiaries, substantially to the
effect set forth in Exhibit M, and (ii) each special and local counsel to the
Borrower and the Subsidiaries (including special regulatory counsel) as the
Arrangers may reasonably request, in each case (A) dated the Closing Date,
(B) addressed to the Arrangers, the Administrative Agent, the Collateral Agent,
the Deposit Bank, the Issuing Bank and the Lenders and (C) covering such matters
relating to the Loan Documents and the Transactions as the Arrangers shall
reasonably request and which are customary for transactions of the type
contemplated herein.
     (b)   The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws of such Loan Party as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party, and in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or other formation documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above; and (iv) if requested, documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act (title III of Pub. L. 107-56 (signed into law October 26, 2001)).
     (c)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b), (c) and
(d) of Section 4.01.
     (d)   The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, (ii) the
Guarantee and Collateral Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Subsidiary Guarantor, (iii) a Mortgage covering
each of the Mortgaged Properties, executed and delivered by a duly authorized
officer of each Loan Party thereto, (iv) except as set forth in

93



--------------------------------------------------------------------------------



 



Section 5.10(b), the Control Agreements, executed and delivered by a duly
authorized officer of each Loan Party thereto, (v) the Intellectual Property
Security Agreements, executed and delivered by a duly authorized officer of each
Loan Party thereto, (vi) the NRG Collateral Trust Agreement, executed and
delivered by a duly authorized officer of the Borrower and each Subsidiary
Guarantor party thereto, (vii) copies of the executed Texas Genco Security
Agreement and the Texas Genco Collateral Trust Agreement, (viii) the amendment
to the Texas Genco Security Agreement and the Sharing Confirmation under the
Texas Genco Collateral Trust Agreement, each dated as of the Closing Date and
executed and delivered by a duly authorized officer of each Loan Party party
thereto, (viii) if requested by any Lender pursuant to Section 2.04, a
promissory note or notes conforming to the requirements of such Section and
executed and delivered by a duly authorized officer of the Borrower and (ix) a
Lender Addendum executed and delivered by each Lender and accepted by the
Borrower.
     (e)   The structure utilized to consummate the Acquisition, the terms
thereof, the costs and expenses incurred in connection therewith, the pro forma
capitalization of the Borrower after giving effect to the Transactions and the
definitive documentation relating thereto, and all organizational documents of
the Borrower shall be in form and substance reasonably satisfactory to each
Arranger, and the Acquisition Documentation shall be in full force and effect on
the Closing Date (it being understood that the structure, terms and
documentation relating to the Acquisition and the organizational documents of
the Borrower and its subsidiaries shall be deemed satisfactory to each Arranger
to the extent set forth in the Commitment Letter or the Purchase Agreement). The
Acquisition shall have been consummated, or shall be consummated concurrently
with the initial funding of the facilities contemplated by this Agreement,
pursuant to the Purchase Agreement and no material condition precedent to the
consummation of the Acquisition as set forth in the Purchase Agreement shall
have been waived, amended, modified or supplemented in a manner that is material
and adverse to the Lenders without the prior written consent of the Arrangers,
which consent shall not be unreasonably withheld, conditioned or delayed.
     (f)   Concurrently with the initial funding of the facilities contemplated
by this Agreement, all pre-existing Indebtedness for borrowed money of the
Borrower, the Target and their respective subsidiaries and preferred stock (if
any) of the Target and its subsidiaries, except for Indebtedness (a) with an
aggregate principal amount not to exceed $5,000,000 in each case and $25,000,000
in the aggregate, (b) permitted by Section 6.01(x) or (c) described on
Schedule 6.01, shall have been repaid, retired or redeemed in full, and in the
case of pre-existing Indebtedness that shall have been repaid, retired or
redeemed, all commitments relating thereto shall have been terminated, and all
Liens or security interests related thereto shall have been terminated or
released, in each case on terms reasonably satisfactory to each Arranger.
     (g)   Concurrently with the initial funding of the facilities contemplated
by this Agreement, cause to be deposited an amount equal to at least
$1,617,066,176.73 into the Texas Genco Refinancing Escrow Account to be held in
accordance with the terms thereof. The Existing Texas Genco Credit Agreement
shall have been amended to permit the consummation of the Acquisition and the
other Transactions, including the incurrence of the Obligations hereunder, the
Liens securing such Obligations and the other actions contemplated by this
Agreement and the other Loan Documents. The Existing Texas Genco Credit
Agreement shall have been amended to provide for the termination of all
commitments thereunder and the maturity thereof on the date that is not more
than five days after the Closing Date.
     (h)   The Borrower shall have paid all fees and reasonable, documented
out-of-pocket costs and expenses (including reasonable legal fees and expenses
of Latham & Watkins LLP,

94



--------------------------------------------------------------------------------



 



counsel to the Arrangers, and one local counsel to the Arrangers per relevant
jurisdiction (it being understood that such limitation does not apply to
regulatory counsel) and their technical and other non-financial advisors, title
premiums, survey charges and recording taxes and fees) and other compensation
accrued and payable as of such date to the Arrangers, the Administrative Agent
or the Lenders as separately agreed by the Borrower and the Arrangers.
     (i)   The applicable Collateral Trustee, for the ratable benefit of the
Secured Parties, shall have been granted on the Closing Date, to the extent
described in Section 3.19, first priority perfected (subject to the limitations
set forth in Section 3.19) Liens on the Collateral (other than any Excluded
Perfection Assets) (subject, in the case of all Collateral other than Pledged
Securities, only to Permitted Liens) and Guarantees from the Subsidiary
Guarantors and shall have received such other reports, documents and agreements
as the applicable Collateral Trustee or the Collateral Agent shall reasonably
request and which are customarily delivered in connection with security
interests in real property assets, including title insurance. The Pledged
Securities shall have been duly and validly pledged under the Guarantee and
Collateral Agreement to the applicable Collateral Trustee, for the ratable
benefit of the Secured Parties, and certificates representing such Pledged
Securities, accompanied by instruments of transfer and stock powers endorsed in
blank, shall be in the actual possession of the applicable Collateral Trustee.
     (j)   All material governmental, shareholder and third-party approvals and
all material consents necessary to the financing of the Acquisition shall have
been received and shall be in full force and effect, and all applicable waiting
periods shall have expired without any materially adverse action being taken by
any applicable authority.
     (k)   The Arrangers shall have received the financial statements and other
information required on or prior to the Closing Date pursuant to Section 3.05
all in form and substance reasonably satisfactory to the Arrangers.
     (l)   Each Collateral Trustee and the Collateral Agent shall have received
a duly executed Perfection Certificate dated on or prior to the Closing Date.
The Arrangers shall have received the results of a recent Lien and judgment
search in each relevant jurisdiction with respect to the Borrower and those of
the Subsidiaries that shall be Subsidiary Guarantors or shall otherwise have
material assets that are included in the Collateral, and such search shall
reveal no Liens on any of the assets of the Borrower or any of such Subsidiaries
except, in the case of Collateral other than Pledged Securities, for Permitted
Liens and except for Liens to be discharged on or prior to the Closing Date
pursuant to documentation reasonably satisfactory to the Arrangers or such other
Liens that are not discharged with the consent of the Administrative Agent, as
such consent may be provided in the Administrative Agent’s reasonable judgment.
     (m)   The Arrangers shall have received a solvency certificate from a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to each Arranger, supporting the conclusions that after giving effect to the
Transactions, the Borrower will not be insolvent or be rendered insolvent by the
Indebtedness incurred in connection therewith, or be left with unreasonably
small capital with which to engage in its businesses, or have incurred debts
beyond its ability to pay such debts as they mature.
     (n)   The Administrative Agent shall have received satisfactory assurances
that an ALTA (or in the case of Mortgaged Property owned by Texas Genco, LP or
Texas Genco II, LP, required TLTA or other applicable Texas forms of) title
insurance policy (policies) insuring the

95



--------------------------------------------------------------------------------



 



interest of the Lenders in each Mortgaged Property has been obtained, in form
and substance reasonably satisfactory to each Arranger and the Administrative
Agent.
     (o)   There shall not have been, since June 30, 2005,
     (i) any state of facts, change, development, event, effect, condition or
occurrence that is materially adverse to the business, assets, properties,
liabilities or condition (financial or otherwise) of the Target and its
subsidiaries taken as a whole or that, directly or indirectly, prevents or
materially impairs or delays the ability of the Target to perform its
obligations under the Purchase Agreement; provided, however, that any adverse
change or effect attributable to (1) any adoption, implementation, promulgation,
repeal, modification, reinterpretation or proposal of any rule, regulation,
ordinance, order, protocol or any other law of or by any governmental authority
(including, for the avoidance of doubt, the ERCOT market), (2) changes or
developments in national, regional, state or local wholesale or retail markets
for power or fuel, including changes in commodity prices, related products, or
availability or costs of transportation, (3) changes or developments in
national, regional, state or local wholesale or retail electric power prices,
(4) system-wide changes or developments in national, regional or state electric
transmission or distribution systems, other than changes or developments
involving physical damage or destruction thereto, (5) the announcement, pendency
or consummation of the transactions contemplated by the Purchase Agreement
(including any decrease in customer demand, any reduction in revenues, any
disruption in supplier, partner or similar relationships, or any loss of
employees), and (6) changes or developments in financial or securities markets
or the economy in general, shall, in each case, be excluded from such
determination to the extent, in the case of clauses (1) through (6), any such
laws, changes and developments do not have a disproportionate adverse effect on
the Target and its subsidiaries as compared to other entities engaged in the
power generation business in any of the relevant geographic areas with respect
to such laws, changes or developments, as applicable (a “Target MAC”), or
     (ii) any state of facts, change, development, event, effect, condition or
occurrence materially adverse to the business, assets, properties, liabilities
or condition (financial or otherwise) of the Borrower, the Target and their
respective subsidiaries, taken as a whole, or that, directly or indirectly,
prevents or materially impairs or delays the ability of Borrower, the Target and
their respective subsidiaries, taken as a whole, to perform their obligations
under the Purchase Agreement; provided, however, that any adverse change or
effect attributable to (1) any adoption, implementation, promulgation, repeal,
modification, reinterpretation or proposal of any rule, regulation, ordinance,
order, protocol or any other law of or by any governmental authority (including,
for the avoidance of doubt, the ERCOT market), (2) changes or developments in
national, regional, state or local wholesale or retail markets for power or
fuel, including changes in commodity prices, related products, or availability
or costs of transportation, (3) changes or developments in national, regional,
state or local wholesale or retail electric power prices, (4) system-wide
changes or developments in national, regional or state electric transmission or
distribution systems, other than changes or developments involving physical
damage or destruction thereto, (5) the announcement, pendency or consummation of
the transactions contemplated by the Purchase Agreement (including any decrease
in customer demand, any reduction in revenues, any disruption in supplier,
partner or similar relationships, or any loss of employees), and (6) changes or
developments in financial or securities markets or the economy in general,
shall, in each case, be excluded from such determination to the extent, in the
case of clauses (1) through (6), any such laws, changes and developments do not
have a disproportionate adverse effect on the Borrower, the Target and their
respective subsidiaries, taken as a whole, as compared to other entities engaged
in the power generation business in any of the relevant

96



--------------------------------------------------------------------------------



 



     geographic areas with respect to such laws, changes or developments, as
applicable (a “Combined Company MAC”).
     In interpreting the definition of “Target MAC” and “Combined Company MAC”
with respect to plant outages, the parties agree that the effect of the
unplanned plant outages at the Target and its subsidiaries from August 31, 2002
to the date of the Purchase Agreement did not in and of themselves constitute a
“Target MAC” or “Combined Company MAC” after taking into account all relevant
facts and circumstances.
     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.08).
ARTICLE V.
Affirmative Covenants
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations in each case not then due and payable) shall have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full or reimbursement
thereof shall have been cash-collateralized in an amount equal to 103% of the
L/C Exposure as of such time and all Credit-Linked Deposits have been returned
to the Funded L/C Lenders (or used to reimburse Funded L/C Disbursements or
converted to Term Loans), the Borrower will, and will cause each of the
Subsidiaries to:
     SECTION 5.01.   Corporate Existence. Subject to Section 6.04 hereof, and
only with respect to the Borrower and its Restricted Subsidiaries, do or cause
to be done all things necessary to preserve and keep in full force and effect
(a) its corporate existence, and the corporate, partnership or other existence
of each of its subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Borrower or any
such subsidiary; and (b) the rights (charter and statutory), licenses and
franchises of the Borrower and its subsidiaries, except where the failure to so
preserve and keep could not reasonably be expected to result in a Material
Adverse Effect; provided, however, that the Borrower shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its subsidiaries, if the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its subsidiaries, taken as a whole, and that the loss
thereof could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.02.   Insurance. Except to the extent any such insurance is not
generally available in the marketplace from commercial insurers, keep its
properties that are of an insurable character adequately insured in accordance
with industry standards at all times by financially sound insurers (provided,
however, that there shall be no breach of this Section 5.02 if any such insurer
becomes financially unsound and such Loan Party obtains reasonably promptly
insurance coverage from a different financially sound insurer), which, in the
case of any insurance on any Mortgaged Property, are licensed to do business in
the States where the applicable Mortgaged Property is located; maintain such
other insurance, to such extent and against such risks (and with such
deductibles, retentions and exclusions), in each case as is customary with
companies of a similar size operating in the same or similar businesses;
maintain such other insurance as may be required by law; and maintain such other
insurance as otherwise required by the Security Documents.

97



--------------------------------------------------------------------------------



 



     SECTION 5.03.   Taxes. Pay, and cause each of its subsidiaries to pay,
prior to delinquency, all material Taxes, assessments, and governmental levies
except such as are contested in good faith and by appropriate proceedings and
where the Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.
     SECTION 5.04.   Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:
     (a)   within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition as of the close of such fiscal year of the
Borrower and its consolidated Subsidiaries at such time and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year (or, in the
case of the fiscal year ending December 31, 2005, the comparable period of more
than twelve months ending December 31, 2004), all audited by KPMG LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants reasonably satisfactory to the Administrative
Agent (which shall not be qualified in any material respect, except for
qualifications relating to accounting changes (with which such independent
public accountants shall concur) in response to FASB releases or other
authoritative pronouncements) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
     (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition as of the close of such fiscal quarter of the Borrower and
its consolidated Subsidiaries at such time and the results of its operations and
the operations of such Subsidiaries during such fiscal quarter and the then
elapsed portion of the fiscal year, and comparative figures for the same periods
in the immediately preceding fiscal year, all certified by one of its Financial
Officers to the effect that such financial statements, while not examined by
independent public accountants, reflect in the opinion of the Borrower all
adjustments necessary to present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such periods in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c)   (i) concurrently with any delivery of financial statements under
paragraph (a) above for the year ended December 31, 2006 and each year
thereafter, a letter from the accounting firm rendering the opinion on such
statements (which letter may be limited to accounting matters and disclaim
responsibility for legal interpretations) stating whether, in connection with
their audit examination, anything has come to their attention which would cause
them to believe that any Default or Event of Default existed on the date of such
financial statements and if such a condition or event has come to their
attention and (ii) concurrently with any delivery of financial statements under
paragraph (a) or (b) above for the quarter ended June 30, 2006 and each quarter
and/or year thereafter, a certificate of a Financial Officer of the Borrower
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (B) setting forth computations in reasonable detail as is reasonably
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.13 and 6.14 and, in the case of a

98



--------------------------------------------------------------------------------



 



certificate delivered with the financial statements required by paragraph
(a) above, setting forth the Borrower’s calculation of Excess Cash Flow,
Consolidated EBITDA and Capital Expenditures for the applicable fiscal year and
the Available Amount as at the end of the applicable fiscal year and
(C) disclosing any Asset Sale or Recovery Event (other than any Asset Sale or
Recovery Event not subject to the mandatory prepayment provisions set forth in
Section 2.13(b)(i) pursuant to the first proviso of the definition of Net Cash
Proceeds) that was consummated in the preceding fiscal quarter and specifying
the nature thereof and the use of proceeds with respect thereto;
     (d)   within 30 days following the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
     (e)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any domestic national securities exchange, or distributed to
its shareholders generally, as the case may be;
     (f)   promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto; and
     (g)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
     SECTION 5.05.   Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after the Borrower obtains
knowledge thereof:
     (a)   any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b)   the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any arbitrator or Governmental Authority,
against the Borrower or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect;
     (c)   the occurrence of any ERISA Event that could reasonably be expected
to result in a Material Adverse Effect; and
     (d)   any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
     SECTION 5.06.   Information Regarding Collateral. (a) Furnish, and will
cause each Loan Party to furnish, to each of the Administrative Agent, the
Collateral Agent and the applicable Collateral Trustee prompt written notice of
(i) any change (A) in any Loan Party’s corporate name as set forth in its
certificate of incorporation, certificate of formation or other relevant
organizational documents, (B) any office or facility at which material portions
of Collateral owned by it is located (including the

99



--------------------------------------------------------------------------------



 



establishment of any such new office or facility), (C) in any Loan Party’s
corporate structure or (D) in any Loan Party’s Federal Taxpayer Identification
Number; (ii) any formation or acquisition after the Closing Date of any
Subsidiary that is not an Excluded Subsidiary; (iii) any sale, transfer, lease,
issuance or other disposition (by way of merger, consolidation, operation of law
or otherwise) after the Closing Date of any Equity Interests of any Subsidiary
that is not an Excluded Subsidiary to any Person other than the Borrower or
another Subsidiary; and (iv) any Subsidiary that is an Excluded Subsidiary as of
the Closing Date or at any time thereafter ceasing to be an Excluded Subsidiary.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless a reasonable period has been provided (such period to
be at least 3 Business Days) for making all filings under the UCC or otherwise
and taking all other actions, in each case that are required in order for the
applicable Collateral Trustee to continue at all times following such change to
have a valid, legal and perfected (subject to the limitations set forth in
Section 3.19) security interest in all the Collateral (other than any Excluded
Perfection Assets). The Borrower also agrees promptly to notify each of the
Administrative Agent, the Collateral Agent and the applicable Collateral Trustee
if any material portion of the Collateral is damaged or destroyed.
     (b)   In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer of the Borrower setting forth (i) the information
required pursuant to Section I of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) any liquidation or
dissolution during such preceding fiscal year of any Subsidiary other than an
Excluded Subsidiary.
     SECTION 5.07.   Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. (a) Keep, and cause each Subsidiary to keep, proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all applicable requirements of law are made of all
financial operations. No more than once in any fiscal year (except if an Event
of Default has occurred and is continuing) the Borrower will, and will cause
each of its subsidiaries to, permit, if requested by the Administrative Agent,
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Subsidiaries at reasonable times and as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any of its Subsidiaries
with the officers thereof and independent accountants therefor.
     (b)   At its election, the Administrative Agent may retain, or require the
Borrower to retain, an independent engineer or environmental consultant to
conduct an environmental assessment of any Mortgaged Property or facility of the
Borrower or any Subsidiary. Any such environmental assessments conducted
pursuant to this paragraph (b) shall be at the Borrower’s sole cost and expense
only if conducted following the occurrence of (i) an Event of Default or
(ii) any event, circumstance or condition that could reasonably be expected to
result in an Event of Default, in the case of each of clause (i) and (ii) that
concerns or relates to any Environmental Liabilities of the Borrower or any
Subsidiary; provided that the Borrower shall only be responsible for such costs
and expenses to the extent that such environmental assessment is limited to that
which is reasonably necessary to assess the subject matter of such Event of
Default or such event, circumstance or condition that could reasonably be
expected to result in an Event of Default. In addition, environmental
assessments conducted pursuant to this paragraph (b) shall not be conducted more
than once every twelve months with respect to any parcel of Mortgaged Property
or any single facility of the Borrower or any Subsidiary unless such
environmental assessments are conducted following the occurrence of (i) an Event
of Default or (ii) any event, circumstance or condition that could reasonably be
expected to result in an Event of Default, in the case of each of clause (i) and
(ii) that concerns or relates to any Environmental Liabilities of the Borrower
or any Subsidiary. The Borrower

100



--------------------------------------------------------------------------------



 



shall, and shall cause each of the Subsidiaries to, reasonably cooperate in the
performance of any such environmental assessment and permit any such engineer or
consultant designated by the Administrative Agent to have reasonable access to
each property or facility at reasonable times and after reasonable notice to the
Borrower of the plans to conduct such an environmental assessment. Environmental
assessments conducted under this paragraph (b) shall be limited to visual
inspections of the Mortgaged Property or facility, interviews with
representatives of the Borrower or facility personnel, and review of applicable
records and documents pertaining to the property or facility.
     (c)   In the event that the Administrative Agent reasonably believes that
Hazardous Materials have been Released or are threatened to be Released on any
Mortgaged Property or other facility of the Borrower or any Subsidiary or that
any such property or facility is not being operated in compliance with
applicable Environmental Law, in each case where the Release, threatened Release
or failure to comply has resulted in, or could reasonably be expected to result
in, a material Environmental Liability of the Borrower any of the Subsidiaries,
the Administrative Agent may, at its election and after reasonable notice to the
Borrower, retain, or require the Borrower to retain, an independent engineer or
other qualified environmental consultant to reasonably assess the subject matter
of such Release, threatened Release or failure to comply with applicable
Environmental Law. Such environmental assessments may include detailed visual
inspections of the Mortgaged Property or facility, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and groundwater samples as well as such
other reasonable investigations or analyses in each case as are reasonable and
necessary to assess the subject matter of the Release, threatened Release or
failure to comply. The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. All environmental assessments conducted pursuant to
this paragraph (c) shall be at the Borrower’s sole cost and expense.
     SECTION 5.08.   Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.
     SECTION 5.09.   Additional Collateral, etc. (a) With respect to any
Collateral acquired after the Closing Date or with respect to any property or
asset which becomes Collateral pursuant to the definition thereof after the
Closing Date or, in the case of inventory or equipment that is part of the
Collateral, any material Collateral moved after the Closing Date by the Borrower
or any other Loan Party (other than any Collateral described in paragraphs (b),
(c) or (d) of this Section) as to which the applicable Collateral Trustee, for
the benefit of the Secured Parties, does not have a perfected security interest,
promptly (and, in any event, within 20 Business Days following the date of such
acquisition or designation) (i) execute and deliver to the Administrative Agent,
the Collateral Agent and the applicable Collateral Trustee such amendments to
the Guarantee and Collateral Agreement, the Texas Genco Security Agreement or
such other Security Documents as the Collateral Agent or the applicable
Collateral Trustee, as the case may be, deems necessary or reasonably advisable
to grant to such Collateral Trustee, for the benefit of the Secured Parties, a
security interest in such Collateral and (ii) take all actions necessary or
reasonably requested by the Administrative Agent to grant to the applicable
Collateral Trustee, for the benefit of the Secured Parties, a perfected (subject
to the limitations set forth in Section 3.19) first priority security interest
in such Collateral (other than any Excluded Perfection Assets and, except with
respect to Pledged Securities, subject to Permitted Liens), including the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement, the Texas Genco Security Agreement or by law
or as may be reasonably requested by the Administrative Agent, the Collateral
Agent or the applicable Collateral Trustee. For the avoidance of doubt, any
Collateral acquired by Texas Genco or its Subsidiaries shall be governed by the
Texas Genco Security Agreement and the Texas Genco Collateral Trust Agreement
unless and until the Texas Genco Collateral

101



--------------------------------------------------------------------------------



 



Trust Agreement is terminated in compliance with Article 10 of the NRG
Collateral Trust Agreement.
     (b)   With respect to any fee interest in any Collateral consisting of real
property or any lease of Collateral consisting of real property acquired or
leased after the Closing Date by the Borrower or any other Loan Party or which
becomes Collateral pursuant to the definition thereof (other than any Excluded
Perfection Assets), promptly (and, in any event, within 60 days following the
date of such acquisition) (i) execute and deliver a first priority Mortgage in
favor of the applicable Collateral Trustee, for the benefit of the Secured
Parties, covering such real property and complying with the provisions herein
and in the Security Documents, (ii) provide the Secured Parties with (A) title
and extended coverage insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably specified by the Administrative Agent, the Collateral Agent
or the applicable Collateral Trustee, which may be the value of the generation
assets, if applicable, situated thereon), together with such endorsements as are
reasonably required by the Administrative Agent, the Collateral Agent or the
applicable Collateral Trustee and are obtainable in the State in which such
Mortgaged Property is located, as well as a current ALTA survey thereof
complying with the requirements set forth in Schedule 5.09(b) and all of the
other provisions herein and in the Security Documents, together with a
surveyor’s certificate and (B) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent, the Collateral Agent or the
applicable Collateral Trustee in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, the Collateral Agent and the applicable Collateral Trustee, (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent, the Collateral Agent and the applicable Collateral Trustee legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, the Collateral Agent and the applicable Collateral Trustee and
(iv) deliver to the Administrative Agent a notice identifying the consultant’s
reports, environmental site assessments or other documents relied upon by the
Borrower or any other Loan Party to determine that any such real property
included in such Collateral does not contain Hazardous Materials of a form or
type or in a quantity or location that could, or to determine that the
operations on any such real property included in such Collateral is in
compliance with Environmental Law except to the extent any non-compliance could
not, reasonably be expected to result in a material Environmental Liability.
     (c)   With respect to any new Subsidiary (other than an Unrestricted
Subsidiary or an Excluded Subsidiary, except for an Excluded Project Subsidiary
the pledge of whose Equity Interests pursuant to the Security Documents would
not cause a default under the applicable Non-Recourse Indebtedness in respect of
which it is an obligor) created or acquired after the Closing Date (which, for
the purposes of this paragraph, shall include any existing Subsidiary that
ceases to be an Unrestricted Subsidiary, an Excluded Foreign Subsidiary or an
Excluded Project Subsidiary and any Equity Interests in an Excluded Project
Subsidiary the pledge of which would no longer cause a default under the
applicable Non-Recourse Indebtedness in respect of which it is an obligor) by
the Borrower or any of the Subsidiaries, promptly (and, in any event, within
20 days following such creation or the date of such acquisition), (i) execute
and deliver to the Administrative Agent, the Collateral Agent and the applicable
Collateral Trustee such amendments to the Guarantee and Collateral Agreement or
the Texas Genco Security Agreement as the Administrative Agent, the Collateral
Agent or the applicable Collateral Trustee deems necessary or reasonably
advisable to grant to the applicable Collateral Trustee, for the benefit of the
Secured Parties, a valid, perfected first priority security interest in the
Equity Interests in such new Subsidiary that are owned by the Borrower or any of
the Subsidiaries, (ii) deliver to the applicable Collateral Trustee the
certificates, if any, representing such Equity Interests, together with undated
instruments of transfer or stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary that is not an Excluded Subsidiary or an
Unrestricted Subsidiary (A) to become a party to the Guarantee and Collateral

102



--------------------------------------------------------------------------------



 



Agreement to, among other things, provide Guarantees of the Guaranteed
Obligations hereunder, the applicable Collateral Trust Agreement and the
Intellectual Property Security Agreements and (B) to take such actions necessary
or reasonably requested by the Administrative Agent to grant to the applicable
Collateral Trustee, for the benefit of the Secured Parties, a perfected (subject
to the limitations set forth in Section 3.19) first priority security interest
(except with respect to Pledged Securities, subject to Permitted Liens) in the
Collateral described in the Guarantee and Collateral Agreement, the Texas Genco
Security Agreement and the Intellectual Property Security Agreement with respect
to such new Subsidiary that is not an Excluded Subsidiary, including the
recording of instruments in the United States Patent and Trademark Office and
the United States Copyright Office, the execution and delivery by all necessary
Persons of Control Agreements and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, the
Texas Genco Security Agreement, the Intellectual Property Security Agreement or
by law or as may be reasonably requested by the Administrative Agent, the
Collateral Agent or the applicable Collateral Trustee and (iv) deliver to the
Administrative Agent, the Collateral Agent and the applicable Collateral
Trustee, if reasonably requested, legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the applicable Collateral Trustee.
     (d)   With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by the Borrower or any of its Subsidiaries,
promptly (and, in any event, within 25 days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent, the
Collateral Agent and the applicable Collateral Trustee such amendments to the
Guarantee and Collateral Agreement or the Texas Genco Security Agreement as the
Administrative Agent, the Collateral Agent or the applicable Collateral Trustee
deems necessary or advisable in order to grant to the Collateral Trustee, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Equity Interests in such new Excluded Foreign Subsidiary that is directly
owned by the Borrower or any of its Domestic Subsidiaries (provided that in no
event shall more than 66% of the total outstanding voting first-tier Equity
Interests in any such new Excluded Foreign Subsidiary be required to be so
pledged), (ii) deliver to the applicable Collateral Trustee the certificates
representing such Equity Interests, together with undated instruments of
transfer or stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Domestic Subsidiary, as the case may be, and
take such other action as may be necessary or, in the reasonable opinion of the
Administrative Agent, the Collateral Agent or the applicable Collateral Trustee,
desirable to perfect the security interest of such Collateral Trustee thereon
and (iii) deliver to the Administrative Agent, the Collateral Agent and such
Collateral Trustee, if reasonably requested, legal opinions (which may be
delivered by in-house counsel if admitted in the relevant jurisdiction) relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent, the
Collateral Agent and such Collateral Trustee.
     SECTION 5.10.   Further Assurances. (a) From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent, the Collateral Agent or the applicable
Collateral Trustee may reasonably request, for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent, such Collateral Trustee and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any Subsidiary which assets or property may be
deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Administrative Agent, the Collateral Agent, the applicable
Collateral Trustee or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any

103



--------------------------------------------------------------------------------



 



consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent, such
Collateral Trustee or such Lender may be required to obtain from the Borrower or
any of the Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.
     (b)   On or prior to the 45th day after the Closing Date, with respect to
any Deposit Account, Securities Account or Commodities Account of Texas Genco
and its subsidiaries that shall exist on the Closing Date, and on or prior to
the 45th day after the date any additional Deposit Account, Securities Account
or Commodities Account of Texas Genco and its subsidiaries is opened after the
Closing Date, at its sole expense, with respect to any such Deposit Account,
Securities Account or Commodities Account, each applicable Subsidiary Guarantor
shall take any actions required for the Collateral Trustee to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto, including executing and delivering and causing the relevant depositary
bank or securities intermediary to execute and deliver a Control Agreement in
form and substance reasonably satisfactory to the Collateral Trustee.
     SECTION 5.11.   Texas Genco Refinancing. On or prior to the fifth day after
the Closing Date, (a) repurchase or otherwise retire all of the outstanding
Existing Texas Genco Notes, (b) use the funds deposited in the Texas Genco
Refinancing Escrow Account to repay in full all of the obligations under the
Existing Texas Genco Credit Agreement (other than indemnification and other
contingent obligations not yet due and payable) and (c) cause all commitments
under the Existing Texas Genco Credit Agreement to be terminated, and all Liens
or security interests securing the obligations under the Existing Texas Genco
Credit Agreement to be terminated or released, in each case on terms reasonably
satisfactory to the Administrative Agent. The Borrower shall not receive any
funds from the Texas Genco Refinancing Escrow Account unless all of the
obligations under the Existing Texas Genco Credit Agreement (other than
indemnification and other contingent obligations not yet due and payable) are
repaid and terminated in full and the other actions described in clauses (b) and
(c) above have occurred.
ARTICLE VI.
Negative Covenants
     The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations in each case not then due and payable) shall have been
paid in full and all Letters of Credit have been cancelled or have expired and
all amounts drawn thereunder have been reimbursed in full or reimbursement
thereof shall have been cash-collateralized in an amount equal to 103% of the
L/C Exposure as of such time and all Credit-Linked Deposits have been returned
to the Funded L/C Lenders (or used to reimburse Funded L/C Disbursements or
converted to Term Loans), the Borrower will not, nor will it cause or permit any
of its Restricted Subsidiaries to:
     SECTION 6.01.   Indebtedness and Preferred Stock. Directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness, and the Borrower will not issue any Disqualified
Stock and will not permit any of its Restricted Subsidiaries to issue any shares
of preferred stock except for:
     (a)   the incurrence by the Borrower (and the Guarantee thereof by the
Subsidiary Guarantors) of the Indebtedness created (and the reimbursement
obligations with respect to Letters of Credit issued) under the Loan Documents
and any Revolver Refinancing Indebtedness;

104



--------------------------------------------------------------------------------



 



     (b)   the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness;
     (c)   the incurrence by the Borrower and the Subsidiary Guarantors of
Indebtedness represented by the Senior Notes issued on or prior to the Closing
Date and the related Guarantees of the Subsidiary Guarantors thereof;
     (d)   the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness represented by Attributable Debt, Capital Lease Obligations,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing all or any part of the purchase price or cost of
design, construction, installation or improvement or lease of property (real or
personal), plant or equipment used in the business of the Borrower or any of its
Restricted Subsidiaries or incurred within 270 days after any of the foregoing,
in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (d), not to exceed $400,000,000 at
any time outstanding;
     (e)   the incurrence by the Borrower or any of its Restricted Subsidiaries
of Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to refund, refinance, replace, defease or discharge Indebtedness
(other than intercompany Indebtedness) that was permitted by this Agreement to
be incurred under clauses (b), (c), (d), (e), (k), (m), (p), (q), (r) or (s) of
this Section 6.01;
     (f)   the incurrence by the Borrower and the Restricted Subsidiaries of
unsecured intercompany Indebtedness; provided, however, that (A) if the Borrower
or any Subsidiary Guarantor is the obligor on such Indebtedness and the payee is
not the Borrower or a Subsidiary that is a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Guaranteed Obligations hereunder (which subordination may be pursuant to
an Affiliate Subordination Agreement or any other agreement containing terms
with respect to the subordination of the obligations thereunder that are
substantially the same as the Affiliate Subordination Agreement or are otherwise
reasonably acceptable to the Administrative Agent, in each case, executed and
delivered by both the applicable borrower and lender); and (B)(x) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
being held by a Person other than the Borrower or a Restricted Subsidiary and
(y) any sale or other transfer of any such Indebtedness to a Person that is not
either the Borrower or a Restricted Subsidiary will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (f);
     (g)   the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its other Restricted Subsidiaries of shares of preferred
stock; provided, however, that (i) any subsequent issuance or transfer of Equity
Interests that results in any such preferred stock being held by a Person other
than the Borrower or a Restricted Subsidiary and (ii) any sale or other transfer
of any such preferred stock to a Person that is not either the Borrower or a
Restricted Subsidiary will be deemed, in each case, to constitute an issuance of
such preferred stock by such Restricted Subsidiary that was not permitted by
this clause (g);
     (h)   the incurrence by the Borrower or any of its Restricted Subsidiaries
of Commodity Hedging Obligations and Interest Rate/Currency Hedging Obligations;
     (i)   the Guarantee by (i) the Borrower or any of the Subsidiary Guarantors
of Indebtedness of the Borrower or a Restricted Subsidiary that was permitted to
be incurred by another provision of this Section 6.01 (other than clause (m) and
(w)); (ii) any of the Excluded Project Subsidiaries of Indebtedness

105



--------------------------------------------------------------------------------



 



of any other Excluded Project Subsidiary; (iii) any of the Excluded Foreign
Subsidiaries of Indebtedness of any other Excluded Foreign Subsidiary and
(iv) the Borrower of Permitted Itiquira Indebtedness; provided that such
Guarantee of Permitted Itiquira Indebtedness matures or otherwise terminates
within one year of the incurrence thereof; provided that, in each such case, if
the Indebtedness being guaranteed is subordinated to the Guaranteed Obligations
hereunder, then the Guarantee shall be subordinated to the same extent as the
Indebtedness guaranteed;
     (j)   the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) inadvertently drawn against insufficient funds, so long as
such Indebtedness is covered within five Business Days;
     (k)   the Xcel Note;
     (l)   the incurrence by the Borrower or any of its Restricted Subsidiaries
of Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptance and performance and surety bonds provided by
the Borrower or a Restricted Subsidiary in the ordinary course of business;
     (m)   the incurrence of Additional Non-Recourse Indebtedness by any
Excluded Project Subsidiary;
     (n)   the incurrence of Indebtedness that may be deemed to arise as a
result of agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the acquisition or disposition of any
business, assets or Equity Interests of any Subsidiary or any business, assets
or Equity Interests acquired by the Borrower or any Restricted Subsidiary;
provided that in the case of any such disposition the aggregate maximum
liability associated with such provisions may not exceed the gross proceeds
(including non-cash proceeds) of such disposition;
     (o)   the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness represented by letters of credit, guarantees of Indebtedness or
other similar instruments to the extent (A) such instruments, including
instruments supporting Commodity Hedging Obligations or Interest Rate/Currency
Hedging Obligations, are cash collateralized and (B) the Borrower or such
Restricted Subsidiary would not have been prohibited from expending the funds
used to cash collateralize such instrument directly under the terms of this
Agreement;
     (p)   the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to refund, refinance, replace, defease or
discharge any Indebtedness incurred pursuant to this clause (p), not to exceed
the sum of (i) $750,000,000 and (ii)(A) 50% of (1) the aggregate amount of all
consideration paid or costs incurred in connection with the acquisition,
expansion, upgrading or construction, after the Closing Date, of any assets of
the Borrower and the Restricted Subsidiaries constituting Collateral (any such
assets, “Basket Assets”) (excluding fuel and consumable inventory purchased in
the ordinary course of business) minus (2) any Indebtedness incurred pursuant to
Section 6.01(r) in respect of any such Basket Assets less (B) 50% of the
consideration paid or costs incurred in respect of Basket Assets that are sold
or otherwise disposed of by the Borrower and the Restricted Subsidiaries after
the Closing Date to the extent the proceeds of such sale or other disposition
are not actually applied in accordance with Section 2.13(b); provided that
(x) the Borrower shall be in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness, with the covenants set forth in
Sections 6.13 and 6.14, as if such Indebtedness had been

106



--------------------------------------------------------------------------------



 



incurred on the first day of the applicable Test Period; (y) no more than
$375,000,000 (less the aggregate principal amount of any New Loan Commitments
obtained pursuant to Section 2.25) in aggregate principal amount of Indebtedness
incurred pursuant to this clause (p) may be secured by first priority and/or
second priority Liens on the Collateral, and any such Liens must be granted in
favor of the Collateral Trustee in the manner set forth in, and be otherwise
subject to (and in compliance with), the Collateral Trust Agreement; and
provided, further that in connection with the incurrence of Indebtedness secured
by first priority Liens pursuant to this clause (p), the requirements of
Section 9.19 shall have been satisfied to the extent applicable;
     (q)   the incurrence of Indebtedness of a Person or Indebtedness attaching
to assets of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition; provided that (i) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (ii) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such Person that so becomes a Restricted Subsidiary)
except to the extent that such Guarantee is permitted to be incurred (and is so
incurred) pursuant to clause (p) of this Section 6.01 and (iii)(A) the Equity
Interests of such Person are pledged to the Administrative Agent to the extent
required under Section 5.09 and (B) such Person executes a supplement to each of
the Security Documents (or alternative guarantee and security arrangements in
relation to the Obligations) to the extent required under Section 5.09;
     (r)   the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness to finance a Permitted Acquisition; provided that (i) such
Indebtedness is not guaranteed in any respect by any Restricted Subsidiary
(other than any Person acquired (the “acquired Person”) as a result of such
Permitted Acquisition) or by the Borrower except to the extent that such
Guarantee is permitted to be incurred (and is so incurred) pursuant to clause
(p) of this Section 6.01, and (ii)(A) the Borrower pledges the Equity Interests
of such acquired Person to the Administrative Agent to the extent required under
Section 5.09 and (B) such acquired Person executes a supplement to the Security
Documents (or alternative guarantee and security arrangements in relation to the
Obligations) to the extent required under Section 5.09;
     (s)   the incurrence by the Borrower and/or any of its Restricted
Subsidiaries of unsecured Indebtedness, in each case, (i) that does not mature,
and is not subject to mandatory repurchase, redemption or amortization (other
than pursuant to customary asset sale or change of control provisions requiring
redemption or repurchase only if and to the extent permitted by this Agreement)
prior to the date that is six months after the Term Loan Maturity Date,
(ii) that is not exchangeable or convertible into Indebtedness of the Borrower
(other than other Indebtedness permitted by this clause (s)) or any Restricted
Subsidiary or any preferred stock or other Equity Interest and (iii) solely to
the extent the Net Cash Proceeds thereof are used to prepay Term Loans pursuant
to and to the extent required by Section 2.13(c);
     (t)   the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness consisting of (i) obligations to pay insurance premiums or
(ii) take-or-pay obligations contained in supply agreements, in each case
arising in the ordinary course of business and not in connection with the
borrowing of money or Hedging Agreements;
     (u)   the issuance by any of the Excluded Subsidiaries of shares of
preferred stock the proceeds of which are used solely to finance the
development, construction or acquisition by such Subsidiary of fixed or capital
assets useful in the conduct of the Permitted Business;

107



--------------------------------------------------------------------------------



 



     (v)   the incurrence by the Borrower or any Restricted Subsidiary of
Environmental CapEx Debt or Necessary CapEx Debt, in an aggregate principal
amount not to exceed $200,000,000 at any time outstanding; provided that, prior
to the incurrence of any such Environmental CapEx Debt or Necessary CapEx Debt,
the Borrower shall deliver to the Administrative Agent an officers’ certificate
designating such Indebtedness as Environmental CapEx Debt or Necessary CapEx
Debt, as applicable;
     (w)   the incurrence of Permitted Itiquira Indebtedness; and
     (x)   the incurrence of Indebtedness under the Existing Texas Genco Credit
Agreement and the Existing Texas Genco Notes; provided that such Indebtedness is
repaid in full (other than indemnification and other contingent obligations not
yet due and payable) pursuant to Section 5.11 hereof no later than five days
after the Closing Date.
     SECTION 6.02.   Liens. Directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired, except Permitted Liens.
     SECTION 6.03.   Limitation on Sale and Leaseback Transactions. Enter into
any sale and leaseback transaction; provided that the Borrower or any Restricted
Subsidiary may enter into a sale and leaseback transaction if (a) the Borrower
or that Restricted Subsidiary, as applicable, could have (i) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under Section 6.01(d) hereof and (ii) incurred a Lien
to secure such Indebtedness pursuant to the provisions of Section 6.02 hereof;
(b) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the Fair Market Value of the property that is subject of that sale and
leaseback transaction; and (c) if such sale and leaseback transaction
constitutes an Asset Sale, the transfer of assets in that sale and leaseback
transaction is permitted by Section 6.04, and the Borrower applies the proceeds
of such transaction in compliance with Section 2.13(b), if and to the extent
required thereby.
     SECTION 6.04.   Mergers, Consolidations and Sales of Assets. (a)(x) Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, or (y) sell, transfer,
lease, issue or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (i) any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Restricted Subsidiary may merge into or consolidate with any other
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and no Person other than the Borrower or a Restricted
Subsidiary receives any consideration (provided that if any party to any such
transaction is (A) a Loan Party, the surviving entity of such transaction shall
be a Loan Party, (B) a Domestic Subsidiary, the surviving entity of such
transaction shall be a Domestic Subsidiary and (C) a Core Collateral Subsidiary,
the surviving entity shall be a Core Collateral Subsidiary), (iii) any merger or
consolidation of a Restricted Subsidiary will be permitted in connection with an
Investment permitted by Section 6.05(g), 6.05(j) or 6.05(l) and (iv) any
Restricted Subsidiary (other than a Core Collateral Subsidiary) may liquidate or
dissolve or, solely for purposes of reincorporating in a different jurisdiction,
merge if the Borrower determines in good faith that such liquidation or
dissolution or merger is in the best interests of the Borrower and could not
reasonably be expected to result in a Material Adverse Effect.
     (b)   Consummate any Asset Sale (notwithstanding that it may be otherwise
permitted under paragraph (a) above) (including a Sale of Collateral and a Sale
of Core Collateral) unless (i) the Borrower (or the Restricted Subsidiary, as
the case may be) receives consideration at the time of the Asset Sale at least
equal to the Fair Market Value of the assets or Equity Interests issued or sold
or otherwise disposed of; (ii) other than in the case of a Permitted Asset Swap,
at least 75% of the consideration received in the

108



--------------------------------------------------------------------------------



 



Asset Sale by the Borrower or such Restricted Subsidiary is in the form of cash
(for purposes of this provision, any securities, notes or other obligations
received by the Borrower or any such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt of such securities, notes or other obligations,
to the extent of the cash received in that conversion will be deemed to be
cash); (iii) the Borrower shall apply the Net Cash Proceeds received therefrom
in accordance with Section 2.13(b); (iv) any consideration in excess of
$15,000,000 received by the Borrower or any Subsidiary Guarantor in connection
with such Asset Sale pursuant to this paragraph (c) that is in the form of
Indebtedness shall be pledged to the Collateral Agent pursuant to Section 5.09;
(v) with respect to any such Asset Sale (or series of related Asset Sales) in an
aggregate amount in excess of $50,000,000, the Borrower shall be in compliance,
on a pro forma basis after giving effect to such Asset Sale, with the covenants
set forth in Sections 6.13 and 6.14, as if such Asset Sale had occurred on the
first day of the applicable Test Period; and (vi) after giving effect to any
such Asset Sale, no Default or Event of Default shall have occurred and be
continuing.
     (c)   In the case of the Borrower, at any time own, either directly or
indirectly or through one or more Loan Parties, beneficially and of record, less
than all of the Equity Interests in any Core Collateral Subsidiary.
     SECTION 6.05.   Limitation on Investments. Make any Investment except for:
     (a)   extensions of trade credit, asset purchases (including purchases of
inventory, supplies and materials) and the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
     (b)   Cash Equivalents;
     (c)   loans and advances to officers, directors and employees of the
Borrower or any of its Restricted Subsidiaries (i) to finance the purchase of
Capital Stock of the Borrower (provided that the amount of such loans and
advances used to acquire such Capital Stock shall be contributed to the Borrower
in cash as common equity), (ii) for reasonable and customary business related
travel expenses, moving expenses and similar expenses, and (iii) for additional
purposes not contemplated by subclause (i) or (ii) above in an aggregate
principal amount at any time outstanding with respect to this clause (iii) not
exceeding $5,000,000 in any fiscal year (with unused amounts in any such period
being carried-forward to any succeeding fiscal year);
     (d)   Investments existing on the Closing Date and any extensions, renewals
or reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (d) is not increased at any time above the amount of
such Investments existing on the Closing Date;
     (e)   Investments in Hedging Obligations to the extent not prohibited by
Section 6.01;
     (f)   Investments received in connection with the bankruptcy or
reorganization of trade creditors, trade counterparties, suppliers or customers
and in settlement of delinquent obligations of, and other disputes with,
customers;
     (g)   Investments to the extent that payment for such Investments is made
with Capital Stock of the Borrower;
     (h)   Investments in any Restricted Subsidiary, as valued at the Fair
Market Value of such Investment at the time each such Investment is made, in an
aggregate amount that, at the time such Investment is made, would not exceed the
Retained Prepayment Amount at such time;

109



--------------------------------------------------------------------------------



 



     (i)   Investments (including in the form of loans) in the Borrower or any
Subsidiary Guarantor;
     (j)   Investments constituting Permitted Acquisitions;
     (k)   Investments made to repurchase or retire common stock of the Borrower
owned by any employee stock ownership plan or key employee, directors and
officers, or other stock ownership plans of the Borrower;
     (l)   (i) additional Investments (including Investments in Excluded
Subsidiaries, Minority Investments and Unrestricted Subsidiaries) and
(ii) Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, in each case as valued at the Fair Market Value of such
Investment at the time each such Investment is made, (A) in an aggregate amount
that, at the time such Investment is made, would not exceed the sum of (x)
$500,000,000 plus (y) the Available Amount at such time plus (z) to the extent
such amounts do not increase the Available Amount, an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such Investment (which
amount shall not exceed the amount of such Investment valued at the Fair Market
Value of such Investment at the time such Investment was made), and/or (B) in
the case of Investments described in clause (ii) above only, in an aggregate
amount that, at the time such Investment is made, would be permitted to be
expended as a Capital Expenditure under Section 6.12, to the extent that (x) the
applicable joint venture owns an interest in assets the addition of which would
have been a Capital Expenditure if acquired or constructed, and owned, directly
by the Borrower or a Restricted Subsidiary and (y) the ability of the Borrower
and/or one or more Restricted Subsidiaries to receive cash flows attributable to
its interest therein is not restricted by contract, Applicable Law or otherwise;
provided, however, that in determining whether any Investments made in cash or
Cash Equivalents would be permitted under this Section 6.05(l), the aggregate
amount of such Investments made in cash or Cash Equivalents pursuant to clause
(ii)(A)(x) above shall not exceed $300,000,000;
     (m)   Investments in any Excluded Subsidiary by another Excluded
Subsidiary, other than any such Investments made with the proceeds of
Non-Recourse Indebtedness; provided, however, that (i) Investments in an
Excluded Subsidiary with the proceeds of Non-Recourse Indebtedness by another
Excluded Subsidiary that is a direct or indirect parent of such Excluded
Subsidiary shall be permitted and (ii) Investments in an Excluded Subsidiary
with the proceeds of Non-Recourse Indebtedness by another Excluded Subsidiary
that is formed solely for the purposes of incurring such Non-Recourse
Indebtedness, that has no other assets other than de minimis assets and that has
the same direct parent as such Excluded Subsidiary shall be permitted;
     (n)   the Acquisition Transactions;
     (o)   the contribution of any one or more of the Specified Facilities to a
Restricted Subsidiary that is not a Loan Party;
     (p)   Investments that are received in consideration of the contribution by
the Borrower or a Restricted Subsidiary of assets (other than cash, Cash
Equivalents or Core Collateral), valued at the Fair Market Value of such
Investment at the time such Investment is made, in an aggregate amount that, at
the time such Investment is made, would not exceed the Fair Market Value of the
sum of (i) all Capital Stock of the Borrower paid as consideration in connection
with a Permitted Acquisition (valued at the time of consummation of such
Permitted Acquisition) consummated after the Closing Date and on or prior to the
date of such Investment so long as all Equity Interests and other assets that
were acquired by the Borrower or a Restricted Subsidiary through such Permitted
Acquisition have been pledged to the Collateral Agent to the extent required
under Section 5.09 (provided that such acquired assets shall not be

110



--------------------------------------------------------------------------------



 



become Excluded Assets pursuant to clauses (viii) or (xiii) of the definition
thereof) and (ii) all assets that (A) were contributed, without consideration,
by an Excluded Subsidiary to the Borrower or a Subsidiary Guarantor after the
Closing Date (valued at the time of such contribution) or (B) were owned at the
time by an Excluded Subsidiary that became a Subsidiary Guarantor after the
Closing Date and that have been pledged to the Collateral Agent (valued at the
time of such guarantee); provided that any amounts specified to in clauses
(i) and (ii) above shall not be used to increase any amounts set forth in the
other clauses of this Section 6.05;
     (q)   (i) Investments permitted under Section 6.06 and (ii) Guarantees
permitted under Section 6.01; and
     (r)   Investments pursuant to transactions described Section 6.08(b)(xiv).
     SECTION 6.06.   Limitation on Dividends. Declare or pay any dividends
(other than dividends payable solely in its Capital Stock) or return any capital
to its shareholders or make any other distribution, payment or delivery of
property or cash to its shareholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any shares of any
class of its Capital Stock or the Capital Stock of any direct or indirect parent
of the Borrower now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of its Capital Stock), or
permit any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 6.05 (except for any such Investment involving the purchase of Capital
Stock of the Borrower from shareholders of the Borrower) any shares of any class
of the Capital Stock of the Borrower, now or hereafter outstanding (or any
options or warrants or stock appreciation rights issued with respect to any of
its Capital Stock) (all of the foregoing “Dividends”); provided that so long as
no Default or Event of Default exists or would exist after giving effect
thereto:
     (a)   the Borrower may redeem in whole or in part any of its Capital Stock
for another class of Capital Stock or rights to acquire its Capital Stock or
with proceeds from substantially concurrent equity contributions or issuances of
new shares of its Capital Stock; provided that such other class of Capital Stock
contains terms and provisions at least as advantageous to the Lenders in all
material respects as those contained in the Capital Stock redeemed thereby;
     (b)   the Borrower may repurchase shares of its Capital Stock (or any
options or warrants or stock appreciation rights issued with respect to any of
its Capital Stock) held by current or former officers, directors and employees
of the Borrower and its Subsidiaries in an aggregate amount not to exceed (i)
$10,000,000 in any fiscal year and (ii) $50,000,000 in the aggregate, so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements, employment
agreements or shareholder agreements or termination agreements;
     (c)   in addition to clause (d) below, the Borrower may declare and make
distributions on its Capital Stock at any time; provided that the aggregate
amount of such distributions paid by the Borrower pursuant to this clause
(c) shall not exceed the Available Amount at the time of such Dividend;
     (d)   in addition to clause (c) above, the Borrower (i) may declare and
make distributions on its Preferred Stock pursuant to the terms of such
Preferred Stock (as in effect on the Closing Date), (ii) may redeem in whole or
in part any of its Preferred Stock with proceeds from substantially concurrent
equity contributions or issuances of new shares of its Capital Stock (other than
Disqualified Stock) and (iii) may redeem in whole or in part any of its Sponsor
Preferred Stock with the Net Cash Proceeds from Asset Sales but only to the
extent such Net Cash Proceeds were first offered to and declined by Term Lenders
in accordance with the provisions of Section 2.13(e) and (f) and not otherwise
used for purposes set forth in the definition of “Retained Prepayment Amount”;

111



--------------------------------------------------------------------------------



 



     (e)   any Restricted Subsidiary may pay any dividend (or, in the case of
any partnership or limited liability company, any similar distribution) to
(i) any Loan Party or (ii) the holders of its Equity Interests on a pro rata
basis;
     (f)   the Borrower may make payments to holders of the Borrower’s Capital
Stock in lieu of the issuance of fractional shares of its Capital Stock;
     (g)   the Borrower may enter into transactions for the purchase,
redemption, acquisition, cancellation or other retirement for a nominal value
per right of any rights granted to all the holders of Capital Stock of the
Borrower pursuant to any shareholders’ rights plan adopted for the purpose of
protecting shareholders from takeover tactics; provided that any such purchase,
redemption, acquisition, cancellation or other retirement of such rights is not
for the purpose of evading the limitations of this covenant (all as determined
in good faith by the Board of Directors of the Borrower); and
     (h)   the Borrower and/or any of its Subsidiaries may enter into
transactions for the purchase, redemption, acquisition, cancellation or other
retirement of preferred stock of Itiquira to effectuate the Itiquira
Refinancing.
     SECTION 6.07.   Limitations on Debt Payments; Restrictive Agreements.
(a) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regularly scheduled payments of principal, fees
and interest as and when due (to the extent not prohibited by applicable
subordination provisions and whether or not such regularly scheduled payments
may at the obligor’s option be paid in kind or in other securities), in respect
of, or pay, or offer or commit to pay, or directly or indirectly redeem,
repurchase, retire or otherwise acquire for consideration, any Indebtedness
(other than intercompany Indebtedness of the Borrower and the Subsidiaries),
except (i) the payment of the Indebtedness created hereunder, (ii) the
incurrence of Indebtedness under Section 6.01 which refinances other
Indebtedness that was incurred under Section 6.01, (iii) the payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of,
or a Recovery Event with respect to, the property or assets securing such
Indebtedness, (iv) the payment of Non-Recourse Indebtedness or Indebtedness
permitted by Section 6.01(q) of an Excluded Subsidiary with internally generated
cash flow of such Excluded Subsidiary, (v) any such payment or distribution in
an aggregate amount not in excess of the Available Amount at the time of such
payment or distribution, (vi) the payment of Indebtedness in connection with the
Acquisition Transactions, (vii) the payment of Indebtedness pursuant to Section
5.11 and (viii) any such payment or distribution in an aggregate amount not in
excess of the Retained Prepayment Amount at the time of such payment or
distribution.
     (b)   Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Borrower or any Restricted Subsidiary other than an Excluded Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets
in favor of the Secured Parties securing the Guaranteed Obligations (it being
understood that any agreement that contains general prohibitions or restrictions
on the existence of Liens but expressly permits Liens in favor of the Secured
Parties securing the Guaranteed Obligations shall not be prohibited or otherwise
limited by the covenant contained in this Section 6.07(b)); provided that the
foregoing shall not apply to (i) restrictions and conditions imposed by law,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary or asset pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary or asset
that is to be sold and such sale is permitted hereunder, (iii) restrictions and
conditions imposed on any Restricted Subsidiary that is not a Loan Party by the
terms of any Indebtedness of such Restricted Subsidiary not prohibited from
being incurred hereunder if such restrictions and conditions apply only to the
property and assets of such Restricted Subsidiary and such property or assets
constitute Excluded Assets, (iv) restrictions or conditions existing on the
Closing Date, but shall apply to any extension or renewal of,

112



--------------------------------------------------------------------------------



 



or any amendment or modification expanding the scope of, any such restriction or
condition in any material respect, (v) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and such property or assets constitute Excluded Assets,
(vi) restrictions or conditions imposed by any agreement relating to any
Indebtedness incurred by a Restricted Subsidiary prior to the date on which such
Restricted Subsidiary was acquired by the Borrower or another Restricted
Subsidiary if such conditions or restrictions relate only to the property or
assets of such Restricted Subsidiary and its subsidiaries (provided that such
restriction or condition is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary), but shall apply to any
extension or renewal thereof, or any amendment or modification thereto only if
it does not expand the scope of any such restriction or condition in any
material respect, (viii) restrictions in connection with sale and leaseback
transactions permitted by Section 6.03, but only with respect to the assets
subject to such transactions; (ix) customary provisions in joint venture,
stockholder, membership, limited liability company or partnership agreements or
organizational documents relating to joint ventures or partnerships or owners,
participation, shared facility or other similar agreements relating to Project
Interests and (x) customary provisions in leases and other contracts restricting
the assignment thereof (whether for collateral purposes or otherwise).
          (c)   Directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary (other than an Excluded Subsidiary) to (i) pay dividends
or make any other distributions on its Capital Stock to the Borrower or any of
its Restricted Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, or pay any Indebtedness owed to
the Borrower or any of its Restricted Subsidiaries; (ii) make loans or advances
to the Borrower or any of its Restricted Subsidiaries; or (iii) transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries.
The restrictions in this Section 6.07(c) will not apply to encumbrances or
restrictions existing under or by reason of:
          (A) agreements governing Existing Indebtedness and the Senior Notes as
in effect on the Closing Date and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
those agreements; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
no more restrictive, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in those agreements on the Closing
Date;
          (B) any Loan Document and the loan documentation with respect to any
Revolver Refinancing Indebtedness (provided that such restrictions and
conditions, when taken as a whole, are the same in all material respects as (or
less restrictive than) those contained herein);
          (C) applicable law, rule, regulation or order;
          (D) customary non-assignment provisions in contracts, agreements,
leases, permits and licenses;
          (E) purchase money obligations for property acquired and Capital Lease
Obligations that impose restrictions on the property purchased or leased of the
nature described in clause (iii) of this Section 6.07(c);
          (F) any agreement for the sale or other disposition of the stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;

113



--------------------------------------------------------------------------------



 



          (G) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
          (H) Liens permitted to be incurred under the provisions of
Section 6.02 that limit the right of the debtor to dispose of the assets subject
to such Liens;
          (I) provisions limiting the disposition or distribution of assets or
property in joint venture agreements, ownership, participation, shareholders,
partnership or limited liability company agreements relating to Project
Interests, asset sale agreements, sale-leaseback agreements, stock sale
agreements, agreements governing Non-Recourse Indebtedness and other similar
agreements, which limitation is applicable only to the assets that are the
subject of such agreements;
          (J) restrictions on cash or other deposits or net worth or other
similar requirements imposed by customers under contracts entered into in
connection with a Permitted Business;
          (K) restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any Restricted Subsidiary is a party entered into in
connection with a Permitted Business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of that agreement, the payment rights arising
thereunder and/or the proceeds thereof and not of any other asset or property of
the Borrower or such Restricted Subsidiary or the assets or property of any
other Restricted Subsidiary;
          (L) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be incurred;
          (M) Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Borrower;
          (N) with respect to clause (iii) of this Section 6.07(c) only,
restrictions encumbering property at the time such property was acquired by the
Borrower or any of its Restricted Subsidiaries, so long as such restriction
relates solely to the property so acquired and was not created in connection
with or in anticipation of such acquisition; and
          (O) any encumbrance or restriction of the type referred to in clauses
(i), (ii) or (iii) of this Section 6.07(c) (except to the extent that any of
clauses (A) through (N) of this Section 6.07(c) refers or applies only to
certain of such clauses (i), (ii) or (iii), and, in such case, only to such
applicable clause), imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (A) through
(N) of this Section 6.07(c); provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, when taken as a whole, in the good faith judgment of the Chief
Financial Officer of the Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions

114



--------------------------------------------------------------------------------



 



prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.
     SECTION 6.08.   Transactions with Affiliates. (a) Make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each, an “Affiliate
Transaction”), unless (i) the Affiliate Transaction is on terms that are no less
favorable to the Borrower (as reasonably determined by the Borrower) or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person; and (ii) the Borrower delivers to the Administrative Agent
(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50,000,000, a
resolution of the Board of Directors of the Borrower attached to an officers’
certificate certifying that such Affiliate Transaction complies with clause
(i) of this Section and that such Affiliate Transaction has been approved by a
majority of the disinterested members of such Board of Directors; and (B) with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $100,000,000, an opinion as to
the fairness to the Borrower or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.
     (b)   The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of this Section:
          (i) any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business or approved by the Board of
Directors of the Borrower in good faith;
          (ii) transactions between or among the Loan Parties;
          (iii) transactions between or among Excluded Subsidiaries;
          (iv) payment of reasonable fees and other compensation to directors
who are not otherwise Affiliates of the Borrower;
          (v) any issuance of Equity Interests (other than Disqualified Stock)
of the Borrower or its Restricted Subsidiaries to Affiliates of the Borrower;
          (vi) Investments or Dividends that do not violate Section 6.05 or 6.06
hereof;
          (vii) any agreement in effect as of the Closing Date or any amendment
thereto or replacement thereof and any transaction contemplated thereby or
permitted thereunder, so long as any such amendment or replacement agreement
taken as a whole is not more disadvantageous to the Lenders than the original
agreement as in effect on the Closing Date;
          (viii) payments or advances to employees or consultants that are
incurred in the ordinary course of business or that are approved by the Board of
Directors of the Borrower in good faith;
          (ix) the existence of, or the performance by the Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of, any
stockholders agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and

115



--------------------------------------------------------------------------------



 



any similar agreements which it may enter into thereafter; provided, however,
that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of obligations under, any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (ix) to the extent that the terms of
any such amendment or new agreement are not otherwise more disadvantageous to
the Lenders than such existing agreement in any material respect;
          (x) transactions permitted by, and complying with, the provisions of
Section 6.04(a);
          (xi) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case, in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and its Restricted Subsidiaries, in the reasonable determination of the
Board of Directors of the Borrower or the senior management thereof, or are on
terms not materially less favorable taken as a whole as might reasonably have
been obtained at such time from an unaffiliated party;
          (xii) any repurchase, redemption or other retirement of Capital Stock
of the Borrower held by employees of the Borrower or any of its Subsidiaries at
a price not in excess of the Fair Market Value thereof;
          (xiii) the Acquisition Transactions and the payment of Indebtedness
pursuant to Section 5.11;
          (xiv) back-to-back transactions between NRG Power Marketing and any
Restricted Subsidiary entered into in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are on
substantially the same terms as a corresponding transaction between NRG Power
Marketing and an unaffiliated third party;
          (xv) transactions relating to administrative services between the
Borrower and its Restricted Subsidiaries;
          (xvi) the Guarantee of Permitted Itiquira Indebtedness to the extent
permitted by Section 6.01(i); and
          (xvii) any agreement to do any of the foregoing.
     SECTION 6.09.   Business Activities. Fundamentally and substantively alter
the character of the business of the Borrower and its Subsidiaries, taken as a
whole, from the Permitted Business.
     SECTION 6.10.   Other Indebtedness and Agreements. Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries (other than in respect of any Specified
Hedging Agreement and Material Indebtedness between the Borrower and its
Subsidiaries or between Subsidiaries) is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner materially adverse to the
Borrower and the Subsidiaries, taken as a whole, or the Lenders.
     SECTION 6.11.   Designation of Restricted and Unrestricted Subsidiaries and
Excluded Subsidiaries. (a) The Board of Directors of the Borrower may designate
any Restricted Subsidiary (other than any Subsidiary constituting or owning Core
Collateral) to be an Unrestricted Subsidiary if that

116



--------------------------------------------------------------------------------



 



designation would not cause a Default or Event of Default. If a Restricted
Subsidiary (other than an Excluded Subsidiary that becomes an Excluded
Subsidiary after the Closing Date) is designated as an Unrestricted Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Investments under
Sections 6.05(h) (if applicable), 6.05(l) or 6.05(p). Such designation will only
be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Borrower may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default or Event of Default.
     (b)   The Board of Directors of the Borrower may designate any Subsidiary
Guarantor (other than any Subsidiary constituting or owning Core Collateral) to
be an Excluded Subsidiary if that designation would not cause a Default or Event
of Default. If a Subsidiary Guarantor is designated as an Excluded Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary Guarantor designated
as an Excluded Subsidiary will be deemed to be an Investment made as of the time
of the designation and, except with respect to Investments constituting
Specified Facilities, will reduce the amount available for Investments under
Sections 6.05(l) or 6.05(p). Such designation will only be permitted if the
Investment would be permitted at that time and if the Excluded Subsidiary
otherwise meets the definition of an Excluded Subsidiary.
     SECTION 6.12.   Capital Expenditures. Permit the aggregate amount of
Capital Expenditures (including any Investments made pursuant to
Section 6.05(l)(ii)(B)) made by the Borrower and the Restricted Subsidiaries in
any fiscal year to exceed $450,000,000 (such amount, the “Permitted Capital
Expenditure Amount”); provided that, notwithstanding the foregoing, additional
Capital Expenditures may be made at any time in an aggregate amount not to
exceed the sum of (a) the Available Amount at the time of such Capital
Expenditure and (b) the Retained Prepayments Amount at the time of such Capital
Expenditure. To the extent that Capital Expenditures made by the Borrower and
the Restricted Subsidiaries during any fiscal year (including any Investments
made pursuant to Section 6.05(l)(ii)(B)) are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount may be
carried forward to the next immediately succeeding fiscal year and utilized to
make Capital Expenditures in such succeeding fiscal year in the event the
Permitted Capital Expenditure Amount set forth above for such succeeding fiscal
year has been used.
     SECTION 6.13.   Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the last day of any Test Period
ending during any period set forth below to be less than the ratio set forth
opposite such period below:

          Period   Ratio  
Closing Date to December 31, 2006
    1.500:1.000  
January 1, 2007 to December 31, 2007
    1.625:1.000  
Thereafter
    1.750:1.000  

     SECTION 6.14.   Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio as of the last day of any Test Period ending during any period
set forth below to be greater than the ratio set forth opposite such period
below:

117



--------------------------------------------------------------------------------



 



      Period   Ratio
Closing Date to December 31, 2006
  6.50:1.00
January 1, 2007 to December 31, 2007
  6.25:1.00
Thereafter
  6.00:1.00

     SECTION 6.15.   Fiscal Year. With respect to the Borrower, change its
fiscal year-end to a date other than December 31.
ARTICLE VII.
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a)   any representation or warranty made or deemed made in or in
connection with any Loan Document (other than those specified in clause
(l) below) or the Borrowings or issuances of Letters of Credit hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document by any Loan Party, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished;
     (b)   default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c)   default shall be made in the payment of any interest on any Loan or
L/C Disbursement or any Fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
     (d)   default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05, 5.08 or 5.11 or in Article VI;
     (e)   default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) or (d) above
or clause (l) below) and such default shall continue unremedied for a period of
45 days after notice thereof from the Administrative Agent, the Collateral
Agent, a Collateral Trustee or any Lender to the Borrower;
     (f)   the Borrower or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to (A) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (B) Designated Non-Recourse Indebtedness and
(C) any other Non-Recourse Indebtedness of the Borrower and the Restricted
Subsidiaries (except to the extent that the Borrower or any of the Restricted
Subsidiaries that are not parties to such Non-Recourse Indebtedness becomes
directly or indirectly liable, including pursuant to

118



--------------------------------------------------------------------------------



 



any contingent obligation, for any Indebtedness for borrowed money thereunder
and such liability, individually or in the aggregate, exceeds $75,000,000);
     (g)   a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Borrower or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary in an involuntary case; (ii) appoints a custodian of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Borrower or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; or (iii) orders the liquidation of the Borrower or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; and, in each of clauses (i), (ii) or (iii), the order or decree
remains unstayed and in effect for 60 consecutive days;
     (h)   the Borrower or any of its Restricted Subsidiaries (other than the
Exempt Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary, pursuant to or within the meaning of
Bankruptcy Law (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a custodian of it or for all or substantially all of its
property; (iv) makes a general assignment for the benefit of its creditors; or
(v) generally is not paying its debts as they become due;
     (i)   one or more judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (excluding therefrom any amount covered by insurance)
shall be rendered against the Borrower or any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any of its Restricted Subsidiaries to enforce any
such judgment;
     (j)   an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$75,000,000; provided, however, that the parties acknowledge and agree that that
certain Irrevocable Standby Letter of Credit (or any renewal, extension or
replacement thereof that does not increase the face amount thereof) issued by
the Sumitomo Mitsui Banking Corporation in favor of the Benefits Committee of
the Texas Genco Retirement Plan, dated as of June 28, 2005, for an amount not
exceeding $54,900,000, shall not be deemed to be a liability for purposes of
determining whether the $75,000,000 threshold set in this clause (j) of
Article VII is exceeded (but that any other letter of credit or other security
provided pursuant to Section 401(a)(29) of the Tax Code that constitutes an
ERISA Event shall be deemed to be a liability for purposes of this Article VII);
     (k)   except as permitted by this Agreement or as a result of the discharge
of such Subsidiary Guarantor in accordance with the terms of the Loan Documents,
any Guarantee by a Significant Subsidiary (or group of Subsidiaries that taken
as a whole would be deemed a Significant Subsidiary) under the Guarantee and
Collateral Agreement shall be held by a final decision issued in any judicial
proceeding to be unenforceable or invalid or shall cease for any reason to be in
full force and effect or any Subsidiary Guarantor (or any group of Subsidiary
Guarantors) that constitutes a Significant Subsidiary

119



--------------------------------------------------------------------------------



 



shall deny or disaffirm in writing its or their obligations under its or their
Guarantee(s) under the Guarantee and Collateral Agreement;
     (l)   material breach by the Borrower or any of its Restricted Subsidiaries
of any material representation or warranty or covenant, condition or agreement
in the Security Documents, the repudiation by the Borrower or any of its
Restricted Subsidiaries of any of its material obligations under any of the
Security Documents or the unenforceability of any of the Security Documents
against the Borrower or any of its Restricted Subsidiaries for any reason with
respect to Collateral having an aggregate Fair Market Value of $50,000,000 or
more in the aggregate; or
     (m)   there shall have occurred a Change in Control;
     then, and in every such event (other than an event with respect to the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event either or both of the following actions may
be taken: (i) the Administrative Agent may with the consent of the Majority
Revolving Credit Lenders, and at the request of the Majority Revolving Credit
Lenders shall, by notice to the Borrower, terminate forthwith the Revolving
Credit Commitments and the Swingline Commitment and (ii) the Administrative
Agent may with the consent of the Required Lenders, and at the request of the
Required Lenders shall, by notice to the Borrower, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, and the Administrative Agent and the Collateral Agent shall
have the right to take all or any actions and exercise any remedies available to
a secured party under the Security Documents or applicable law or in equity; and
in any event with respect to an event in respect of the Borrower described in
paragraph (g) or (h) above, the Revolving Credit Commitments and the Swingline
Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding, and the Administrative Agent and the
Collateral Agent shall have the right to take all or any actions and exercise
any remedies available to a secured party under the Security Documents or
applicable law or in equity.
     Without limitation of, and after giving effect to, Section 6.7 of the
Guarantee and Collateral Agreement, Section 5.4 of the Texas Genco Security
Agreement and Section 3.4 of the applicable Collateral Trust Agreement, all
proceeds received by the Administrative Agent or the Collateral Agent, as the
case may be, either from the applicable Collateral Trustee or any other Person
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral under any Security Document shall be held by the
Administrative Agent or the Collateral Agent as Collateral for, and applied in
full or in part by the Administrative Agent or the Collateral Agent against, the
applicable Guaranteed Obligations hereunder then due and owing in the following
order of priority: first, to the ratable payment of (a) all costs and expenses
of such sale, collection or other realization, including reasonable and
documented fees, costs and expenses of the Agents and their agents and counsel,
and all other expenses, liabilities and advances made or incurred by the Agents
in connection therewith, and all amounts in each case for which such Agents are
entitled to payment, reimbursement or indemnification under the Loan Documents
(in their capacity as such), and to the payment of all costs and expenses paid
or incurred by the Agents in connection with the exercise of any right or remedy
under the Loan Documents, all in

120



--------------------------------------------------------------------------------



 



accordance with the terms of the Loan Documents, (b) any principal and interest
owed to the Administrative Agent in respect of outstanding Revolving Loans
advanced on behalf of any Lender by the Administrative Agent for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower, (c) any principal and interest owed to the Swingline Lender in respect
of outstanding Swingline Loans that have not been repaid and (d) any amounts
owed to any Issuing Bank under a Letter of Credit issued by it for which it has
not then been reimbursed by any Lender or the Borrower; second, to the extent of
any excess proceeds, to the payment of all other Guaranteed Obligations
hereunder for the ratable benefit of the holders thereof; and third, to the
extent of any excess proceeds, to the payment to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Sections 6.13
or 6.14, until the expiration of the 10th day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right compliance with Sections 6.13 and 6.14 shall be
recalculated giving effect to the following pro forma adjustments:
(i) Consolidated EBITDA shall be increased, solely for the purpose of measuring
compliance with Sections 6.13 and 6.14 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and
(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of Sections 6.13 and 6.14, the
Borrower shall be deemed to have satisfied the requirements of Sections 6.13 and
6.14 as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of Sections 6.13 and 6.14 that had occurred shall be deemed
cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (a) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters during which the Cure Right is not
exercised and (c) the Cure Amount shall be no greater than the amount required
for purposes of complying with Sections 6.13 and 6.14 as of the relevant date of
determination.
ARTICLE VIII.
The Agents and the Arrangers
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized by the Lenders to execute any and all
documents (including releases and the Collateral Trust Agreement) with respect
to the Collateral and the rights of the Secured Parties with respect thereto,
and to appoint the NRG Collateral Trustee and the Texas Genco Collateral Trustee
as their agents in respect of the applicable Collateral Trust Agreement and the
other Security Documents, in each case as contemplated by and in accordance

121



--------------------------------------------------------------------------------



 



with the provisions of this Agreement and the Security Documents. Each
Collateral Trustee is hereby expressly authorized and directed by the Lenders to
execute their respective Collateral Trust Agreement and the other Security
Documents (and any other documents contemplated thereby), in each case, on the
Closing Date. Each of the Lenders and the Issuing Bank hereby agrees to be bound
by the priority of the security interests and allocation of the benefits of the
Collateral and proceeds thereof set forth in the Security Documents. In
addition, each of the Lenders acknowledges the Credit Agreement Parallel Debt
(as defined in the NRG Collateral Trust Agreement) that has been created in the
NRG Collateral Trust Agreement in favor of the NRG Collateral Trustee.
     Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.
     No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent or the Collateral
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08), and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, nor shall
it be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as any Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Collateral Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.08), in each case, in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
no Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Each Agent may perform any and all of its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related

122



--------------------------------------------------------------------------------



 



Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation of the Administrative Agent or
the Collateral Agent, the Required Lenders shall have the right to appoint a
successor, subject to the Borrower’s approval (not to be unreasonably withheld
or delayed) so long as no Default or Event of Default shall have occurred and be
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
     Each of the Syndication Agent, each Co-Documentation Agent and each
Arranger, in its capacity as such, shall have no duties or responsibilities, and
shall incur no liability, under this Agreement or any other Loan Document.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents, the Arrangers, the Syndication Agent, the Co-Documentation
Agents or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arrangers, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
     To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

123



--------------------------------------------------------------------------------



 



ARTICLE IX.
Miscellaneous
SECTION 9.01.   Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(a)   if to the Borrower, to it at NRG Energy, Inc., 211 Carnegie Center,
Princeton, NJ 08540, Attention of Treasurer, Chief Financial Officer and General
Counsel (Fax No. (609) 524-4501);
(b)   if to the Administrative Agent or the Collateral Agent, to Morgan Stanley
Senior Funding, Inc., One Pierrepont Plaza, 7th Floor, 300 Cadman Plaza West,
Brooklyn, NY 11201, Attention of Lisa Malone (Fax No. (212) 507-3558); and
(c)   if to a Lender, to it at its address (or fax number) set forth in the
Lender Addendum or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
SECTION 9.02.   Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the Credit-Linked Deposits and the
issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect (but such representations and warranties
shall be deemed made by the Borrower only at such times and as of such dates as
set forth in Section 4.01(b)) as long as the principal of or any accrued
interest on any Loan or any Fee or any other amount payable (other than
indemnification and other contingent obligations that are not then due and
payable) under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit or Credit-Linked Deposit is outstanding and so
long as the Commitments have not been terminated. The provisions of
Sections 2.14, 2.16, 2.20, 2.21 and 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the return, application or conversion of the Credit-Linked Deposits, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Deposit Bank or the
Issuing Bank.
SECTION 9.03.   Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

124



--------------------------------------------------------------------------------



 



     SECTION 9.04.   Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
     (b)   Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans or Credit-Linked Deposits at the time
owing to it); provided, however, that (i)(x) except in the case of an assignment
of a Term Loan or a Credit-Linked Deposit to a Lender or an Affiliate or Related
Fund of a Lender, the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank, the Swingline Lender and the
Borrower) must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed); provided that the consent of the
Borrower shall not be required to any such assignment (1) during the continuance
of any Event of Default, (2) during the initial syndication of the Loans and the
Commitments or (3) to a Lender or an Affiliate or Related Fund of a Lender) and
(y) except in the case of an assignment to a Lender or an Affiliate or Related
Fund of a Lender, the amount of the Commitment, Loan or Credit-Linked Deposit of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (A) $2,500,000 in the case of
any assignment of a Revolving Credit Commitment or (B) $1,000,000 in the case of
any assignment of a Term Loan or a Credit-Linked Deposit (or, in each case, if
less, the entire remaining amount of such Lender’s Commitment, Loans or
Credit-Linked Deposits, as the case may be), (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance (such Assignment and Acceptance to be (x) electronically executed
and delivered to the Administrative Agent via an electronic settlement system
then acceptable to the Administrative Agent, which shall initially be the
settlement system of ClearPar, LLC, or (y) manually executed and delivered) and
(iii) the assignee, if it shall not be a Lender immediately prior to the
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire. No Lender is permitted to assign all or any portion of its
interests, rights or obligations under this Agreement (including all or a
portion of its Commitment and the Loans or Credit-Linked Deposits at any time
owing to it) except as specifically set forth in the immediately preceding
sentence and any purported assignment not in conformity therewith shall be null
and void. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits and obligations of Sections 2.14, 2.16, 2.20, 2.21 and 9.05, as
well as to any Fees accrued for its account and not yet paid). Without the
consent of the Borrower (which consent shall not be unreasonably withheld) and
the Administrative Agent, the Credit-Linked Deposit of any Funded L/C Lender
shall not be released in connection with any assignment by such Funded L/C
Lender, but shall instead be purchased by the relevant assignee and continue to
be held for application (to the extent not already applied) in accordance with
Section 2.23(d) to satisfy such assignee’s obligations in respect of Funded L/C
Disbursements. Notwithstanding the foregoing, an assignment by a Lender to one
of its Affiliates or Related Funds will be effective, valid, legal and binding
without regard to whether the assignor has delivered an Assignment and
Acceptance or Administrative Questionnaire to the Administrative Agent (and the
acceptance and recordation thereof under paragraph (e) of this Section shall not
be required); provided that the Administrative Agent and the Borrower shall be
entitled to deal solely with the assignor

125



--------------------------------------------------------------------------------



 



unless and until the date that an Assignment and Acceptance and Administrative
Questionnaire have been delivered to the Administrative Agent with respect to
the applicable assignee.
     (c)   By executing and delivering (to the Administrative Agent or the
assigning Lender in the case of an assignment by a Lender to one of its
Affiliates or Related Funds pursuant to the last sentence of paragraph (b) of
this Section) an Assignment and Acceptance, the assigning Lender thereunder and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows: (i) such assigning Lender warrants that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Term Loan Commitment and Revolving
Credit Commitment, and the outstanding balances of its Term Loans and Revolving
Loans and Credit-Linked Deposits and participations in Funded Letters of Credit,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Arrangers, the
Syndication Agent, either Co-Documentation Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
     (d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and one or more registers for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice. In the case of any assignment
made in accordance with the last sentence of paragraph (b) of this Section that
is not reflected in the Register, the assigning Lender shall maintain a
comparable register reflecting such assignment.
     (e)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and, if required, the written consent of the Swingline Lender,
the Issuing Bank and the Administrative Agent to such assignment, the
Administrative

126



--------------------------------------------------------------------------------



 



Agent shall (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders, the Issuing Bank, the Swingline Lender and the Borrower.
No assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e). Notwithstanding the foregoing, an assignment by
a Lender to an Affiliate or Related Fund pursuant to the last sentence of
paragraph (b) of this Section shall not be required to be recorded in the
Register to be effective; provided that (i) such assignment is recorded in a
comparable register maintained by the assignor as provided in paragraph (b) of
this Section and (ii) the Administrative Agent and the Borrower shall be
entitled to deal solely and directly with the assignor unless and until the date
that an Assignment and Acceptance and Administrative Questionnaire have been
delivered to the Administrative Agent with respect to the applicable assignee.
     (f)   Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Credit-Linked Deposits and participations in Funded Letters of
Credit owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions and related obligations contained in
Sections 2.14, 2.16, 2.20 and 2.21 to the same extent as if they were Lenders
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and (iv) the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans or
L/C Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans or the
Credit-Linked Deposits, increasing or extending the Commitments or releasing any
Subsidiary Guarantor or all or substantially all of the Collateral).
     (g)   Any Lender or participant may, in connection with any assignment,
pledge or participation or proposed assignment, pledge or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
     (h)   Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, and, in the case of any Lender that is a fund
that invests in bank loans, such Lender may collaterally assign all or any
portion of its rights under this Agreement to any holder of, trustee for, or
other representative of any holders of, obligations owed or securities issued by
such fund as security for such obligations or securities; provided that no such
assignment described in this clause (h) shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
     (i)   Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from

127



--------------------------------------------------------------------------------



 



time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
     (j)   No Borrower shall assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
     SECTION 9.05.   Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Co-Documentation Agents,
the Arrangers, the Issuing Bank, the Deposit Bank and the Swingline Lender,
including the reasonable fees, charges and disbursements of Latham & Watkins
LLP, counsel for the Administrative Agent and the Collateral Agent, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated); provided that the Borrower shall not be
responsible for the reasonable fees, charges and disbursements of more than one
separate law firm (in addition to one local counsel per relevant jurisdiction or
special counsel, including special workout or regulatory counsel) pursuant to
its obligations under this sentence only. The Borrower also agrees to pay all
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, the Issuing Bank, the Deposit Bank or any Lender in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents or in connection with the Loans or Credit-Linked
Deposits made or Letters of Credit issued hereunder, including the fees, charges
and disbursements of Latham & Watkins LLP, counsel for the Administrative Agent
and the Collateral Agent, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel (including
special workout counsel) for the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Arrangers, the Issuing Bank, the Deposit Bank or any
Lender.
     (b)   The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, each Lender, the Issuing Bank, the

128



--------------------------------------------------------------------------------



 



Deposit Bank and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or Credit-Linked
Deposits or issuance of Letters of Credit, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iv) any actual or alleged presence or Release
of Hazardous Materials, or any non-compliance with Environmental Law, on any
property owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (c)   To the extent that the Borrower fails to pay any amount required to
be paid by them to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, the Issuing Bank,
the Deposit Bank or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, the Issuing Bank, the Deposit Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers, the Issuing Bank, the Deposit
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Credit Exposure, outstanding Term Loans and
Credit-Linked Deposits and unused Commitments at the time.
     (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Credit-Linked Deposit or Letter of Credit or the use
of the proceeds thereof.
     (e)   The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the return, application or conversion of any of
the Credit-Linked Deposits, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, any Lender, the
Deposit Bank or the Issuing Bank. All amounts due under this Section 9.05 shall
be payable promptly upon written demand therefor.
     SECTION 9.06.   Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this

129



--------------------------------------------------------------------------------



 



Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     SECTION 9.07.   Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08.   Waivers; Amendment; Replacement of Non-Consenting Lenders.
(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender, the Deposit Bank or the Issuing Bank in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Deposit Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
     (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease or forgive the principal amount of, or
extend the maturity of or any scheduled principal payment date or date for the
payment of any interest on any Loan or any date for reimbursement of an L/C
Disbursement or extend the date on which the Credit-Linked Deposits are required
to be returned in full, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan, Credit-Linked Deposit or L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Sections 2.02, 2.09 and 2.18 requiring ratable distribution or
sharing or ratable funding, the provisions of Section 9.04(j), the provisions of
this Section or the definition of the term “Required Lenders” or release any
Subsidiary Guarantor, except in connection with a release expressly permitted
under the Loan Documents, without the prior written consent of each Lender,
(iv) amend or modify the definition of the term “Majority Revolving Credit
Lenders” without the prior written consent of each Revolving Credit Lender,
(v) except upon payment in full of the Guaranteed Obligations hereunder (except
for contingent obligations or indemnities not yet accrued as of such time),
release all or substantially all of the Collateral, except in connection with a
disposition expressly permitted under the Loan Documents, without the prior
written consent of each Lender, (vi) change the provisions of any

130



--------------------------------------------------------------------------------



 



Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans or Credit-Linked Deposits of
one Class differently from the rights of Lenders holding Loans or Credit-Linked
Deposits of any other Class without the prior written consent of Lenders holding
a majority in interest of the outstanding Loans, Credit-Linked Deposits and
unused Commitments of each adversely affected Class, (vii) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC or (viii) waive, amend or modify the
definition of “Net Cash Proceeds” and the mandatory prepayment requirements of
Section 2.13, in each case to the extent such provisions relate to a Sale of
Core Collateral, without the prior written consent of the Supermajority Lenders;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Deposit Bank or the Swingline Lender hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Deposit Bank or the Swingline
Lender, as applicable.
     (c)   Each Lender grants (i) to the Administrative Agent the right (with
the prior written consent of the Borrower) to purchase all, or all of any Class,
of such Lender’s Commitments and Loans owing to it and any related promissory
notes held by it and all its rights and obligations hereunder and under the
other Loan Documents and (ii) to the Borrower the right to cause an assignment
of all, or all of any Class, of such Lender’s Commitments and Loans owing to it
and any related promissory notes held by it and all its rights and obligations
hereunder and under the other Loan Documents to one or more eligible assignees
pursuant to Section 9.04, which right may be exercised by the Administrative
Agent or the Borrower, as the case may be, if such Lender (a “Non-Consenting
Lender”) refuses to execute any amendment, modification, termination, waiver or
consent which requires the written consent of Lenders other than the Required
Lenders and to which the Required Lenders and the Borrower have otherwise
agreed; provided that such Non-Consenting Lender shall receive in connection
with such purchase or assignment, payment equal to the aggregate amount of
outstanding Loans owed to such Lender, together with all accrued and unpaid
interest, fees and other amounts (other than indemnification and other
contingent obligations not yet due and payable) owed to such Lender under the
Loan Documents at such time; and provided, further, that any such assignee shall
agree to such amendment, modification, termination, waiver or consent. Each
Lender agrees that if the Administrative Agent or the Borrower, as the case may
be, exercises its option under this paragraph it shall promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04. The Borrower shall be entitled (but not obligated)
to execute and deliver such agreements and documentation on behalf of such
Non-Consenting Lender and any such agreements or documentation so executed by
the Borrower shall be effective for all purposes of documenting an assignment
pursuant to Section 9.04.
     SECTION 9.09.   Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
Credit-Linked Deposit or participation in any L/C Disbursement, together with
all fees, charges and other amounts which are treated as interest on such Loan
or participation in such L/C Disbursement under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or participation in accordance with applicable law, the rate of
interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

131



--------------------------------------------------------------------------------



 



     SECTION 9.10.   Entire Agreement. This Agreement, the Commitment Letter,
the Fee Letter and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof. Any other previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder (including any Affiliate
of the Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Co-Documentation Agents,
the Arrangers, the Issuing Bank and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
     SECTION 9.11.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12.   Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 9.13.   Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement or of a
Lender Addendum by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
     SECTION 9.14.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15.   Jurisdiction; Consent to Service of Process. (a) The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or

132



--------------------------------------------------------------------------------



 



proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation Agents, the Arrangers, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.
     (b)   The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     SECTION 9.16.   Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Deposit Bank, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its and its Affiliates’ officers, directors, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all financial statements, certificates,
reports, agreements and other information received from the Borrower or its
Subsidiaries and related to the Borrower or its business, other than any such
financial statements, certificates, reports, agreements and other information
that was available to the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure by
the Borrower; provided that, in the case of Information received from the
Borrower after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.
Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, each of the parties hereto agrees that each other
party hereto (and each of its employees, representatives or agents) are
permitted to disclose to any Persons, without limitation, the tax treatment and
tax structure of the Loans and the other transactions contemplated by the Loan
Documents and all materials of any kind (including opinions and tax analyses)
that are provided to the Loan Parties, the Lenders, the Arrangers or any Agent
related to such tax treatment and tax aspects. To the extent not inconsistent
with the immediately preceding sentence, this authorization does not extend to
disclosure of any other information

133



--------------------------------------------------------------------------------



 



or any other term or detail not related to the tax treatment or tax aspects of
the Loans or the transactions contemplated by the Loan Documents.
     SECTION 9.17.   Delivery of Lender Addenda. Each initial Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.
     SECTION 9.18.   Lien Sharing and Priority Confirmation. Each of the
Administrative Agent, the Collateral Agent, the Deposit Bank, the Issuing Bank
and the Lenders agrees that:
     (a)   all First Lien Obligations (as defined in the Texas Genco Collateral
Trust Agreement) will be and are secured equally and ratably by all First Liens
(as defined in the Texas Genco Collateral Trust Agreement) at any time granted
by Texas Genco or any other Pledgor (as defined in the Texas Genco Collateral
Trust Agreement) to secure any Obligations (as defined in the Texas Genco
Collateral Trust Agreement) in respect of such Series of First Lien Debt (as
defined in the Texas Genco Collateral Trust Agreement), whether or not upon
property otherwise constituting collateral for such Series of First Lien Debt,
and that all such First Liens will be enforceable by the Texas Genco Collateral
Trustee for the benefit of all holders of First Lien Obligations equally and
ratably;
     (b)   the holders of Obligations in respect of such Series of First Lien
Debt are bound by the provisions of the Texas Genco Collateral Trust Agreement,
including the provisions relating to the ranking of First Liens and the order of
application of proceeds from enforcement of First Liens; and
     (c)   it hereby consents to and directs the Texas Genco Collateral Trustee
to perform its obligations under the Texas Genco Collateral Trust Agreement and
the other Security Documents (as defined in the Texas Genco Collateral Trust
Agreement).
     SECTION 9.19.   Mortgage Modifications. As a condition precedent to the
Borrower’s incurrence of additional Indebtedness pursuant to Sections 2.25 and
to the extent applicable additional Indebtedness secured by a first priority
Lien pursuant to Section 6.01(p) as provided for herein, the Borrower shall
satisfy the following requirements:
     (a)   the Subsidiary Guarantors shall enter into, and deliver to the
Administrative Agent and the applicable Collateral Trustee, at the direction and
in the sole discretion of the Administrative Agent and/or the applicable
Collateral Trustee (i) in the case of additional Indebtedness incurred pursuant
to Section 2.25, a mortgage modification or new Mortgage, and (ii) in the case
of additional Indebtedness secured by a first priority Lien incurred pursuant to
Section 6.01(p), a new Mortgage; in each case in proper form for recording in
the relevant jurisdiction and in a form reasonably satisfactory to the
Administrative Agent (such Mortgage or mortgage modification of, the
“Modification”);
     (b)   the Borrower shall deliver a local counsel opinion in form and
substance as set forth in Section 4.02(a)(ii) of this Agreement;
     (c)   the Borrower shall have caused a title company approved by the
Administrative Agent to have delivered to the Administrative Agent and the
applicable Collateral Trustee an endorsement to the title insurance policy
delivered pursuant to Section 4.02(i), date down(s) or other evidence reasonably
satisfactory to the Administrative Agent and/or the applicable Collateral
Trustee insuring that (i) the priority of the liens evidenced by insuring the
continuing priority of the Lien of the Mortgage as security for such
Indebtedness has not changed and (ii) confirming and/or insuring that (a) since
the immediately prior incurrence of such additional Indebtedness, there has been
no change in the condition of title and (b) there are no intervening liens or
encumbrances which may then or thereafter take priority over the

134



--------------------------------------------------------------------------------



 



Lien of the Mortgage, other than the Permitted Liens (without adding any
additional exclusions or exceptions to coverage; a “Modification Endorsement”);
and
     (d)   the Borrower shall, upon the request of the Administrative Agent
and/or the applicable Collateral Trustee, deliver to the approved title company,
the applicable Collateral Trustee, the Administrative Agent and/or all other
relevant third parties all other items reasonably necessary to maintain the
continuing priority of the Lien of the Mortgage as security for such
Indebtedness.

135



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              NRG ENERGY, INC.
 
       
 
  By: /s/  George P. Schaefer
 
       
 
      Name:  George P. Schaefer
 
    Title:  Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY SENIOR FUNDING, INC., as     Administrative Agent,
Swingline Lender,     Co-Documentation Agent and Arranger
 
       
 
  By: /s/  Eugene F. Martin
 
       
 
      Name:  Eugene F. Martin
 
      Title:  Vice President
 
            MORGAN STANLEY & CO. INCORPORATED, as
Collateral Agent
 
       
 
  By:   /s/  Eugene F. Martin
 
       
 
      Name:  Eugene F. Martin
 
      Title:  Managing Director

 



--------------------------------------------------------------------------------



 



              CITIGROUP GLOBAL MARKETS INC., as Syndication     Agent,
Co-Documentation Agent and Arranger
 
       
 
  By:   /s/  Dave R. Goncher
 
       
 
      Name:  Dave R. Goncher
 
      Title:  Director

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK AG, NEW YORK BRANCH, as
Issuing Bank and Deposit Bank
 
       
 
  By:   /s/  Jack Leong
 
       
 
      Name:  Jack Leong
 
      Title:  Director                     DEUTSCHE BANK AG, NEW YORK BRANCH, as
Issuing Bank and Deposit Bank
 
       
 
  By:   /s/  Guenther Koelker
 
       
 
      Name:  Guenther Koelker
 
      Title:  Managing Director

 